Exhibit 10.1

EXECUTION COPY

Published CUSIP No. 909892AA9

 

 

 

$500,000,000

CREDIT AGREEMENT

among

UNITED COMPONENTS, INC.,

as Borrower,

UCI ACQUISITION HOLDINGS, INC.,

as Holdings,

UCI INTERNATIONAL, INC.,

as Superholdings,

The Several Lenders

from Time to Time Parties Hereto,

BANC OF AMERICA SECURITIES LLC and DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

GENERAL ELECTRIC CAPITAL CORPORATION and KEYBANK NA,

as Co-Documentation Agents

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of September 23, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1. DEFINITIONS

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions    35

1.3

   Accounting Terms    35

1.4

   Rounding    36

1.5

   References to Agreements and Laws    36

1.6

   Times of Day    36

1.7

   Letter of Credit Amounts    36

1.8

   Timing of Payment or Performance    36

1.9

   Pro Forma Calculations    36

1.10

   Calculation of Baskets    37 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1

   The Loans    37

2.2

   Borrowings, Conversions and Continuations of Loans    38

2.3

   Letters of Credit    39

2.4

   Swing Line Loans    45

2.5

   Prepayments    47

2.6

   Termination or Reduction of Commitments    51

2.7

   Repayment of Loans    52

2.8

   Interest    53

2.9

   Fees    54

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
and Applicable Fee Rate    54

2.11

   Evidence of Debt    55

2.12

   Payments Generally; Administrative Agent’s Clawback    55

2.13

   Sharing of Payments by Lenders    56

2.14

   Additional Loans    57

2.15

   Cash Collateral    60

2.16

   Defaulting Lenders    61

2.17

   Specified Refinancing Debt    62 SECTION 3. TAXES, YIELD PROTECTION AND
ILLEGALITY

3.1

   Taxes    64

3.2

   Illegality    67

3.3

   Inability to Determine Rates    68

3.4

   Increased Costs; Reserves on Eurodollar Rate Loans    68

3.5

   Compensation for Losses    69

3.6

   Mitigation Obligations; Replacement of Lenders    70

3.7

   Survival    70 SECTION 4. REPRESENTATIONS AND WARRANTIES

4.1

   Financial Condition    70

4.2

   No Change    70

4.3

   Corporate Existence; Compliance with Law    70

4.4

   Power; Authorization; Enforceable Obligations    71

4.5

   No Legal Bar    71

4.6

   No Material Litigation    71

4.7

   No Default    71

4.8

   Ownership of Property; Liens    71

4.9

   Intellectual Property    71

4.10

   Taxes    71

4.11

   Federal Regulations    72

4.12

   Labor Matters    72

4.13

   ERISA    72

4.14

   Investment Company Act; Other Regulations    72

4.15

   Subsidiaries    72

 

i



--------------------------------------------------------------------------------

4.16

   Use of Proceeds    73

4.17

   Environmental Matters    73

4.18

   Accuracy of Information, etc.    74

4.19

   Security Documents    74

4.20

   Solvency    74

4.21

   Regulation H    74 SECTION 5. CONDITIONS PRECEDENT

5.1

   Conditions to Initial Extension of Credit    74

5.2

   Conditions to Each Extension of Credit    77 SECTION 6. AFFIRMATIVE COVENANTS

6.1

   Financial Statements    77

6.2

   Certificates; Other Information    78

6.3

   Payment of Taxes, etc.    79

6.4

   Conduct of Business and Maintenance of Existence, etc.    79

6.5

   Maintenance of Property; Insurance    79

6.6

   Inspection of Property; Books and Records; Discussions    80

6.7

   Notices    80

6.8

   Environmental Laws    80

6.9

   Ratings    81

6.10

   Additional Collateral, etc.    81

6.11

   Further Assurances    82 SECTION 7. NEGATIVE COVENANTS

7.1

   Financial Condition Covenants    83

7.2

   Limitation on Indebtedness    84

7.3

   Limitation on Liens    87

7.4

   Limitation on Fundamental Changes    89

7.5

   Limitation on Disposition of Property    89

7.6

   Limitation on Restricted Payments    91

7.7

   Limitation on Capital Expenditures    93

7.8

   Limitation on Investments    93

7.9

   Limitation on Optional Payments and Modifications of Debt Instruments, etc.
   95

7.10

   Limitation on Transactions with Affiliates    96

7.11

   Limitation on Sales and Leasebacks    96

7.12

   Limitation on Changes in Fiscal Periods    96

7.13

   Limitation on Negative Pledge Clauses    96

7.14

   Limitation on Restrictions on Subsidiary Distributions    97

7.15

   Limitation on Lines of Business    98

7.16

   Limitation on Swap Contracts    98

7.17

   Limitation on Activities of Superholdings and Holdings    98 SECTION 8.
EVENTS OF DEFAULT

8.1

   Events of Default    99

8.2

   Remedies upon Event of Default    100

8.3

   Application of Funds    101 SECTION 9. THE AGENTS

9.1

   Appointment and Authority    102

9.2

   Rights as a Lender    102

9.3

   Exculpatory Provisions    102

9.4

   Reliance by Administrative Agent    103

9.5

   Delegation of Duties    103

9.6

   Resignation of Administrative Agent    103

9.7

   Non-Reliance on Administrative Agent and Other Lenders    104

9.8

   No Other Duties, Etc.    104

9.9

   Administrative Agent May File Proofs of Claim    104

 

ii



--------------------------------------------------------------------------------

9.10

   Collateral and Guaranty Matters    105

9.11

   Secured Cash Management Agreements and Secured Hedge Agreements    105
SECTION 10. MISCELLANEOUS

10.1

   Amendments, etc.    106

10.2

   Notices; Effectiveness; Electronic Communication    108

10.3

   No Waiver; Cumulative Remedies; Enforcement    109

10.4

   Expenses; Indemnity; Damage Waiver    110

10.5

   Payments Set Aside    111

10.6

   Successors and Assigns    112

10.7

   Treatment of Certain Information; Confidentiality    117

10.8

   Right of Setoff    118

10.9

   Interest Rate Limitation    118

10.10

   Counterparts; Integration; Effectiveness    118

10.11

   Survival of Representations and Warranties    118

10.12

   Severability    118

10.13

   Replacement of Lenders    119

10.14

   Governing Law; Jurisdiction Etc.    120

10.15

   Waiver of Jury Trial    121

10.16

   No Advisory or Fiduciary Responsibility    121

10.17

   Electronic Execution of Assignments and Certain Other Documents    121

10.18

   USA Patriot Act Notice    122

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1(a)    Excluded Subsidiaries 1.1(b)    Mortgaged Property 1.1(c)    Specified
Letters of Credit 2.1    Applicable Percentage 4.4    Consents, Authorizations,
Filings and Notices 4.6    Certain Litigation 4.15    Subsidiaries 4.19(a)-1   
UCC Filing Jurisdictions 4.19(a)-2    UCC Financing Statements to Remain on File
7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens 7.8    Existing
Investments 7.13    Existing Restrictions on Liens 10.2    Administrative
Agent’s Office; Certain Addresses for Notices

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D    Form of Mortgage E-1    Form
of Assignment and Assumption E-2    Form of Affiliate Lender Assignment and
Assumption F    Form of Legal Opinion of Latham & Watkins LLP G-1    Form of
Term Note G-2    Form of Revolving Credit Note H-1    Form of Committed Loan
Notice H-2    Form of Swing Line Loan Notice H-3    Form of Prepayment Notice I
   Form of Administrative Questionnaire J    Form of Perfection Certificate K   
Form of Solvency Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 23, 2010, among UNITED COMPONENTS, INC.,
a Delaware corporation (the “Borrower”), UCI ACQUISITION HOLDINGS, INC., a
Delaware corporation (“Holdings”), UCI INTERNATIONAL, INC., a Delaware
corporation (“Superholdings”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANC OF AMERICA SECURITIES LLC and DEUTSCHE BANK SECURITIES INC., as
joint lead arrangers and joint bookrunners (in such capacity, the “Joint Lead
Arrangers”), DEUTSCHE BANK SECURITIES INC., as syndication agent (in such
capacity, the “Syndication Agent”), GENERAL ELECTRIC CAPITAL CORPORATION and
KEYBANK NA, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2006 Credit Agreement”: the Amended and Restated Credit Agreement dated May 25,
2006 and amended as of December 18, 2006 and December 22, 2009 among United
Components, Inc., the several lenders party from time to time thereto, the Joint
Lead Arrangers, the Syndication Agent, the Co-Documentation Agents (as such
terms are defined therein) and Bank of America, N.A., as Administrative Agent.

“Accepting Lender”: shall have the meaning set forth in Section 2.5(e).

“Additional Commitments”: shall have the meaning set forth in Section 2.14(a).

“Additional Commitments Effective Date”: shall have the meaning set forth in
Section 2.14(e).

“Additional Commitments Lender”: shall have the meaning set forth in
Section 2.14(c).

“Additional Facility Amendment”: shall have the meaning set forth in
Section 2.14(d).

“Additional Facility Closing Date”: shall have the meaning set forth in
Section 2.14(f).

“Additional Lender”: shall have the meaning set forth in Section 2.14(c).

“Additional Loan”: shall have the meaning set forth in Section 2.14(a).

“Additional Revolving Credit Commitment”: shall have the meaning set forth in
Section 2.14(a).

“Additional Term Commitment”: shall have the meaning set forth in
Section 2.14(a).

“Additional Term Facility”: at any time, (i) on or prior to any Additional
Facility Closing Date, the aggregate amount of the Additional Term Commitments
at such time and (ii) thereafter, the aggregate principal amount of the
Additional Term Loans of all Additional Term Lenders outstanding at such time.

“Additional Term Loan Tranche”: shall have the meaning set forth in
Section 2.14(a).

“Additional Term Loans”: shall have the meaning set forth in Section 2.14(a).

“Adjusted Eurodollar Rate”: the greater of (i) the quotient obtained (expressed
as a decimal, carried out to five decimal places) by dividing (A) the applicable
Eurodollar Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage and
(ii) 1.75%.

“Administrative Agent”: Bank of America, N.A., in its capacity as administrative
agent for the Lenders under the Loan Documents, and its successors and assigns.



--------------------------------------------------------------------------------

“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire substantially in
the form of Exhibit I or in any other form approved by the Administrative Agent.

“Advance Auto Parts Factoring Arrangement”: those certain transactions
contemplated by any factoring agreement pursuant to which the Borrower or any of
its Subsidiaries factors receivables due from Advance Stores Company
Incorporated or its successors or Affiliates.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, in either case, whether by contract or otherwise.

“Affiliate Lender Assignment and Assumption”: shall have the meaning set forth
in Section 10.6(i)(iii).

“Affiliate Lenders”: collectively, Non-Debt Fund Affiliates and Debt Fund
Affiliates.

“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

“Agent Parties”: shall have the meaning set forth in Section 10.2(c).

“Aggregate Commitments”: at any time the Commitments of all the Lenders.

“Agreement”: this Credit Agreement.

“Applicable Cash”: at any date, the aggregate amount of cash and Cash
Equivalents held by Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries on such date subject to a perfected Lien pursuant to, and only to
the extent required by, the Security Documents and to no other Lien (other than
nonconsensual Liens imposed by law and permitted by Section 7.3), less the
amount of additional Taxes and other costs payable or reserved against as a
result of or in anticipation of the repatriation by Restricted Subsidiaries that
are Foreign Subsidiaries of any such Applicable Cash to the United States, in
each case determined on a consolidated basis in accordance with GAAP; provided
that the amount of Applicable Cash may not exceed (x) until the earlier of
(I) the date on which the initial Superholdings Notes AHYDO Payment is due and
(II) the date on which no Superholdings Notes remain outstanding, $200,000,000
(out of which at least $150,000,000 (“Controlled Cash”) shall be deposited in a
deposit or a securities account subject to a first priority perfected (by
control) security interest in favor of the Administrative Agent; provided that,
(1) the Borrower and its restricted subsidiaries may access and use Controlled
Cash in their business unless a Notice of Exclusive Control is then in effect
with respect thereto and (2) the amount of Controlled Cash will be reduced
pro-rata if the aggregate amount of Applicable Cash is less than $200,000,000)
and (y) thereafter, $50,000,000.

“Applicable Discount”: shall have the meaning set forth in Section 2.5(a)(iii).

 

2



--------------------------------------------------------------------------------

“Applicable Fee Rate”: at any time, in respect of the Revolving Credit Facility,
(i) from the Closing Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.2(b) for the first full fiscal
quarter of the Borrower ending after the Closing Date, 0.75% per annum and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio of Superholdings as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.2(b):

Applicable Fee Rate

 

Pricing Level

   Consolidated Leverage
Ratio    Commitment Fee  

1

   > 3.00:1    0.75 % 

2

   < 3.00:1    0.50 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.2(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered, and, following such
delivery, adjusted in accordance with the terms thereof.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage”: (i) in respect of the Term Facility, with respect to
any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (A) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (B) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (ii) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, in each case subject to adjustment as
provided in Section 2.16. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.2, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.1 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate”:

In respect of the Term Facility and the Revolving Credit Facility, (i) from the
Closing Date to the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.2(b) for the first full fiscal quarter of the
Borrower ending after the Closing Date, 3.50% per annum for Base Rate Loans and
4.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio of Superholdings as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.2(b):

Applicable Rate

 

Pricing Level

   Consolidated Leverage
Ratio    Eurodollar
Rate
Loans and
Letter of
Credit
Fees     Base Rate
Loans  

1

   > 3.00:1    4.50 %    3.50 % 

2

   < 3.00:1    4.00 %    3.00 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio of Superholdings and its Subsidiaries shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.2(b); provided,
however,

 

3



--------------------------------------------------------------------------------

that if a Compliance Certificate is not delivered when due in accordance with
such Section, then, Pricing Level 1 shall apply in respect of the Revolving
Credit Facility and the Term Facility and, in each case as of the first Business
Day after the date on which a Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is so delivered, and, following such delivery, adjusted in
accordance with the terms thereof.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage”: with respect to any Revolving Credit
Lender at any time, such Revolving Credit Lender’s Applicable Percentage in
respect of the Revolving Credit Facility at such time.

“Appropriate Lender”: at any time, (i) with respect to any of the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (ii) with respect to the Letter of Credit Sublimit, (A) the L/C
Issuer and (B) if any Letters of Credit have been issued pursuant to
Section 2.3(a), the Revolving Credit Lenders and (iii) with respect to the Swing
Line Sublimit, (A) the Swing Line Lender and (B) if any Swing Line Loans are
outstanding pursuant to Section 2.4(a), the Revolving Credit Lenders.

“Approved Factoring Arrangements”: shall mean, collectively, the Advance Auto
Parts Factoring Arrangement, AutoZone Factoring Arrangement, CarQuest Factoring
Arrangement, NAPA Factoring Arrangement and O’Reilly Factoring Arrangement.

“Approved Fund”: any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (i) under Section 7.5(e), (f) or (p) or (ii) not
otherwise permitted under Section 7.5, in each case, which yields Net Cash
Proceeds (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $5,000,000.

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit E-1.

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Auction”: shall have the meaning set forth in Section 2.5(a)(iii).

“Auction Amount”: shall have the meaning set forth in Section 2.5(a)(iii).

“Auction Notice”: shall have the meaning set forth in Section 2.5(a)(iii).

“Auto-Extension Letter of Credit”: shall have the meaning set forth in
Section 2.3(b)(iii).

“AutoZone Factoring Arrangement”: those certain transactions contemplated by any
factoring agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from AutoZone, Inc. or its successors or Affiliates.

“Available Amount”: as at any date, the sum of, without duplication:

i. the aggregate cumulative amount, not less than zero, equal to (x) 100% minus
the then applicable ECF Percentage times (y) Excess Cash Flow for each fiscal
year beginning with the fiscal year ending December 31, 2011;

 

4



--------------------------------------------------------------------------------

ii. the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by Superholdings, Holdings or the Borrower
(which in the case of any such Equity Issuance by the Borrower, is not
Disqualified Capital Stock) which, in the case of any such Equity Issuance by
Superholdings or Holdings, have been contributed in cash as common equity to the
Borrower, in each case to the extent it is not a Specified Equity Contribution;

iii. the aggregate amount of proceeds received after the Closing Date and on or
prior to such date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale” and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes Declined Proceeds;

iv. the aggregate principal amount of any Indebtedness of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been converted into or exchanged
for Capital Stock in Holdings or Superholdings;

v. the amount received by the Borrower or any Restricted Subsidiary in cash (and
the fair market value (as determined in good faith by the Borrower) of Property
other than cash received by the Borrower or any Restricted Subsidiary) after the
Closing Date from any dividend or other distribution by an Unrestricted
Subsidiary;

vi. in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary and becomes a Subsidiary Guarantor or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or any Subsidiary Guarantor, the fair market
value (as determined in good faith by the Borrower) of the Investments of the
Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable);

vii. an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash and Cash Equivalents by the Borrower
or any Restricted Subsidiary in respect of any Investments made with the
proceeds of Available Amount; and

viii. the aggregate amount actually received in cash or Cash Equivalents by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any Joint Venture that is not a
Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of the
Investment in such Joint Venture or Unrestricted Subsidiary;

in each case, that has not been previously applied pursuant to Section 7.6(b)
and (l), Section 7.7, Section 7.8(e)(ii) or Section 7.9(a)(1).

“Bank of America”: Bank of America, N.A. and its successors.

“Base Rate”: for any day, a rate per annum equal to the highest of (a) the Prime
Rate for such day, (b) the sum of 0.50% plus the Federal Funds Rate for such
day, (c) the sum of 1.00% plus Eurodollar Base Rate (determined by reference to
clause (ii) of the definition thereof) for such day and (d) 2.75%.

“Base Rate Loan”: a Loan that bears interest based on the Base Rate.

“BBA LIBOR”: shall have the meaning set forth in the definition of Eurodollar
Base Rate.

“Borrower”: United Components, Inc. and its successors.

“Borrower Materials”: shall have the meaning set forth in Section 6.2.

“Borrowing”: a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

5



--------------------------------------------------------------------------------

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that (i) when used in Section 2.3 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located,
and (ii) if such day relates to any Eurodollar Rate Loan, such day shall also be
a London Banking Day.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person and its Restricted
Subsidiaries for the acquisition or leasing (pursuant to a Capital Lease but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person; provided that in
any event the term “Capital Expenditures” shall exclude: (i) any Permitted
Acquisition and any other Investment permitted hereunder; (ii) any expenditures
to the extent financed with any amounts reinvested pursuant to
Section 2.5(b)(ii); (iii) expenditures for leasehold improvements for which such
Person is reimbursed in cash or receives a credit; (iv) the purchase price of
property acquired in ordinary course trade-ins or concurrent sales of used or
surplus property; and (v) capital expenditures to the extent they are made with
the proceeds of equity contributions (other than in respect of Disqualified
Capital Stock) made to the Borrower after the Closing Date.

“Capital Lease”: any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capital Lease; and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“CarQuest Factoring Arrangement”: those certain transactions contemplated by any
factoring agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from General Parts, Inc. or its successors or
Affiliates.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, one or more
L/C Issuers or the Swing Line Lender (as applicable) and the Lenders, as
collateral for L/C Obligations, obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (i) the Administrative Agent and (ii) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing, and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”: (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within eighteen months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P and from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1”(or the then equivalent grade) by
Moody’s or “A-1”(or the then equivalent grade) by S&P;

 

6



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Obligation”: as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person under or in respect of a Cash
Management Agreement.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control”: any event or circumstance after which: (i) Superholdings
(other than pursuant to a transaction permitted by Section 7.4) shall cease to
own, directly or indirectly, 100% of the Capital Stock of the Holdings;
(ii) Superholdings or Holdings shall cease to own, directly or indirectly, 100%
of the Capital Stock of the Borrower; (iii) if Superholdings’ capital stock is
not traded on a nationally-recognized stock exchange, the Permitted Investors
shall cease to own collectively at least 50.1% of the capital stock of
Superholdings having the power to elect the board of directors (“voting stock”);
or (iv) if Superholdings’ capital stock is traded on a nationally-recognized
stock exchange, (1) the Permitted Investors shall cease to own collectively at
least 35% of the voting stock of Superholdings and a greater percentage of the
voting stock of Superholdings than any other person or group or (2) a majority
of the board of directors of Superholdings shall not be Continuing Directors.

“Closing Date”: the first date on which all of the conditions precedent set
forth in Section 5 shall have been satisfied or waived in accordance with
Section 10.1 and the Term Loans have been funded, which date is September 23,
2010.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: shall have the meaning set forth in the preamble
hereto.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: a Term Loan Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice”: a notice of (i) a Term Borrowing, (ii) a Revolving
Credit Borrowing, (iii) a conversion of Loans from one Type to the other or
(iv) a continuation of Eurodollar Rate Loans, pursuant to Section 2.2(a), which,
if in writing, shall be substantially in the form of Exhibit H-1.

 

7



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Consolidated Adjusted EBITDA”: Consolidated EBTIDA for any Period, provided
that, for purposes of determining Consolidated Adjusted EBITDA, the aggregate
amount of add backs to Consolidated EBTIDA pursuant to clauses (f) and (k) of
such definition, shall not exceed an amount equal to 10% of Consolidated EBITDA
for the Test Period most recently ended for which a Compliance Certificate has
been delivered pursuant to Section 6.2(b) (without giving effect to any
adjustments pursuant to such clauses (f) or clause (k)).

“Consolidated Current Assets”: of Superholdings, Holdings, the Borrower and its
Restricted Subsidiaries at any date, all amounts (other than (a) cash and Cash
Equivalents, (b) deferred financing fees and (c) amounts for deferred Taxes and
Tax reserves so long as such items described in clauses (b) and (c) are not cash
items) that would, in conformity with GAAP, be set forth opposite the caption
“total current assets” (or any like caption) on a consolidated balance sheet of
such Person and its Subsidiaries at such date, accounted for pursuant to GAAP;
provided, that with respect to each Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount of the total current assets of such
Restricted Subsidiary that shall be counted for purposes of the Consolidated
Current Assets calculation shall equal the product of (x) the Borrower’s direct
and/or indirect percentage ownership of such Restricted Subsidiary and (y) the
aggregate amount of the total current assets of such Restricted Subsidiary as at
such date, determined in accordance with GAAP.

“Consolidated Current Liabilities”: of Superholdings, Holdings, the Borrower and
its Restricted Subsidiaries at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total current liabilities” (or any
like caption) on a consolidated balance sheet of Superholdings, Holdings, the
Borrower and its Restricted Subsidiaries at such date, but excluding, with
respect to the Borrower, (a) the current portion of any Funded Debt of the
Borrower and its Restricted Subsidiaries, (b) without duplication, all
Indebtedness consisting of Revolving Credit Loans, Swing Line Loans or L/C
Borrowings, to the extent otherwise included therein, (c) amounts for non-cash
deferred Taxes and non-cash Tax reserves accounted for pursuant to GAAP and
(d) any equity compensation related liability; provided, that with respect to
each Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount of
the total current liabilities of such Restricted Subsidiary that shall be
counted for purposes of the Consolidated Current Liabilities calculation shall
equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Restricted Subsidiary and (y) the aggregate amount of the
total current liabilities of such Subsidiary as at such date, determined in
accordance with GAAP.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, to the extent reflected as a charge in the
statement of such Consolidated Net Income (regardless of classification) for
such period, the sum of:

(a) provisions for Taxes based on income (or similar Taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar Taxes and foreign withholding Taxes of such
Person paid or accrued during such period;

(b) Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, any net losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, amortization or write-off of debt discount and debt issuance and deferred
financing costs and commissions, discounts and other fees and charges associated
with Indebtedness (including commitment, letter of credit and administrative
fees and charges with respect to the Facilities and the Superholdings Notes);

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

 

8



--------------------------------------------------------------------------------

(d) any extraordinary, unusual or non-recurring expenses or losses (including
(x) losses on sales of assets outside of the ordinary course of business,
(y) any expenses in connection with the Refinancing and the refinancing of the
Superholdings Notes in accordance with the terms of this Agreement, but
excluding costs and expenses permitted to be added pursuant to clause (f) below
and (z) any loss attributable to the early extinguishment of Indebtedness or
Swap Contracts);

(e) any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f) restructuring and integration costs or reserves, including any severance
costs, costs associated with office and facility openings, closings and
consolidations, relocation costs, costs and expenses incurred in connection with
other non-recurring business optimization expenses;

(g) stock-option based and other equity-based compensation expenses;

(h) transaction costs, fees, losses and expenses (whether or not any transaction
is actually consummated) (including those relating to the Refinancing and the
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents) payable in connection with the sale of Capital Stock, the
incurrence of Indebtedness permitted by Section 7.2, transactions permitted by
Section 7.4, Dispositions permitted by Section 7.5, or any Permitted Acquisition
or other Investment permitted by Section 7.8 (in each case whether or not
successful));

(i) all fees and expenses paid pursuant to the Management Agreement, to the
extent permitted hereunder;

(j) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(k) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a Pro Forma Basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized within 12
months and (ii) no cost savings shall be added pursuant to this clause (k) to
the extent already included in clause (f) above with respect to such period;

(l) cash expenses relating to earn-outs and similar obligations;

(m) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition or any other acquisition permitted by Section 7.8;

(n) losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(o) costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries;

 

9



--------------------------------------------------------------------------------

(p) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs; and

(q) costs and expenses incurred in connection with Customer Ramp-Ups; provided
that (i) such costs and expenses are paid or otherwise accounted for within six
months of the date the relevant change-over begins, (ii) the aggregate amount of
such expenses shall not exceed $5,000,000 in any fiscal year of the Borrower and
(iii) the aggregate amount of such expenses shall not exceed $32,500,000 during
the term of this Agreement;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(r) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business and any income
attributable to the early extinguishment of Indebtedness or Swap Contracts);

(s) any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(t) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that Consolidated EBITDA (x) for the fiscal quarter ending on March 31,
2010 shall be deemed equal to $40,600,000 and (y) for the fiscal quarter ending
on June 30, 2010 shall be deemed equal to $44,300,000.

With respect to each Subsidiary that is not a Wholly-Owned Subsidiary or with
respect to any Joint Venture, for purposes of calculating Consolidated EBITDA,
the amount of income attributable to such Subsidiary or Joint Venture, as
applicable, that shall be counted for such purposes shall equal the product of
(x) the Borrower’s direct and/or indirect percentage ownership of such
Subsidiary or Joint Venture and (y) the aggregate amount of the applicable item
of such Subsidiary or Joint Venture, as applicable, except to the extent the
application of GAAP already takes into account the non-wholly owned subsidiary
relationship. Notwithstanding the forgoing, Consolidated EBITDA shall be
calculated without giving effect to the effects of purchase accounting or
similar adjustments required or permitted by GAAP in connection with any
Investment (including any Permitted Acquisition) and any other acquisition or
Investment. Unless otherwise qualified, all references to “Consolidated EBITDA”
in this Agreement shall refer to Consolidated EBITDA of the Borrower.

For purposes of determining compliance with the financial covenants set forth in
Section 7.1, any cash equity contribution made to the Borrower after the Closing
Date and on or after the last day of any fiscal quarter and prior to the day
that is 10 Business Days after the day on which financial statements are
required to be delivered for such fiscal quarter will, at the request of the
Borrower, be deemed to increase, dollar for dollar, Consolidated EBITDA for such
fiscal quarter for the purposes of determining compliance with such financial
covenants at the end of such fiscal quarter and applicable subsequent periods
(any such equity contribution so included in the calculation of Consolidated
EBITDA, a “Specified Equity Contribution”), provided that (a) in each four
consecutive fiscal quarter period, there shall be at least two fiscal quarters
in respect of which no Specified Equity Contribution is made, (b) no more than
four Specified Equity Contributions may be made in the aggregate prior to the
Maturity Date, (c) the amount of any Specified Equity Contribution shall be no
greater than 100% of the amount required to cause Borrower to be in compliance
with such financial covenants, (d) all Specified Equity Contributions shall be
disregarded for any purpose under this Agreement other than determining
compliance with Section 7.1, (e) the Specified Equity Contribution may not
reduce Indebtedness on a Pro Forma Basis for purposes of calculating the
financial covenants set forth in Section 7.1 and (f) the proceeds of such
Specified Equity Contributions shall have been contributed in cash.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio”: for any Test Period of Superholdings,
Holdings, the Borrower and its Restricted Subsidiaries on a consolidated basis,
the ratio of (a) Consolidated Adjusted EBITDA of Superholdings, Holdings, the
Borrower and its Restricted Subsidiaries for such period to (b) the Consolidated
Interest Expense of Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries for such period.

“Consolidated Interest Expense”: of any Person for any period, the difference of
(a) total interest expense due and payable (in cash or in kind) in such period
(including capitalized interest and interest attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed by such Person and its Restricted Subsidiaries with
respect to letters of credit and bankers’ acceptance financing and, without
duplication, net costs of such Person due and payable in cash in such period
under Swap Contracts in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), but excluding, however,
(x) amortization of deferred financing costs and (y) moneys deposited on the
Closing Date with Wells Fargo Bank Minnesota, National Association, as trustee
with respect to the Senior Subordinated Notes to discharge the Senior
Subordinated Notes in accordance with Section 12.01 of the Indenture governing
the Senior Subordinated Notes, in each case of the foregoing clauses (x) and
(y), to the extent otherwise included in Consolidated Interest Expense, minus
(b) interest income received by such Person and its Restricted Subsidiaries in
cash for such period (including, without limitation, net cash income under Swap
Contracts in respect of interest rates to the extent such net income is
allocable to such period in accordance with GAAP); provided, that with respect
to each Restricted Subsidiary that is not a Wholly-Owned Subsidiary, (i) the
amount of interest expense of such Subsidiary that shall be counted for purposes
of the Consolidated Interest Expense calculation shall equal the product of
(x) the Borrower’s direct and/or indirect percentage ownership of such
Restricted Subsidiary and (y) the aggregate amount of interest expense of such
Restricted Subsidiary as at such date, determined in accordance with GAAP, and
(ii) the amount of interest income of such Restricted Subsidiary that shall be
counted for purposes of the Consolidated Interest Expense calculation shall
equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Restricted Subsidiary and (y) the aggregate amount of interest
income of such Restricted Subsidiary as at such date, determined in accordance
with GAAP; provided that Consolidated Interest Expense (x) for the fiscal
quarter ending on March 31, 2010 shall be deemed equal to $14,500,000, (y) for
the fiscal quarter ending on June 30, 2010 shall be deemed equal to $14,600,000
and (y) for the fiscal quarter ending on September 30, 2010 shall be deemed
equal to $14,800,000.

“Consolidated Leverage Ratio”: as at the last day of any Test Period of
Superholdings, Holdings, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, the ratio of (a) Consolidated Total Debt (net of Applicable
Cash) on such day to (b) Consolidated Adjusted EBITDA of Superholdings,
Holdings, the Borrower and its Restricted Subsidiaries for such period; provided
that for purposes of calculating Consolidated EBITDA of Superholdings, Holdings,
the Borrower and its Restricted Subsidiaries for any period, (i) notwithstanding
clause (a) of the definition of “Consolidated Net Income”, the Consolidated
EBITDA of any Person acquired by the Borrower and its Restricted Subsidiaries
during such period shall be included on a Pro Forma Basis for such period
(assuming the consummation of such acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period) and (ii) the Consolidated EBITDA of any Person Disposed of by the
Borrower and its Restricted Subsidiaries during such period shall be excluded
for such period (assuming the consummation of such Disposition and the repayment
of any Indebtedness in connection therewith occurred on the first day of such
period).

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries and (b) the income (or loss) of any Person (other than a
Restricted Subsidiary) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest (including any Joint Venture), except to
the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of cash dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the forgoing, for purposes of
calculating Excess Cash Flow, Consolidated Net Income shall not include:
(i) extraordinary gains for such period, (ii) the cumulative effect of a change
in accounting principles during such period, (iii) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, recapitalization, asset
disposition, issuance or

 

11



--------------------------------------------------------------------------------

repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction and (iv) any income (loss) for such period attributable to the early
extinguishment of Indebtedness or Swap Contracts. Unless otherwise qualified,
all references to “Consolidated Net Income” in this Agreement shall refer to
Consolidated Net Income of the Superholdings, Holdings, the Borrower and its
Restricted Subsidiaries. There shall be excluded from Consolidated Net Income
for any period the purchase accounting effects of adjustments to inventory,
Property and equipment, software and other intangible assets and deferred
revenue required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition whether
consummated before or after the Closing Date, or the amortization or write-off
of any amounts thereof.

“Consolidated Total Assets”: the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Funded Debt of Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP; provided, that with respect to each Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the amount of Funded Debt of such Restricted Subsidiary
that shall be counted for purposes of the Consolidated Total Debt calculation
shall equal the product of (x) the Borrower’s direct and/or indirect percentage
ownership of such Restricted Subsidiary and (y) the aggregate principal amount
of Funded Debt of such Restricted Subsidiary as at such date, determined in
accordance with GAAP.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets of Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries on such date less (b) Consolidated Current Liabilities of
Superholdings, Holdings, the Borrower and its Restricted Subsidiaries on such
date; provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent,
(ii) the effects of purchase accounting and (iii) the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Swap Contracts.

“Continuing Directors”: the directors of Superholdings on the Closing Date and
each other director of Superholdings, if, in each case, such other director’s
nomination for election to the board of directors of Superholdings is
recommended by at least 51% of the then Continuing Directors or such other
director receives the vote of the Sponsor, as applicable, in his or her election
by the shareholders of Superholdings.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(i) (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making or managing equity or debt investments in any other
Person or (ii) is managed or advised by such Person or such Person’s
Subsidiaries. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Credit Extension”: each of the following: (i) a Borrowing and (ii) an L/C
Credit Extension.

“Customer Ramp-Ups”: start-up costs incurred in connection with change-over
inventory acquisitions.

 

12



--------------------------------------------------------------------------------

“Debt Fund Affiliate”: any Affiliate of Superholdings that is a bona fide
diversified debt fund, provided that the Sponsor (other than any Affiliate of TC
Group L.L.C. that is itself a Debt Fund Affiliate) does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender”: shall have the meaning set forth in Section 2.5(e).

“Declined Proceeds”: shall have the meaning set forth in Section 2.5(e).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: (i) when used with respect to Senior Credit Obligations other
than Letter of Credit Fees and the Applicable Fee Rate, an interest rate equal
to (A) the Base Rate plus (B) the Applicable Rate, if any, applicable to Base
Rate Loans under the Term Facility plus (C) 2.00% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, (ii) when used with
respect to Letter of Credit Fees, a rate equal to (A) the Applicable Rate plus
(B) 2.00% per annum and (iii) when used with respect to the commitment fee set
forth in Section 2.9(a) the rate equal to (A) the Applicable Fee Rate plus
(B) 2.00% per annum.

“Defaulting Lender”: subject to Section 2.16, any Lender that, as reasonably
determined by the Administrative Agent, (i) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (iii) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations or (iv) has, or has a direct or indirect parent company that has,
(A) become the subject of a proceeding under any Debtor Relief Law, (B) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (C) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Derivatives Counterparty”: shall have the meaning set forth in Section 7.6.

“Discount Range”: shall have the meaning set forth in Section 2.5(a)(iii).

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Capital Stock”: Capital Stock that (a) requires the cash payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the final scheduled Maturity Date (other than (i) upon payment in full of Senior
Credit Obligations (other than contingent indemnification obligations and other

 

13



--------------------------------------------------------------------------------

contingent obligations not yet due and owing) or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
subject to the prior repayment in full of the Senior Credit Obligations (other
than contingent indemnification obligations and other contingent obligations not
yet due and owing); provided further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of
Superholdings or the Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by Superholdings or such Subsidiary in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction within the United States of
America.

“ECF Percentage”: with respect to any fiscal year of the Borrower, (i) 50%, if
the Consolidated Leverage Ratio as of the last day of such fiscal year was equal
to or greater than 3.00 to 1.00, (ii) 25%, if the Consolidated Leverage Ratio as
of the last day of such fiscal year was less than 3.00 to 1.00 but equal to or
greater than 2.00 to 1.00, and (iii) 0%, if the Consolidated Leverage Ratio as
of the last day of such fiscal year was less than 2.00 to 1.00.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii) and (v) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

“Environmental Laws”: any and all applicable Laws (including, without
limitation, common law) of any international authority, foreign government, the
United States, or any state, local, municipal or other governmental authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment or of human health, or employee health and safety
(to the extent relating to exposure to Hazardous Materials).

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based on (i) violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material, (iii) exposure to any Hazardous
Material, (iv) the release or threatened release of any Hazardous Material into
the environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, exemptions and other authorizations pursuant to any Environmental
Law.

“Equity Issuance”: any issuance by Superholdings, Holdings, the Borrower or any
Restricted Subsidiary of its Capital Stock in a public or private offering or
any capital contribution made to Superholdings, Holdings, the Borrower or any
Restricted Subsidiary.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurodollar Base Rate”: (i) for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (A) the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (B) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest

 

14



--------------------------------------------------------------------------------

Period; and (ii) for any interest rate calculation with respect to a Base Rate
Loan, the rate per annum equal to (A) BBA LIBOR, at approximately 11:00 a.m.,
London time, determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (B) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan”: at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

“Eurodollar Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to “Eurocurrency liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default”: any of the events set forth in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of Superholdings, Holdings and the
Borrower, the difference, if any, of (a) the sum, without duplication, of
(i) Consolidated Net Income of Superholdings, Holdings and the Borrower for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred Tax expense) deducted in arriving at such Consolidated
Net Income and cash receipts included in clause (i) of the definition of
“Consolidated Net Income” and excluded in arriving at such Consolidated Net
Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year (excluding any decrease in Consolidated Working
Capital relating to leasehold improvements for which Superholdings, Holdings,
the Borrower or any of its Subsidiaries is reimbursed in cash or receives a
credit) and (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income; minus (b) the sum, without duplication (including, in
the case of clauses (ii) and (ix) below, duplication across periods (provided
that all or any portion of the amounts referred to in clauses (ii) and
(ix) below with respect to a period may be applied in the determination of
Excess Cash Flow for any subsequent period to the extent such amounts did not
previously result in a reduction of Excess Cash Flow in any prior period)) of:

(i) the amount of all non-cash gains or credits included in arriving at such
Consolidated Net Income (including, without limitation, deferred Tax benefits)
and cash charges excluded in clauses (i) through (iv) of the definition of
“Consolidated Net Income” but included in arriving at such Consolidated Net
Income;

(ii) the aggregate amount (A) actually paid by Superholdings, Holdings, the
Borrower and its Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such fiscal year to be used to make Capital Expenditures or Permitted
Acquisitions which in either case have been actually made or consummated or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such fiscal year (in each case under this clause (ii) other than to the
extent any such Capital Expenditure or Permitted Acquisition is made (or, in the
case of the preceding clause (B), is expected to be made) out of the
(w) Available Amounts, (x) with the proceeds of new long-term Indebtedness,
(y) an Equity Issuance or (z) with the proceeds of any amount reinvested in
accordance with Section 2.5(b)(ii));

(iii) the aggregate amount of (x) all regularly scheduled principal payments of
the Term Loans made during such fiscal year pursuant to Section 2.7(a), (y) all
mandatory prepayments of the Term Loans made during such fiscal year pursuant to
Section 2.5(b)(i), (ii) and (iii) and (z) all mandatory prepayments of the
Revolving Loans and Swing Line Loans made during such fiscal year pursuant to
Section 2.5(b)(v);

 

15



--------------------------------------------------------------------------------

(iv) the aggregate amount of voluntary or mandatory permanent principal payments
or mandatory repurchases of Indebtedness for borrowed money of the Borrower and
its Restricted Subsidiaries (excluding the Loans and the Revolving Credit
Commitments); provided, that (A) such prepayments or repurchases are otherwise
permitted hereunder, (B) if such Indebtedness consists of a revolving line of
credit, the commitments under such line of credit are permanently reduced by the
amount of such prepayment or repurchase, and (C) such prepayments or repurchases
are not made, directly or indirectly, using (1) proceeds, payments or any other
amounts available from events or circumstances that were not included in
determining Consolidated Net Income during such period (including any proceeds
from Indebtedness) or (2) the Available Amount;

(v) the amount of the increase, if any, in Consolidated Working Capital for such
fiscal year (excluding any increase in Consolidated Working Capital relating to
leasehold improvements for which Superholdings, Holdings, the Borrower or any of
its Subsidiaries is reimbursed in cash or receives a credit);

(vi) the aggregate net amount of non-cash gain on the Disposition of Property by
Superholdings, Holdings, the Borrower and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income;

(vii) fees and expenses incurred in connection with the Refinancing or any
Permitted Acquisition (whether or not consummated);

(viii) purchase price adjustments paid or received in connection with any
Permitted Acquisition or any other acquisition permitted under Section 7.8;

(ix) (A) the net amount of Investments made during such period pursuant to
paragraphs (d), (e) (to the extent, in the case of clause (e), such Investment
is not made with the proceeds of the Available Amount) (g), (j), (k), (l),
(m) and (n)(i) of Section 7.8 (to the extent, in the case of clause (n)(i), such
Investment relates to Restricted Payments permitted under Section 7.6(c), (e),
(g), (h), (i), (k)(i) or (k)(ii)) or committed during such period to be used to
make Investments pursuant to such paragraphs of Section 7.8, which have been
actually made or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such period (but excluding Investments
among Superholdings, Holdings, the Borrower and its Restricted Subsidiaries) and
(B) permitted Restricted Payments made in each case by Superholdings, Holdings,
the Borrower during such period and permitted Restricted Payments made by any
Restricted Subsidiary to any Person other than Superholdings, Holdings, the
Borrower or any of the Restricted Subsidiaries during such period, in each case,
to the extent permitted by Section 7.6(c), (e), (g), (h), (k)(i) or (k)(ii);
provided that the amount of Restricted Payments made pursuant to Section 7.6(e)
and deducted pursuant to this clause (ix) shall not exceed $5,000,000 in any
fiscal year;

(x) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.5(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event;

(xi) the aggregate amount of any premium or penalty actually paid in cash that
is required to be made in connection with any prepayment of Indebtedness;

(xii) cash payments by Superholdings, Holdings, the Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of
Superholdings, Holdings, the Borrower and its Subsidiaries other than
Indebtedness;

(xiii) the aggregate amount of expenditures actually made by Superholdings,
Holdings, the Borrower and its Restricted Subsidiaries in cash during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such period and are not deducted
in calculating Consolidated Net Income;

 

16



--------------------------------------------------------------------------------

(xiv) cash expenditures in respect of Swap Contracts during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(xv) the amount of Taxes (including penalties and interest) paid in cash in such
period or Tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period;

(xvi) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period;

(xvii) payments made in respect of the minority equity interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Capital Stock held by third parties in
respect of such non-wholly-owned Restricted Subsidiary;

(xviii) fees for Oversight Services (as defined in the Management Agreement) and
expenses paid pursuant to the Management Agreement as permitted hereunder; and

(xix) the amount representing accrued expenses for cash payments (including with
respect to retirement plan obligations) that are not paid in cash in such fiscal
year, provided that such amounts will be added to Excess Cash Flow for the
following fiscal year to the extent not paid in cash during such following
fiscal year.

“Excluded Subsidiaries”: (a) at the option of the Borrower, each Domestic
Subsidiary which is an Immaterial Subsidiary as of the Closing Date and listed
on Schedule 1.1(a) and each future Domestic Subsidiary which is an Immaterial
Subsidiary, in each case, for so long as such Subsidiary remains an Immaterial
Subsidiary, (b) at the option of the Borrower, each Domestic Subsidiary that is
not a Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 6.10(c)
(for so long as such Subsidiary remains a non-wholly-owned Restricted
Subsidiary), (c) any Foreign Subsidiary Holding Company, (d) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) each Unrestricted
Subsidiary, (f) each Domestic Subsidiary to the extent that (i) such Domestic
Subsidiary is prohibited by any applicable Contractual Obligation or Requirement
of Law from guaranteeing the Senior Credit Obligations, (ii) any Contractual
Obligation prohibits such guarantee without the consent of the other party or
(iii) a guarantee of the Senior Credit Obligations would give any other party to
a Contractual Obligation the right to terminate its obligation thereunder;
provided that clauses (ii) and (iii) shall not be applicable if (A) such other
party is a Loan Party or a Wholly-Owned Subsidiary or (B) consent has been
obtained to provide such pledge and for so long as such Contractual Obligation
or replacement or renewal thereof is in effect, (g) at the option of the
Borrower, any other Domestic Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed by notice to the Borrower) the
cost of providing a guarantee is excessive in view of the benefits to be
obtained by the Lenders or (h) any Foreign Subsidiary. Notwithstanding the
foregoing, to the extent that any of the foregoing Subsidiaries become party to
the Guaranty and Collateral Agreement pursuant to the terms hereof and thereof
(and, in the case of Unrestricted Subsidiary, also becomes a Restricted
Subsidiary), such Subsidiary shall no longer be deemed to be an Excluded
Subsidiary.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) Taxes imposed on or measured by its
net income (however denominated), net profits or net worth and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Lending Office is located or in which such Lender is
engaged in business (other than a business deemed to arise solely as a result of
such Lender’s entering into, being a party to, receiving any payments under, or
exercising or enforcing its rights under, any of the Loan Documents), (ii) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction described in clause (i), (iii) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.1(e)(ii) or
Section 3.1(e)(iv), (iv) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that is (A) required to be imposed on amounts payable to such
Foreign Lender pursuant to Laws in force at the time such Foreign Lender becomes
a party hereto (or designates a new Lending Office) (or where the Foreign Lender
is a partnership for U.S. Federal

 

17



--------------------------------------------------------------------------------

income Tax purposes, pursuant to any Law in effect on the later of the date on
which such Foreign Lender becomes a party hereto or the date on which the
affected partner becomes a partner of such Foreign Lender) or (B) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law that occurs after the date on which such Foreign
Lender becomes a party hereto, or where such Foreign Lender is a partnership for
U.S. Federal income Tax purposes, a Change in Law that occurs after the later of
the date on which such Foreign Lender becomes a party hereto or the date on
which the affected partner becomes a partner of the Foreign Lender) to comply
with clause (B) of Section 3.1(e)(ii) or Section 3.1(e)(iv), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.1(a), (v) any United States withholding tax that is
imposed as a result of such recipient’s failure to comply with the requirements
of FATCA to establish an exemption from such withholding tax pursuant to FATCA
and (vi) interest and penalties with respect to the Taxes referred to in clauses
(i) through (v).

“Facility”: the Revolving Facility, the Term Facility, any Additional Facility
or Specified Refinancing Debt.

“Failed Auction”: shall have the meaning set forth in Section 2.5(a)(iii).

“FATCA”: Sections 1471 through 1474 of the Code as enacted on the date hereof,
and any regulations thereunder or official interpretations thereof.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter”: the letter agreement dated September 23, 2010 among the Borrower,
the Administrative Agent and the Joint Lead Arrangers.

“Finance Document”: (i) each Loan Document, (ii) each Secured Hedge Agreement
and (iii) each Secured Cash Management Agreement, and “Finance Documents” means
all of them, collectively.

“Finance Obligations”: at any date, (i) all Senior Credit Obligations, (ii) all
Swap Obligations of a Loan Party permitted hereunder then owing under any
Secured Hedge Agreement to any Hedge Bank and (iii) all Secured Cash Management
Obligations.

“Foreign Cash Equivalents”: (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community, Mexico (with respect to a
Foreign Subsidiary organized in Mexico) or China (with respect to a Foreign
Subsidiary organized in China) or any subdivision thereof, whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof, in each case with
maturities of not more than six months from the date of acquisition,
(b) commercial paper maturing not more than one year from the date of creation
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P’s or Moody’s and (c) shares of any money market mutual fund that
has its assets invested continuously in the types of investments referred to in
clauses (a) and (b) above.

“Foreign Lender”: any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is a resident for Tax purposes (including
such a Lender when acting in the capacity of a L/C Issuer). For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries.

“FQ1”, “FQ2”, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower. (e.g., FQ4 2010 means the fourth fiscal quarter of
the Borrower’s 2010 fiscal year, which ends December 31, 2010).

“Fronting Exposure”: at any time there is a Defaulting Lender, (i) with respect
to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations arising in respect of Letters of Credit issued by
such L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness” in this Section.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Granting Lender”: shall have the meaning set forth in Section 10.6(g).

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of September 23, 2010, executed and delivered by Superholdings,
Holdings, the Borrower and each Subsidiary Guarantor and substantially in the
form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of such Person guaranteeing or intended to guarantee any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

19



--------------------------------------------------------------------------------

“Guarantor”: Superholdings, Holdings and each Subsidiary of the Borrower which
is not an Excluded Subsidiary.

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environment Law.

“Hedge Bank”: any Person that, at the time it enters into a Swap Contract
permitted under Section 6 or 7, is a Lender or an affiliate of a Lender, in its
capacity as a party to such Swap Contract.

“Holdings”: UCI Acquisition Holdings, Inc., a Delaware corporation.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower that has
had less than 5% of Consolidated Total Assets and 5% of annual consolidated
revenues of the Borrower and its Restricted Subsidiaries as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
date; provided that at no time shall all Immaterial Subsidiaries have in the
aggregate Consolidated Total Assets or annual consolidated revenues (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time) in excess of 7.5% of Consolidated Total Assets
or annual consolidated revenues, respectively, of the Borrower and its
Restricted Subsidiaries.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables, accrued expenses and deferred compensation arrangements incurred in
the ordinary course of such Person’s business and progress and advance payments
received in the ordinary course of such Person’s business) which in accordance
with GAAP would be shown on the liability side of the balance sheet of such
Person, (c) all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above and (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation (provided, that, if such Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of the
amount of such Indebtedness and the fair market value of the Property that is
encumbered by such Lien as determined in good faith by such Person).

“Indemnified Taxes”: Taxes other than Excluded Taxes.

“Indemnitee”: shall have the meaning set forth in Section 10.4(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date”: (i) as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (ii) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period”: as to each Eurodollar Rate Loan, the period commencing on the
date such Eurodollar Rate Loan is disbursed or converted to or continued as a
Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or to the extent consented to by all Appropriate Lenders, nine or
twelve months thereafter), as selected by the Borrower in its Committed Loan
Notice; provided that: (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall, subject to clause (iv) below, be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; (iii) no Interest Period
in respect of Term Loans may be selected which extends beyond a principal
amortization payment date specified in Section 2.7 for Loans of the applicable
Facility unless, after giving effect to the selection of such Interest Period,
the aggregate principal amount of Term Loans of the applicable Facility which
are comprised of Base Rate Loans together with such Term Loans comprised of
Eurodollar Rate Loans with Interest Periods expiring on or prior to such date
are at least equal to the aggregate principal amount of Term Loans of the
applicable Facility due on such date; and (iv) no Interest Period shall extend
beyond the Maturity Date of the Facility under which such Loan was made.

“Investments”: shall have the meaning set forth in Section 7.8.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc.(or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Borrower (or any Subsidiary) or in favor of
the L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers”: shall have the meaning set forth in the preamble hereto.

“Joint Venture”: any entity in which the Borrower or one or more Subsidiaries
hold equity interests representing at least 20%, but not more than 80%, of the
total outstanding equity interests of such entity.

“L/C Advance”: with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer”: (i) Bank of America, in its capacity as issuer of Letters of
Credit under Section 2.3(b) and its successor or successors in such capacity and
(ii) any other Lender which the Borrower shall have designated as an “L/C
Issuer” by notice to the Administrative Agent (including any Lender designated
as such as a replacement for any L/C Issuer who is at the time of such
appointment a Defaulting Lender).

“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of

 

21



--------------------------------------------------------------------------------

such Letter of Credit shall be determined in accordance with Section 1.7. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

“Lenders”: each bank and other lending institution listed on Schedule 2.1, each
Eligible Assignee that becomes a Lender pursuant to Section 10.6(b) and their
respective successors and shall include, as the context may require, each L/C
Issuer and/or the Swing Line Lender in such capacity.

“Lending Office”: (i) with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Assumption pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained and (ii) with respect to any L/C Issuer and for each Letter of
Credit, the “Lending Office” of such L/C Issuer (or of an Affiliate of such L/C
Issuer) designated on the signature pages hereto or such other office of such
L/C Issuer (or of an Affiliate of such L/C Issuer) as such L/C Issuer may from
time to time specify to the Administrative Agent and the Borrower as the office
by which its Letters of Credit are to be issued and maintained.

“Letter of Credit”: any letter of credit issued hereunder. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date”: the day that is three Business Days prior to
the Maturity Date then in effect for the Revolving Credit Facility.

“Letter of Credit Fee”: shall have the meaning set forth in Section 2.3(h).

“Letter of Credit Sublimit”: an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien”: any mortgage, pledge, hypothecation, encumbrance, lien (statutory or
other), or other security agreement of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, and
any lease in the nature thereof having substantially the same effect as any of
the foregoing).

“Loan”: an extension of credit by a Lender to the Borrower under Section 2 in
the form of a Term Loan, a Revolving Credit Loan, a Swing Line Loan or an
Additional Loan.

“Loan Documents”: this Agreement, any Additional Facility Amendment, the Fee
Letter, the Security Documents, each Perfection Certificate, any agreement
creating or perfecting rights in Cash Collateral pursuant to Section 2.15, the
Issuer Documents, any Refinancing Amendment and the Notes.

“Loan Parties”: the Borrower and each Guarantor.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

 

22



--------------------------------------------------------------------------------

“Management Agreement”: the management agreement of the Borrower with the
Sponsor and/or Affiliates of the Sponsor as in effect on June 20, 2003 or as
modified from time to time with the consent of the Administrative Agent.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the material rights or remedies of the Agents or
the Lenders hereunder or thereunder.

“Material Subsidiary”: any Subsidiary of Borrower that holds assets having a
fair market value (as reasonably and in good faith determined by the Board of
Directors of the Borrower) of $20,000,000 or more.

“Maturity Date”: (i) with respect to the Revolving Credit Facility,
September 23, 2015, and (ii) with respect to the Term Facility, March 23, 2017,
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day; and, provided, further,
that, if any Superholdings Notes have not been repaid, satisfied or discharged
in accordance with the terms thereof on September 15, 2013, the Maturity Date
shall be September 15, 2013.

“Maximum Investment Amount”: at any time, the greater of $125,000,000 and 12.5%
of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries.

“Mortgaged Properties”: the real properties listed on Schedule 1.1(b), as to
which the Administrative Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to one or more Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
supplemented or otherwise modified from time to time.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAPA Factoring Arrangement”: those certain transactions contemplated by any
factoring agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from Genuine Parts Company or its successors or
Affiliates.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith,
(ii) Taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available Tax credits or deductions and any Tax sharing
arrangements), (iii) any costs associated with unwinding a Swap Contract in
connection with such transaction, (iv) the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
Taxes deducted pursuant to clause (ii) above) (A) associated with the assets
that are the subject of such event and (B) retained by the Borrower or any of
the Restricted Subsidiaries; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such event
occurring on the date of such reduction and (v) the pro rata portion of the Net
Cash Proceeds of any such Asset Sale or Recovery Event (calculated without
regard to this clause (v)) attributable to minority interests and not available
for distribution to or for the account of the Borrower or any Domestic
Subsidiary as a result thereof and (b) in connection with any issuance or sale
of equity securities or debt securities or instruments or the incurrence of
loans, the cash proceeds

 

23



--------------------------------------------------------------------------------

received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith and
costs associated with unwinding a Swap Contract in connection therewith.

“No Undisclosed Information Representation”: by a Person means a representation
that such Person is not in possession of any material non-public information
that (a) has not been disclosed to the Lenders (other than Lenders that do not
wish to receive material non-public information with respect to Superholdings or
any of its Subsidiaries) or has not otherwise been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Exchange Act prior to the making of such representation and (b) could
reasonably be expected to have a material effect upon, or otherwise be material
to, Superholdings, its subsidiaries or their respective securities.

“Non-Debt Fund Affiliate”: any Affiliate of Superholdings, including the
Sponsor, other than (i) any Subsidiary of Superholdings, (ii) any Debt Fund
Affiliate and (iii) any natural person.

“Non-Consenting Lender”: shall have the meaning set forth in Section 10.13(d).

“Non-Extension Notice Date”: shall have the meaning set forth in
Section 2.3(b)(iii).

“Non-Guarantor Subsidiary”: a Restricted Subsidiary which is not a Subsidiary
Guarantor.

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
to declare a default on such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity and (b) as to which the
lenders or holders thereof will not have any recourse to the capital stock or
assets of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries.

“Note”: a Revolving Credit Note or a Term Note, as the context may require, and
“Notes” means any combination of the foregoing.

“Notice of Exclusive Control”: the notice delivered to the applicable depository
bank holding Controlled Cash pursuant to a deposit account control agreement
reasonably satisfactory to the Borrower and the Administrative Agent permitting
the Administrative Agent to exercise control over such account, which may be
delivered only following the occurrence and during the continuance of an Event
of Default.

“O’Reilly Factoring Arrangement”: those certain transactions contemplated by any
factoring agreement pursuant to which the Borrower or any of its Subsidiaries
factors receivables due from O’Reilly Automotive, Inc. or its successors or
Affiliates.

“Organizational Document”: with respect to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.

“Outstanding Amount”: (i) with respect to Term Loans, Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Parent Company”: any direct or indirect parent of Superholdings.

“Participant”: shall have the meaning set forth in Section 10.6(d).

 

24



--------------------------------------------------------------------------------

“Patriot Act”: shall have the meaning set forth in Section 10.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Act”: The Pension Protection Act of 2006.

“Pension Funding Rules”: The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act and thereafter, Sections 412, 430, 431, 432, and 436 of the Code
and Sections 302, 303, 304 and 305 of ERISA.

“Perfection Certificate”: with respect to any Loan Party a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
satisfaction of the Administrative Agent and duly executed by the chief
executive officer and the chief legal officer of such Loan Party.

“Permitted Acquisition”: any acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the Capital Stock of (or if the
remainder of such Capital Stock will be held by management, more than 80% of the
Capital Stock of), or all or substantially all of the assets constituting a
business unit of, any other Person so long as, with respect to any such
acquisition, the following conditions are satisfied:

i. no Default or Event of Default shall have occurred and be continuing or would
result from such acquisition;

ii. after giving effect to such acquisition, the Borrower shall be in Pro Forma
Compliance (determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.1(a) or (b), as applicable) with the
financial covenants set forth in Section 7.1;

iii. the Consolidated Leverage Ratio of Superholdings shall not exceed on a Pro
Forma Basis (determined as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.1(a) or (b), as applicable) the then-applicable level set
forth under Section 7.1, minus 0.25;

iv. the target of such acquisition shall be primarily in the same line of
business as the Borrower and its Subsidiaries or one reasonably related,
complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or a reasonable extension
thereof;

v. in the case of the acquisition of the Common Stock of another Person, such
acquisition shall not be consummated by the Borrower or its Subsidiaries unless
the board of directors of the target of such acquisition shall have consented
thereto;

vi. the total cash and noncash consideration (including, without limitation, the
fair market value of all Capital Stock issued or transferred to the sellers
thereof, earnouts and other contingent payment obligations to such sellers and
all assumptions of Indebtedness in connection therewith) paid by or on behalf of
the Borrower and its Restricted Subsidiaries for any such purchase or other
acquisition of an entity that does not become a Guarantor or of assets that do
not become Collateral, when aggregated with the total cash and noncash
consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Restricted Subsidiaries of entities that do not become Guarantors or of
assets that do not become Collateral, shall not cause the Permitted
Non-Guarantor Investment Amount to exceed the Maximum Investment Amount;

vii. if the total consideration (other than any equity consideration) in respect
of such acquisition exceeds $10,000,000, the Borrower shall have delivered to
the Administrative Agent a certificate of the Borrower signed by a Responsible
Officer to such effect, together with all relevant financial information for
such Subsidiary or asset to be acquired reasonably requested by the
Administrative Agent prior to such acquisition to the extent available; and

 

25



--------------------------------------------------------------------------------

viii. concurrently with the consummation of such acquisition the Borrower shall
have complied with the requirements of Section 6.10 with respect thereto (or
made arrangements with the Administrative Agent acceptable to the Administrative
Agent with respect to the provisions of such Section 6.10).

“Permitted Investors”: the collective reference to the Sponsor, its Control
Investment Affiliates and members of management of Superholdings, Holdings, the
Borrower or any Subsidiary; provided that in no event shall the members of
management be treated as Permitted Investors with respect to more than ten
percent (10%) of the outstanding voting Capital Stock of Superholdings or with
respect to their ability to designate, or to vote or direct the voting of
securities having the power to elect, more than ten percent (10%) of the board
of directors of Superholdings.

“Permitted Non-Guarantor Investment Amount”: at the time of any determination
thereof, (without duplication) (a) the sum of (i) the aggregate fair market
value (as determined by the Borrower in good faith) of all assets Disposed of by
Loan Parties to Joint Ventures and Excluded Subsidiaries after the Closing Date
(net of the amount of any consideration received therefor), (ii) the aggregate
amount of Investments made by Loan Parties in Joint Ventures and Excluded
Subsidiaries after the Closing Date (net of the amount of returns on such
Investments, or if such Investment is a loan or a guarantee, less any cash
payments actually received in reimbursement thereof) and (iii) amount of all
loans made by Loan Parties to Joint Ventures and Excluded Subsidiaries after the
Closing Date (net of the repayments of the principal amount thereof); minus
(b) (without duplication of any returns referred to in clause (a)(ii) above or
any repayments of principal referred to in clause (a)(ii) above) any dividend or
any interest payment received by a Loan Party from a Joint Venture or an
Excluded Subsidiary.

“Permitted Ratio Debt”: unsecured Indebtedness incurred or issued by the
Borrower or any Subsidiary Guarantor, so long as (i) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the date that is ninety one (91) days after
the Maturity Date for the Term Facilities (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default), (ii) the terms of such
Indebtedness do not include any financial maintenance covenants, (iii) any
negative covenants included in the terms of such Indebtedness are incurrence
based and in any events such negative covenants, when taken as a whole, are not
more restrictive to the Loan Parties and their Subsidiaries than those set forth
in this Agreement (provided that a certificate of the Chief Financial Officer of
the Borrower delivered to the Administrative Agent in good faith at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (iii), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of its objection during
such five Business Day period) and (iv) if such Indebtedness is subordinated,
the Finance Obligations have been, and while the Facilities remain outstanding
no other Indebtedness is or is permitted to be, designated as “Designated Senior
Indebtedness” or its equivalent in respect of such Indebtedness.

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being refinanced that were due on or after the date that is one year following
the Maturity Date in respect of the Term Facility (or, such later date that is
the latest final maturity date of any incremental extensions of credit
hereunder) were instead due one year following the Maturity Date in respect of
the Term Facility (or, such later date that is the latest final maturity date of
any incremental extensions of credit hereunder), (c) if the Indebtedness being
refinanced, refunded, modified, renewed or extended is subordinated in right of
payment to the Finance Obligations, such refinancing, refunding, modification,
renewal or extension is subordinated in right of payment to the Finance
Obligations (A) on terms at least as favorable to the Lenders as

 

26



--------------------------------------------------------------------------------

those contained in the documentation governing the Indebtedness being
refinanced, refunded, modified, renewed or extended, (B) on terms consistent
with the then-prevailing market terms for subordination of comparable
Indebtedness or (C) on terms to which the Administrative Agent shall agree
(provided that a certificate of the Chief Financial Officer of the Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such refinanced, refunded, modified, renewed or
extended Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such refinanced, refunded, modified, renewed or
extended Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (c), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of its objection during
such five Business Day period), (d) the terms and conditions (including, if
applicable, as to collateral) of any such refinanced, refunded, modified,
renewed or extended Indebtedness are not materially less favorable to the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (provided that a certificate of the
Chief Financial Officer of the Borrower delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (d), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such five Business Day period), (e) no Default or Event
of Default shall have occurred and be continuing at the time thereof or no
Default or Event of Default would result from any such refinancing, refunding,
modification, renewal or extension and (f) with respect to any such Indebtedness
that is secured, neither the Borrower nor any Restricted Subsidiary shall be an
obligor or guarantor of any such refinancings, replacements, refundings,
renewals or extensions except to the extent that such Person was such an obligor
or guarantor in respect of the applicable Indebtedness being modified,
refinanced, refunded, renewed or extended.

“Permitted Seller Note”: a promissory note containing subordination and other
provisions reasonably acceptable to the Administrative Agent, representing
Indebtedness of Superholdings, Holdings, the Borrower or any Subsidiary incurred
in connection with any Permitted Acquisition and payable to the seller in
connection therewith.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, Joint
Venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: shall have the meaning set forth in Section 6.2.

“Prepayment Notice”: a notice of prepayment of Loans pursuant to Section 2.5(c),
which, if in writing, shall be substantially in the form of Exhibit H-3.

“Prime Rate”: for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Forma Balance Sheet”: shall have the meaning set forth in Section 4.1(a).

“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.9.

 

27



--------------------------------------------------------------------------------

“Pro Forma Compliance”: with respect to any covenant in Section 7.1, compliance
on a Pro Forma Basis with such covenant in accordance with Section 1.9.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock of another Person.

“Public Company Activities”: activities incidental to compliance with the
provisions of the Securities Act and the Exchange Act and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debtholders.

“Public Company Costs”: costs relating to compliance with the provisions of the
Securities Act and the Exchange Act and the rules of national securities
exchanges, in each case, as applicable to companies with listed equity or debt
securities, directors’ compensation, fees and expense reimbursement, costs
relating to investor relations, shareholder meetings and reports to shareholders
or debtholders, directors and officers’ insurance and other executive costs,
legal and other professional fees, and listing fees.

“Public Lender”: shall have the meaning set forth in Section 6.2.

“Qualifying Bids”: shall have the meaning set forth in Section 2.5(a)(iii).

“Qualifying Lender”: shall have the meaning set forth in Section 2.5(a)(iii).

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Qualified Public Offering”: any underwritten public offering of the common
stock of the Borrower, Superholdings or Holdings which generates Net Cash
Proceeds to the Borrower, Superholdings or Holdings, as applicable, of at least
$150,000,000.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries, in an amount for each such
event exceeding $5,000,000.

“Refinancing”: the refinancing of the 2006 Credit Agreement and of the Senior
Subordinated Notes to occur on the Closing Date in accordance with the terms of
this Agreement.

“Refinancing Amendment”: an amendment to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and the Lenders providing Specified Refinancing Debt,
effecting the incurrence of such Specified Refinancing Debt in accordance with
Section 2.17.

“Register”: shall have the meaning set forth in Section 10.6(c).

“Regulation D, H or U”: Regulation D, H or U, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender or an Affiliate of such investment advisor, or by such Lender or an
Affiliate of such Lender.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reply Amount”: shall have the meaning set forth in Section 2.5(a)(iii).

 

28



--------------------------------------------------------------------------------

“Reply Discount”: shall have the meaning set forth in Section 2.5(a)(iii).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
regulation.

“Repricing Transaction”: any refinancing, replacement or repricing, in whole or
in part, of any of the Loans under this Agreement, directly or indirectly,
(x) from, or in anticipation of, the receipt of proceeds of any Indebtedness
(including, without limitation, any Additional Loans or any new or additional
loans under this Agreement), or (y) pursuant to any amendment (other than any
amendment to a financial covenant herein or in the component definitions thereof
that may result in a repricing) to this Agreement, in any case, having or
resulting in an effective interest rate or weighted average yield (to be
determined by the Administrative Agent, after giving effect to margins, upfront
or similar fees or original issue discount shared with all lenders or holders
thereof, but excluding the effect of any arrangement, structuring, syndication
or other fees payable in connection therewith that are not shared with all
lenders or holders thereof generally and in their capacity as lenders or
holders) as of the date of such refinancing that is, or could be by the express
terms of such Indebtedness (and not by virtue of any fluctuation in Adjusted
Eurodollar Rate or Base Rate), less than the Applicable Rate for, or weighted
average yield of (to be determined by the Administrative Agent, on the same
basis as above) such Loans immediately prior to such refinancing, replacement or
repricing.

“Request for Credit Extension”: (i) with respect to a Borrowing, conversion or
continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice,
(ii) with respect to an L/C Credit Extension, a Letter of Credit Application and
(iii) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders”: as of any date of determination, Lenders having more than
50% of the sum of the (i) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (ii) aggregate unused Term Commitments, if any, and (iii) aggregate
unused Revolving Commitments, if any; provided that the unused Term Commitment,
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders”: as of any date of determination, Revolving Credit
Lenders holding more than 50% of the sum of the (i) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (ii) aggregate unused Revolving Credit Commitments; provided
that the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders”: as of any date of determination, Term Lenders holding
more than 50% of the Term Facilities on such date; provided that the portion of
the Term Facilities held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Lenders.

“Responsible Officer”: with respect to financial matters, the chief executive
officer, president, chief financial officer, treasurer or vice president of
finance of the Borrower, and with respect to all other matters, any officer of
the Borrower or other applicable Loan Party.

“Restricted Payments”: shall have the meaning set forth in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Return Bid”: shall have the meaning set forth in Section 2.5(a)(iii).

“Revolving Availability Period”: the period from and including the Closing Date
to the earliest of (i) the Maturity Date for the Revolving Credit Facility,
(ii) the date of the termination of all of the Commitments pursuant to
Section 2.6 and (iii) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.2.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Borrowing”: a borrowing consisting of simultaneous Revolving
Credit Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Revolving Credit Lenders pursuant
to Section 2.1(b).

“Revolving Credit Commitment”: as to each Revolving Credit Lender, its
obligation to (i) make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), (ii) purchase participations in L/C Obligations and
(iii) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$75,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Revolving Credit Commitment Increase”: shall have the meaning set forth in
Section 2.14(a).

“Revolving Credit Commitment Increase Lender”: shall have the meaning set forth
in Section 2.14(h).

“Revolving Credit Facility”: at any time, the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment at such time, including any Revolving Credit Commitment Increase
Lender.

“Revolving Credit Loan”: shall have the meaning set forth in Section 2.1(c).

“Revolving Credit Note”: a promissory note made by the Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit G-2.

“S&P”: Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Cash Management Agreement”: any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

“Secured Hedge Agreement”: any Swap Contract permitted under Section 7 that is
entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties”: shall have the meaning set forth in the Guarantee and
Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any Property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Senior Credit Obligations”: with respect to each Loan Party, without
duplication: (i) in the case of the Borrower, all principal of, premium (if
any), and interest (including, without limitation, any interest which accrues
after the commencement of any proceeding under any Debtor Relief Law with
respect to the Borrower, whether or not allowed or allowable as a claim in any
such proceeding) on any Loan or L/C Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document; (ii) all fees, expenses,
indemnification obligations and other amounts of whatever nature now or
hereafter payable by such Loan Party (including, without limitation, any amounts
which accrue after the commencement of any proceeding under any Debtor Relief
Law with respect to such Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) pursuant to this Agreement or any other Loan
Document; (iii) all expenses of the Agents as to which one or more of the Agents
have a right to reimbursement by such Loan Party under Section 10.4(a) of this
Agreement or under any other similar

 

30



--------------------------------------------------------------------------------

provision of any other Loan Document, including, without limitation, any and all
sums advanced by the Administrative Agent to preserve the Collateral or preserve
its security interests in the Collateral to the extent permitted under any Loan
Document or applicable Law; (iv) all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement by such Loan Party under
Section 10.4(b) of this Agreement or under any other similar provision of any
other Loan Document; and (v) in the case of Superholdings, Holdings and each
Subsidiary Guarantor, all amounts now or hereafter payable by Superholdings,
Holdings or such Subsidiary Guarantor and all other obligations or liabilities
now existing or hereafter arising or incurred (including, without limitation,
any amounts which accrue after the commencement of any proceeding under any
Debtor Relief Law with respect to Superholdings, Holdings, the Borrower or such
Subsidiary Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of Superholdings, Holdings or such Subsidiary Guarantor
pursuant to this Agreement, the Guarantee and Collateral Agreement or any other
Loan Document; together in each case with all renewals, modifications,
consolidations or extensions thereof.

“Senior Subordinated Notes”: the subordinated notes of the Borrower issued on
June 20, 2003 and any exchange notes issued in replacement thereof.

“Single Employer Plan”: any Plan that is subject to Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“SPC”: shall have the meaning set forth in Section 10.6(g).

“Specified Equity Contribution”: shall have the meaning set forth in the
definition of Consolidated EBITDA.

“Specified Event of Default”: any an event specified under Sections 8.1(a) and
(f).

“Specified Letters of Credit”: those letters of credit specified on Schedule
1.1(c) and cash collateralized pursuant to the documentation related thereto.

“Specified Refinancing Debt”: shall have the meaning specified in
Section 2.17(a).

“Specified Refinancing Closing Date”: shall have the meaning specified in
Section 2.17(c).

“Specified Refinancing Lenders” shall have the meaning specified in
Section 2.17(b).

“Specified Refinancing Term Loans”: means Specified Refinancing Debt
constituting term loans.

“Specified Refinancing Term Facility”: at any time, (i) on or prior to any
Specified Refinancing Closing Date, the aggregate amount of the commitments to
lend Specified Refinancing Term Loans at such time and (ii) thereafter, the
aggregate principal amount of the Specified Refinancing Term Loans of all
Specified Refinancing Lenders outstanding at such time.

 

31



--------------------------------------------------------------------------------

“Specified Transaction”: any incurrence or repayment of Indebtedness (other than
for working capital purposes) or Additional Term Loan, Specified Refinancing
Debt or Revolving Credit Commitment Increase or Investment, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.

“Sponsor”: TC Group L.L.C. (which operates under the trade name “The Carlyle
Group”) and its Affiliates other than an operating portfolio company thereof.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Restricted Subsidiary that is a Guarantor.

“Superholdings”: UCI International, Inc., a Delaware corporation, and its
successors.

“Superholdings Notes”: Floating Rate Senior PIK Notes due December 15, 2013, in
an original aggregate principal amount of $235,000,000, any such notes issued in
payment of interest thereon and any exchange notes issued in replacement of any
of the foregoing.

“Superholdings Notes AHYDO Payment”: partial mandatory redemption of
Superholdings Notes pursuant to Section 3.08 of the indenture governing
Superholdings Notes, which initially is due on March 15, 2012 and each periodic
redemption amount required to be paid at the end of each subsequent accrual
period pursuant to Section 3.08 of such indenture.

“Swap Contract”: (i) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (ii) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations”: of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable Law.

“Swap Termination Value”: in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (i) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (ii) for any date prior to the date
referenced in clause (i), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

32



--------------------------------------------------------------------------------

“Swing Line Lender”: Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan”: shall have the meaning set forth in Section 2.4(a).

“Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit H-2.

“Swing Line Sublimit”: an amount equal to the lesser of (i) $15,000,000 and
(ii) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent”: shall have the meaning set forth in the preamble hereto.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing”: a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.1(a).

“Term Commitment”: as to each Term Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.1(a) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.1 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The initial aggregate amount of the
Term Commitments is $425,000,000.

“Term Facility”: at any time, (i) on or prior to the Closing Date, the aggregate
amount of the Term Commitments at such time and (ii) thereafter, the aggregate
principal amount of the Term Loans of all Term Lenders outstanding at such time.

“Term Facilities”: at any time, the Term Facility and any Additional Term
Facility.

“Term Lenders”: the Lenders with Term Commitments or outstanding Term Loans.

“Term Loan”: an advance made by any Term Lender under the Term Facility,
including any Additional Term Loan made as a Term Loan.

“Term Note”: a promissory note, substantially in the form of Exhibit G-1,
evidencing the obligation of the Borrower to repay outstanding Term Loans made
by a Term Lender, as such note may be amended, modified or supplemented from
time to time.

“Test Period”: for any date of determination under this Agreement, the latest
four consecutive fiscal quarters of Superholdings, Holdings and the Borrower for
which financial statements have been delivered to the Administrative Agent on or
prior to the Closing Date and/or for which financial statements are required to
be delivered pursuant to Section 6.1, as applicable.

“Threshold Amount”: $20,000,000.

“Total Outstandings”: the aggregate Outstanding Amount of all Loans and all L/C
Obligations.

“Total Revolving Credit Outstandings”: the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type”: with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

33



--------------------------------------------------------------------------------

“UCC”: the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “US”: the United States of America.

“Unreimbursed Amount”: shall have the meaning set forth in Section 2.3(c)(i).

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated as such
and listed on Schedule 4.15 on the Closing Date and (ii) any Subsidiary of the
Borrower that is designated by a resolution of the Board of Directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with Superholdings, Holdings, the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Superholdings, Holdings, the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of Superholdings, Holdings, the Borrower or such
Restricted Subsidiary; (c) is a Person with respect to which neither
Superholdings, Holdings, the Borrower nor any of the Restricted Subsidiaries has
any direct or indirect obligation (x) to subscribe for additional Capital Stock
or warrants, options or other rights to acquire Capital Stock or (y) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and (d) does not guarantee or
otherwise provide credit support after the time of such designation for any
Indebtedness of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries, in the case of clauses (a), (b) and (c), except to the extent not
otherwise prohibited by Section 7; provided that at no time shall all
Unrestricted Subsidiaries have in the aggregate Consolidated Total Assets (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time) in excess of 5.0% of Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof. Subject to the foregoing, the Borrower may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or
any Restricted Subsidiary to be an Unrestricted Subsidiary; provided that
(i) such designation shall only be permitted if no Default or Event of Default
would be in existence following such designation and after giving effect to such
designation the Borrower shall be in Pro Forma Compliance (determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to
Section 6.1(a) or (b), as applicable) with the financial covenants set forth in
Section 7.1, (ii) any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
(iii) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
shall be deemed to be an Investment in an Unrestricted Subsidiary and shall
reduce amounts available for Investments in Unrestricted Subsidiaries permitted
by Section 7.8 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the Borrower does
not subsequently re-designate such Restricted Subsidiary as an Unrestricted
Subsidiary for a period of the succeeding four fiscal quarters.

“Welfare Plan”: any employee welfare benefit plan as defined in Section 3(1) of
ERISA.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

34



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions.

(a) With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

i. The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

ii. The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

iii. Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

iv. The term “including” is by way of example and not limitation.

v. Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s successors and assigns

vi. The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

vii. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

viii. Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect for the period to which the audited financial statements delivered in
accordance with Section 4.1(b) relate, applied in a manner consistent with that
used in preparing such audited financial statements, except as otherwise
specifically described therein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-10 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio, basket, level for
capital expenditures or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio, basket,
level for capital expenditures or requirement to preserve the original intent
thereof in light of such change in GAAP or the application thereof (subject to
the approval of the Required Lenders not to be unreasonably withheld,
conditioned or delayed and, in the case of any amendment arising out of an
accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010, not to be subject to any amendment
fee); provided, that, until so amended, (i) such ratio, basket, level for
capital expenditures or requirement shall continue to be computed in accordance
with GAAP or the application thereof prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP or the application
thereof.

 

35



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.7 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.8 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.9 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio shall be calculated in the
manner prescribed by this Section 1.9; provided that notwithstanding anything to
the contrary in clauses (b), (c) or (d) of this Section 1.9, when calculating
the Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio, as
applicable, for purposes of (i) the ECF Percentage and (ii) determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with any covenant pursuant to Section 7.1, the Specified Transaction giving rise
to such pro forma calculation that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio, Specified Transactions (and the incurrence
or repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated
EBITDA, Consolidated Adjusted EBITDA and the component financial definitions
used therein attributable to any Specified Transaction) had occurred on the
first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.9, then the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.9.

(c) Without limiting the foregoing clause (b), whenever pro forma effect is to
be given to a Specified Transaction, the pro forma calculations shall be made in
good faith by a responsible financial or accounting officer of Superholdings,
Holdings or the Borrower and include, for the avoidance of doubt, the amount of
cost savings, operating expense reductions and synergies projected by
Superholdings, Holdings or the Borrower

 

36



--------------------------------------------------------------------------------

in good faith to be realized as a result of specified actions taken or with
respect to which Superholdings, Holdings and the Borrower in good faith expect
that substantial steps will have been taken within 6 months after the closing
date of such Specified Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions; provided that any increase in
Consolidated Adjusted EBITDA as a result of cost savings, operating expense
reductions and synergies shall be subject to the limitations set forth in the
definition of Consolidated Adjusted EBITDA.

(d) Without limiting the foregoing clause (b), in the event that Superholdings,
Holdings or the Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated Leverage Ratio or the Consolidated Interest Coverage Ratio, as
the case may be (in each case, other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes), (i) during the applicable Test Period and (ii) subsequent to
the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on (A) the last day of the
applicable Test Period in the case of the Consolidated Leverage Ratio and
(B) the first day of the applicable Test Period in the case of the Consolidated
Interest Coverage Ratio. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Interest Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness); provided, in the case of repayment of any Indebtedness, to
the extent actual interest related thereto was included during all or any
portion of the applicable Test Period, the actual interest may be used for the
applicable portion of such Test Period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a London interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Superholdings,
Holdings, the Borrower or Restricted Subsidiary may designate.

1.10 Calculation of Baskets. Unless otherwise provided, Dollar ($) baskets set
forth in the representations and warranties, covenants and events of default
provisions of this Agreement (and other similar baskets; it being understood
that this sentence does not apply to Section 2 of this Agreement) are calculated
as of each date of incurrence; provided that if any such baskets are exceeded
solely as a result of fluctuations to Consolidated Total Assets for the most
recently completed fiscal quarter after the last time such baskets were
assessed, such baskets will not be deemed to have been exceeded solely as a
result of such fluctuations.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment. The
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Term Commitments. Amounts borrowed
under this Section 2.1(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Revolving Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit

 

37



--------------------------------------------------------------------------------

Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.1(b), prepay
under Section 2.5, and reborrow under this Section 2.1(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.2 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 12:00 noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.2(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.3(c) and 2.4(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.2(a). In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.2 (and, if such Borrowing is the initial Credit
Extension, Section 5.1, or an Additional Loan, Section 2.14(f)), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with

 

38



--------------------------------------------------------------------------------

instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans and Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans and Revolving Credit Loans as the
same Type, there shall not be more than 12 Interest Periods in effect in respect
of the Facilities.

2.3 Letters of Credit.

(a) The Letter of Credit Commitment.

i. Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.3, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.3(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

ii. No L/C Issuer shall issue any Letter of Credit if:

A. subject to Section 2.3(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

B. the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

iii. No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

 

39



--------------------------------------------------------------------------------

A. any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

B. the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

C. except as otherwise agreed by the L/C Issuer, the Letter of Credit is in an
initial stated amount less than $100,000;

D. the Letter of Credit is to be denominated in a currency other than Dollars;
or

E. any Revolving Credit Lender is at that time a Defaulting Lender, unless each
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

iv. The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

v. The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

vi. Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 9 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 9 included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

i. Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to

 

40



--------------------------------------------------------------------------------

be presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

ii. Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

iii. If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that (x) any such Auto-Extension Letter of Credit
must permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued and (y) such prior notice shall
be deemed to have been given by the L/C Issuer on the effective date of its
resignation as L/C Issuer in accordance with Section 10.6(h). Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions set forth in Section 5.2 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

iv. If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline

 

41



--------------------------------------------------------------------------------

to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower one or more of the
applicable conditions set forth in Section 5.2 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

v. Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

i. Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the L/C Issuer shall
notify the Administrative Agent who shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples set forth in Section 2.2 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 5.2 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

ii. Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.3(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.3(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

iii. With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.2 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate determined by reference to the then Applicable Rate with
respect to the Revolving Credit Loans. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.3(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.3.

iv. Until each applicable Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.3(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

42



--------------------------------------------------------------------------------

v. Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.3(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

vi. If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of any L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.3(c) by the time
set forth in Section 2.3(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.3(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

i. At any time after a L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Revolving Credit Percentage thereof in the same funds as
those received by the Administrative Agent.

ii. If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of
the circumstances described in Section 10.5 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Senior Credit
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

i. any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

ii. the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

43



--------------------------------------------------------------------------------

iii. any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

iv. any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

v. any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.3(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable

 

44



--------------------------------------------------------------------------------

for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.3 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 2.3. Letter
of Credit Fees shall be (i) due and payable on the last Business Day of each of
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Specified Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges to L/C Issuers. The
Borrower shall pay directly to each L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate per annum
to be separately agreed between the applicable L/C Issuer and the Borrower (but
in any event not to exceed 0.25% per annum), computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate per annum to be separately agreed between the
applicable L/C Issuer and the Borrower (but in any event not to exceed 0.25% per
annum), computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum to be separately agreed between the applicable
L/C Issuer and the Borrower (but in any event not to exceed 0.25% per annum),
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.3. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.4 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.4, may, in its discretion make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Revolving Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s

 

45



--------------------------------------------------------------------------------

Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.4, prepay under Section 2.5, and reborrow under this
Section 2.4. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.4(a), or (B) that one or more of the applicable conditions
specified in Section 5 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swing Line Lender in immediately available
funds.

(c) Refinancing of Swing Line Loans.

i. The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 5.2. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

ii. If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.4(c)(i) shall be deemed
payment in respect of such participation.

 

46



--------------------------------------------------------------------------------

iii. If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), the Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

iv. Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.4(c) is subject to the conditions set forth in Section 5.2.

(d) Repayment of Participations.

i. At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

ii. If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.5 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Senior Credit Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.4 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.5 Prepayments.

(a) Optional.

i. The Borrower may at any time or from time to time voluntarily prepay Term
Loans, any Additional Term Loans, any Specified Refinancing Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty (except as
provided in paragraph (d) below); provided that: (A) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of

 

47



--------------------------------------------------------------------------------

$500,000 in excess thereof; and (B) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Subject to Section 2.13, each prepayment of the outstanding Term
Loans pursuant to this Section 2.5(a) shall be applied as directed by the
Borrower and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

ii. The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

iii. Notwithstanding anything to the contrary contained in this Section 2.5(a)
or any other provision of this Agreement and without otherwise limiting the
rights in respect of prepayments of the Loans, so long as no Default has
occurred and is continuing, Superholdings, Holdings, the Borrower or any of
their Subsidiaries may repurchase outstanding Term Loans, any Additional Term
Loans and any Specified Refinancing Term Loans pursuant to this
Section 2.5(a)(iii) on the following basis:

A. Notice Procedures. Superholdings, Holdings, the Borrower or any of their
Subsidiaries may conduct one or more auctions (each, an “Auction”) to repurchase
all or any portion of the Term Loans by providing notification to the
Administrative Agent (for distribution to the Term Lenders) of the Term Loans
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall contain (i) the total cash value of the bid, in a minimum amount of
$10,000,000 with minimum increments of $1,000,000 (the “Auction Amount”), and
(ii) the discount to par, which shall be a range, (the “Discount Range”) of
percentages of the par principal amount of the Term Loans at issue that
represents the range of purchase prices that could be paid in the Auction;

B. Reply Procedures. In connection with any Auction, each Term Lender may, in
its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of Term Loans which must be in increments of $1,000,000 (the “Reply Amount”). A
Term Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Term Lender’s entire remaining amount of
such Term Loans. Term Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Term Lender must execute and
deliver, to be held in escrow by the Administrative Agent, Assignment and
Assumption in a form reasonably acceptable to the Administrative Agent;

C. Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
Superholdings or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow Superholdings or its Subsidiary, as applicable, to
complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), Superholdings or its Subsidiary shall either, at its election,
(i) withdraw the Auction or (ii) complete the Auction at an Applicable Discount
equal to the highest Reply Discount. Superholdings or its Subsidiary, as
applicable, shall purchase Term Loans (or the respective portions thereof) from
each Term Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the

 

48



--------------------------------------------------------------------------------

aggregate proceeds required to purchase all Term Loans subject to Qualifying
Bids would exceed the Auction Amount for such Auction, Superholdings or its
Subsidiary, as applicable, shall purchase such Term Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent). Each
participating Term Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due;

D. Additional Procedures. Once initiated by an Auction Notice, Superholdings or
its Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a Term
Lender of a Qualifying Bid, such Term Lender (each, a “Qualifying Lender”) will
be obligated to sell the entirety or its allocable portion of the Reply Amount,
as the case may be, at the Applicable Discount;

E. With respect to all repurchases made by Superholdings, Holdings, the Borrower
or any of their Subsidiaries, such repurchases shall be deemed to be voluntary
prepayments pursuant to this Section 2.5(a) in an amount equal to the aggregate
principal amount of such Term Loans, provided that such repurchases shall not be
subject to the provisions of paragraph (a)(i) of this Section 2.5 and
Section 2.13; and

F. Certain Conditions. The repurchases by Superholdings, Holdings, the Borrower
or any of their Subsidiaries of Term Loan pursuant to this Section 2.5(a)(iii)
shall be subject to the following conditions, (I) the Auction is open to all
Term Lenders on a pro rata basis; (II) no Default has occurred or is continuing
or would result therefrom; (III) Superholdings or its Subsidiary, as applicable,
shall at the time of such repurchase affirm the No Undisclosed Information
Representation; (IV) any Term Loans repurchased pursuant to this
Section 2.5(a)(iii) shall be automatically and permanently cancelled immediately
upon acquisition thereof by Superholdings or any of its Subsidiaries;
(V) Superholdings and its Subsidiaries do not use the proceeds of the Revolving
Credit Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14) to acquire such Term Loans; and (VI) at the time of
(and calculated on a pro forma basis after giving effect to) any such
repurchase, the outstanding Revolving Credit Loans (other than outstanding
Letters of Credit) shall not exceed unrestricted cash and Cash Equivalents on
hand of Superholdings and its Subsidiaries.

iv. In connection with any optional prepayments by the Borrower of the Term
Loans pursuant to this Section 2.5, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurodollar Rate
Loans; provided that if all Lenders elect to participate in the Offer on a pro
rata basis in accordance with their respective principal amounts then due and
owing, such prepayments shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans.

v. Any prepayment of a Eurodollar Rate Loan pursuant to this Section 2.5(a)
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5.

(b) Mandatory.

i. Excess Cash Flow. Within 95 days (or, if none of Superholdings, Holdings or
the Borrower is at such time required to file with the SEC an Annual Report on
Form 10-K with respect to such fiscal year, 125 days) after fiscal year end
(commencing with the fiscal year ending December 31, 2011) and after the
Compliance Certificate for such period has been delivered pursuant to
Section 6.2(b), the Borrower shall prepay an aggregate principal amount of Loans
equal to the excess, if any of (A) the ECF Percentage of Excess Cash Flow for
the fiscal year covered by such Financial Statements over (B) the aggregate
amount of all voluntary prepayments made pursuant to Section 2.5(a)(i) and
(ii) (unless funded with the proceeds of long-term Indebtedness) during such
prior fiscal year of the principal of (x) the Term Loans and (y) the Revolving
Loans and/or Swing Line Loans (to the extent the Revolving Commitments and/or
the Swing Line Commitment, respectively, are permanently reduced at the time of
such prepayment) (such prepayments to be applied as set forth in clauses
(iv) and (v) below).

 

49



--------------------------------------------------------------------------------

ii. Asset Sale; Recovery Event. If any Asset Sale which results in the
realization by any Loan Party or any of its Restricted Subsidiaries of Net Cash
Proceeds or any Recovery Event shall occur, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Loan Party or such Restricted
Subsidiary (such prepayments to be applied as set forth in clause (iv) below);
provided, however, that, with respect to any Net Cash Proceeds realized under an
Asset Sale or Recovery Event, at the election of the Borrower, such Loan Party
or such Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
assets useful for its business so long as within 365 days after the receipt of
such Net Cash Proceeds (or, if the relevant Loan Party or Restricted Subsidiary,
as applicable, has contractually committed within 365 days following receipt of
such Net Cash Proceeds, 485 days following receipt of such Net Cash Proceeds),
such purchase, replacement or repair shall have been consummated (as certified
by the Borrower in writing to the Administrative Agent); and provided further,
however, that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.5(b)(ii).

iii. Debt Issuances. Upon the incurrence or issuance by any Loan Party or any of
its Restricted Subsidiaries of any Specified Refinancing Term Loans or any
Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.2), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Restricted
Subsidiary (such prepayments to be applied as set forth in clause (iv) below).

iv. Application to Amortization Payments. Subject to Section 2.13 and paragraph
(e) below, each prepayment of Loans pursuant to this Section 2.5(b) shall be
applied, ratably to the Term Loans, any Additional Term Loans and any Specified
Refinancing Term Loans. Within the Term Facility, any Additional Term Facility
or any Specified Refinancing Term Facility, as the case may be, each prepayment
of Loans pursuant to this Section 2.5(b) shall be applied, first, in direct
order of maturities, to the twelve (12) next succeeding quarterly principal
repayment installments of the applicable Facility that are due pursuant to
Section 2.7(a) and second, on a pro rata basis, to all remaining principal
repayment installments of such Facility that are due pursuant to Section 2.7(a);
and each such prepayment shall be paid to the Term Lenders or Additional Term
Lenders, as the case may be, in accordance with their respective Applicable
Percentages.

v. Excess Outstandings. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess. Prepayments pursuant to
this clause (v) shall be applied, first, ratably to the L/C Borrowings and the
Swing Line Loans, second, ratably to the outstanding Revolving Credit Loans,
and, third, to Cash Collateralize the remaining L/C Obligations.

(c) Prepayment Notices. Each prepayment made pursuant to this Section 2.5 (other
than pursuant to Section 2.5(a)(iii)) shall be made upon notice to the
Administrative Agent, which may be given by telephone (and if in writing shall
be in the form of a Prepayment Notice appropriately completed and signed by a
Responsible Officer of the Borrower), which notice must be received by the
Administrative Agent not later than 1:00 p.m. (x) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (y) on the date of
prepayment of Base Rate Loans. Each such notice shall specify the date and
amount (and, if such notice is given in respect of a prepayment of Revolving
Credit Loans under Section 2.5(b), the date and amount so specified shall be as
required under Section 2.5(b), as the case may be) of such prepayment and the
applicable Facility and Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.5 must be confirmed promptly
by delivery to the Administrative Agent of a written Prepayment Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage under the applicable
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment under this Section 2.5
shall be accompanied by all accrued interest on the amount prepaid, together
with

 

50



--------------------------------------------------------------------------------

any additional amounts required pursuant to Section 3.5. Each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities in the manner described in
Section 2.5(a) or (b), as applicable. Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.5(c) if such prepayment would have resulted from a refinancing
of all of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.

(d) Prepayment Premium. Notwithstanding anything herein to the contrary, in the
event that, on or prior to the first anniversary of the Closing Date, the
Borrower (i) makes any prepayment of Term Loans with the proceeds of any
Repricing Transaction described under clause (x) of the definition of Repricing
Transaction, or (ii) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (y) of the definition of Repricing
Transaction, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender, (A) in the case of such clause (x), 1.0% of the
principal amount of the Term Loans so prepaid and (B) in the case of such clause
(y), 1.0% of the aggregate amount of the Term Loans affected by such Repricing
Transaction and outstanding on the effective date of such amendment.

(e) Term Opt-Out. With respect to any prepayment of the Term Loans, any
Additional Term Loans or any Specified Refinancing Term Loans pursuant to
Section 2.5(b), any Term Lender, any Additional Term Lender and any Specified
Refinancing Lender, at its option, may elect not to accept such prepayment. Any
Lender declining such prepayment (a “Declining Lender”) shall give written
notice to the Administrative Agent by 12:00 noon within five Business Days of
the date on which such Lender received a Prepayment Notice and any Lender who
fails to so notify the Administrative Agent within the timeframe specified in
this sentence shall be deemed to have accepted such prepayment. On the date on
which such prepayment shall be made an amount equal to the portion of such
prepayment accepted by the Term Lenders other than the Declining Lenders (such
Lenders being the “Accepting Lenders”) shall be applied ratably to prepay Term
Loans, any Additional Term Loans and any Specified Refinancing Term Loans owing
to such Accepting Lenders in the manner described in Section 2.5(b) for such
prepayment. Any amounts that would otherwise have been applied to prepay Term
Loans, Additional Term Loans or Specified Refinancing Term Loans owing to
Declining Lenders (the “Declined Proceeds”) shall instead be returned to the
Borrower.

2.6 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.

(b) Mandatory.

i. The aggregate Term Commitments shall be automatically and permanently reduced
to zero on the date of the Term Borrowing.

ii. If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.6, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

iii. Upon the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Specified Refinancing Debt constituting revolving credit facilities, the
Revolving Credit Commitments shall be automatically permanently reduced by an
amount equal to 100% of the aggregate principal amount of such revolving credit
facilities.

 

51



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.6. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.7 Repayment of Loans.

(a) Scheduled Amortization of Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable accounts of the Term Lenders the aggregate
principal amount of all Term Loans outstanding in quarterly installments on the
dates and in the respective amounts set forth below (which installments shall be
(i) reduced (x) pro-rata by the excess, if any, of the initial amount Term
Facility over the aggregate outstanding principal amount of the Term Borrowing
funded on the Closing Date and (y) as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.5(b)(vi) and
(ii) increased by an amount equal to (x) in the case of each installment (other
than the installment payable on the Maturity Date) occurring after date on which
any Additional Term Loans made pursuant to Section 2.14 as Term Loans (each such
date an “Additional Term Borrowing Date”), an amount equal to the Applicable
Term Amortization Percentage of the of the aggregate principal amount of any
Additional Term Loans made pursuant to Section 2.14 and (y) in the case of the
installment payable on the Maturity Date, an amount equal to the remainder of
the aggregate principal amount of any such Additional Term Loan:

 

Principal Amortization Date

   Amount of
Repayment

December 31, 2010

   $ 1,062,500

March 31, 2011

   $ 1,062,500

June 30, 2011

   $ 1,062,500

September 30, 2011

   $ 1,062,500

December 31, 2011

   $ 1,062,500

March 31, 2012

   $ 1,062,500

June 30, 2012

   $ 1,062,500

September 30, 2012

   $ 1,062,500

December 31, 2012

   $ 1,062,500

March 31, 2013

   $ 1,062,500

June 30, 2013

   $ 1,062,500

September 30, 2013

   $ 1,062,500

December 31, 2013

   $ 1,062,500

March 31, 2014

   $ 1,062,500

June 30, 2014

   $ 1,062,500

September 30, 2014

   $ 1,062,500

December 31, 2014

   $ 1,062,500

March 31, 2015

   $ 1,062,500

June 30, 2015

   $ 1,062,500

September 30, 2015

   $ 1,062,500

December 31, 2015

   $ 1,062,500

March 31, 2016

   $ 1,062,500

June 30, 2016

   $ 1,062,500

September 30, 2016

   $ 1,062,500

December 31, 2016

   $ 1,062,500

Maturity Date for the Term Facility

   $ 398,437,500       

Total of All Payments:

   $ 425,000,000       

 

52



--------------------------------------------------------------------------------

; provided, that the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

As used above in this subparagraph (a) the term “Applicable Term Amortization
Percentage” means, with respect to each date set forth in the table above
occurring after an Additional Term Borrowing Date, a fraction (expressed as a
decimal), the numerator of which is the aggregate principal amount of initial
Term Loans set forth in the table above opposite such date and the denominator
of which is the aggregate principal amount of all initial Term Loans set forth
above opposite all amortization dates occurring after the Additional Term
Borrowing Date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

(d) Accrued Interest. Any repayment of Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.5.

2.8 Interest.

(a) Stated Interest. Subject to the provisions of Section 2.8(b): (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted Eurodollar Rate for such Interest Period plus the Applicable Rate
for such Facility; (ii) each Base Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b) Default Interest.

i. If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

ii. If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

iii. While any Specified Event of Default exists, the Borrower shall pay
interest on the principal amount of all overdue Senior Credit Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

53



--------------------------------------------------------------------------------

iv. Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Payments of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.9 Fees. In addition to certain fees described in Sections 2.3(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. The commitment fee shall accrue at all times during the Revolving
Availability Period, including at any time during which one or more of the
conditions in Section 5 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Revolving Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Lenders and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate and Applicable Fee Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Adjusted Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries or for any other reason, the Borrower or the Lenders determine that
(i) the Consolidated Leverage Ratio of Superholdings as calculated by
Superholdings, Holdings and the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of such Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.3(c)(iii), 2.3(i) or 2.8(b) or under Section 8. Without limiting any
other provision of this agreement, the Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
acceleration of all other Senior Credit Obligations hereunder pursuant to
Section 8(f), or any commencement of, or any repayment of the Senior Credit
Obligations in, any proceeding relating to bankruptcy, insolvency reorganization
or relief of debtors referred to in Section 8(f).

 

54



--------------------------------------------------------------------------------

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Senior Credit Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided for herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 P.M. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 PM shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) Funding and Payments; Presumptions.

i. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
(or, in the case of a Borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.2)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall

 

55



--------------------------------------------------------------------------------

constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

ii. Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2 and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.4(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.4(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.4(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Senior Credit Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (x) the amount of such Senior Credit Obligations due and
payable to such Lender at such time to (y) the aggregate amount of the Senior
Credit Obligations due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Senior Credit
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (ii) Senior
Credit Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (x) the amount of such Senior Credit Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Senior Credit Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such

 

56



--------------------------------------------------------------------------------

time) of payment on account of the Senior Credit Obligations owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Senior Credit Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

i. if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

ii. the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, (D) the incurrence of any Additional Loans in
accordance with Section 2.14 or any Specified Refinancing Debt in accordance
with Section 2.17 and (E) prepayments received pursuant to Section 2.5(a)(iii).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Additional Loans.

(a) Requests for Additional Loans. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), at any time after the Closing Date,
the Borrower may request (i) additional Term Commitments (each an “Additional
Term Commitment” and all of them, collectively, the “Additional Term
Commitments”) or (ii) increases in the aggregate amount of the Revolving Credit
Commitments (each such increase, an “Additional Revolving Credit Commitment”
and, together with the Additional Term Commitments, the “Additional
Commitments”; provided that (x) after giving effect to any such addition, the
aggregate amount of Additional Commitments that have been added pursuant to this
Section 2.14 shall not exceed $235,000,000, and (y) any such addition shall be
in an aggregate amount of not less than $25,000,000 or any whole multiple of
$5,000,000 in excess thereof. Any loans made in respect of any such Additional
Revolving Credit Commitments shall be made by increasing the aggregate Revolving
Credit Commitments with the same terms (including pricing) as the existing
Revolving Credit Loans (each, a “Revolving Credit Commitment Increase”). Any
loans made in respect of any such Additional Term Commitments (the “Additional
Term Loans” and, together with any Loans made pursuant to the Revolving Credit
Commitment Increase, the “Additional Loans”) may be made, at the option of the
Borrower, by either (i) increasing the Term Commitments with the same terms
(including pricing) as the existing Term Loans, or (ii) creating a new tranche
of terms loans (an “Additional Term Loan Tranche”); provided, subject to the
second proviso of Section 2.14(b), that if such Additional Term Loans are not
Term Loans, such Additional Term Loans shall have prepayment events not more
restrictive than the Term Loans.

(b) Ranking and Other Provisions. The Additional Term Loans (i) shall rank pari
passu or junior in right of payment and in respect of lien priority as to the
Collateral with the Senior Credit Obligations in respect of the Revolving
Commitments and the outstanding Term Loans, (ii) shall not have a weighted
average life that is shorter than the weighted average life of the outstanding
Term Loans if such Additional Term Loans are not Term Loans, (iii) shall not
mature earlier than the Maturity Date for the Term Facility if such Additional
Term Loans are not Term Loans (but such Additional Term Loans may have nominal
amortization prior to such date), and (iv) except as set forth above, shall be
treated substantially the same as (and in any event no more favorably than) the
outstanding Term Loans, provided that if the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Additional Term
Loans, but not arranger fees) relating to any Additional Term Loan exceeds the
Applicable Rate (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders

 

57



--------------------------------------------------------------------------------

providing the outstanding Term Loans) relating to the outstanding Term Loans
immediately prior to the effectiveness of the applicable Additional Facility
Amendment by more than 0.50%, the Applicable Rate relating to the outstanding
Term Loans shall be adjusted to be equal to the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Additional Term
Loans) relating to such Additional Term Loans minus 0.50% and, provided,
further, that the terms and conditions applicable to such Additional Loans may
provide for any additional or different financial or other covenants or other
provisions that are agreed upon between the Borrower and the relevant Additional
Lenders and that are applicable only during periods after the latest Maturity
Date in respect of the Facilities that are in effect at the time such Additional
Loans are incurred.

(c) Notices; Lender Elections. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Term Loans (or any portion thereof) may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
or by any other bank or investing entity that is an Eligible Assignee (any such
bank or other financial institution, an “Additional Lender”), in each case on
terms permitted in this Section and otherwise on terms reasonably acceptable to
the Administrative Agent, provided that the Administrative Agent (and, in the
case of a Revolving Credit Commitment Increase, the L/C Issuers and the Swing
Line Lender) shall have consented (not to be unreasonably withheld) to such
Lender’s or Additional Lender’s, as the case may be, making such Additional Term
Loans or providing such Revolving Credit Commitment Increase if such consent
would be required under Section 10.6 for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender, as the
case may be. No Lender shall be obligated to provide any Additional Term Loans
or Revolving Credit Commitment Increases, unless it so agrees. Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to provide an Additional Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase
(which shall be calculated on the basis of the amount of the funded and unfunded
exposure under all the Facilities held by each Lender). Any Lender not
responding within such time period shall be deemed to have declined to provide
an Additional Commitment. The Administrative Agent shall notify the Borrower and
each Lender of the Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, the Borrower may also invite additional
Eligible Assignees to become Term Lenders pursuant to an accession agreement in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) Additional Facility Amendment. Commitments in respect of any Additional
Commitments shall become Commitments (or in the case of any Revolving Credit
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Revolving Credit Lender’s Revolving Credit Commitment) under
this Agreement pursuant to an amendment (an “Additional Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Superholdings, Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Additional Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section. At the time of the sending of such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(e) Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.14, the Administrative Agent and the Borrower
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
addition and the Additional Commitments Effective Date.

(f) Conditions to Effectiveness of Increase. The effectiveness of any Additional
Facility Amendment shall, unless otherwise agreed to by the Administrative
Agent, each Lender party thereto, if any, and the Additional Lenders, if any, be
subject to the satisfaction on the date thereof (each, an “Additional Facility
Closing Date”) of each of the following conditions:

i. the Administrative Agent shall have received on or prior to the Additional
Facility Closing Date each of the following, each dated the applicable
Additional Facility Closing Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably

 

58



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent: (A) the applicable Additional Facility
Amendment; (B) certified copies of resolutions of the Board of Directors of each
Loan Party approving the execution, delivery and performance of the Additional
Facility Amendment; and (C) a favorable opinion of counsel for the Loan Parties
dated the Additional Facility Closing Date, to the extent requested by the
Administrative Agent addressed to the Administrative Agent and the Lenders and
in form and substance and from counsel reasonably satisfactory to the
Administrative Agent;

ii. (A) the conditions precedent set forth in Section 5.2 shall have been
satisfied both before and after giving effect to such Additional Facility
Amendment and the additional Credit Extensions provided thereby (it being
understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Additional Facility Amendment on the Additional Facility Closing Date),
(B) such increase shall be made on the terms and conditions provided for above
and (C) both before and after giving effect to such Additional Facility
Amendment and the Additional Extensions of Credit provided thereby, (x) the
Consolidated Leverage Ratio of Superholdings on a Pro Forma Basis (determined as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.1(a) or
(b), as applicable) shall not exceed 3.00 to 1.00 and (y) Superholdings and its
Subsidiaries shall be in Pro Forma Compliance (determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.1(a) or
(b), as applicable) with the financial covenants set forth in Section 7.1; and

iii. there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders (including any Person becoming a Lender
as part of such Additional Facility Amendment on the related Additional Facility
Closing Date), as applicable, all fees and expenses (including reasonable
out-of-pocket fees, charges and disbursements of counsel) that are due and
payable on or before the Additional Facility Date.

(g) Effect of Additional Facility Amendment. On each Additional Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Additional Commitment (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents, (ii) shall have, as applicable, an
Additional Term Commitment and/or an Additional Revolving Credit Commitment
which shall become “Commitments” hereunder and (iii) in the case of an
Additional Term Commitment, shall make an Additional Term Loan to the Borrower
in a principal amount equal to such Additional Term Commitment, and such
Additional Term Loan shall be a “Term Loan” for all purposes of this Agreement
and the other Loan Documents (except that the interest rate applicable to any
Additional Term Loan under an Additional Term Loan Tranche may be higher).

(h) Revolving Credit Commitment Increases. Upon each Revolving Credit Commitment
Increase pursuant to this Section, (i) each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each existing Lender, if any, and each Additional Lender, if
any, in each case providing a portion of such Revolving Credit Commitment
Increase (each a “Revolving Credit Commitment Increase Lender”), and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participation interests hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to such Revolving Commitment Increase
and each such deemed assignment and assumption of participation interests, the
percentage of the aggregate outstanding (A) participation interests hereunder in
Letters of Credit and (B) participation interests hereunder in Swing Line Loans,
in each case, held by each Revolving Credit Lender (including each such
Revolving Credit Commitment Increase Lender) will equal such Revolving Credit
Lender’s Revolving Credit Commitment Percentage and (ii) if, on the date of such
Revolving Credit Commitment Increase, there are any Revolving Credit Loans
outstanding, the Administrative Agent shall take those steps which it deems, in
its sole discretion and in consultation with the Borrower, necessary and
appropriate to result in each Revolving Credit Lender (including each Revolving
Credit Commitment Increase Lender) having a pro rata share of the outstanding
Revolving Credit Loans based on each such Revolving Credit Lender’s Revolving
Commitment Percentage immediately after giving effect to such Revolving Credit
Commitment Increase, provided that any prepayment made in connection with the
taking of any such steps shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.5. If, in connection with any Revolving Credit
Commitment Increase, the Revolving Credit Commitment Increase Lenders

 

59



--------------------------------------------------------------------------------

receive upfront or similar fees as the result of which the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount payable to all Revolving Credit
Commitment Increase Lenders but not arranger fees) relating to any Revolving
Credit Commitment Increase exceeds the Applicable Rate (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount payable to all existing Revolving Credit Lenders but not arranger fees)
relating to the then existing Revolving Credit Facility immediately prior to the
effectiveness of the applicable Additional Facility Amendment by more than
0.50%, the existing Revolving Credit Lenders shall be entitled to receive
upfront or similar fees, such that Applicable Rate relating to the outstanding
Revolving Credit Facility be adjusted to be equal to the Applicable Rate (which,
for such purposes only, shall be deemed to include all upfront or similar fees
or original issue discount payable to all Revolving Credit Commitment Increase
Lenders but not arranger fees) relating to such Revolving Credit Commitment
Increase minus 0.50%. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to any transaction that
may be effected pursuant to the immediately preceding sentence.

(i) Conflicting Provisions. This Section 2.14 shall supersede any provision of
Section 2.13 or Section 10.1 to the contrary.

(j) Affiliate Lenders. The ability of the Affiliate Lenders to provide
Additional Loans and Additional Commitments shall be subject to the restrictions
with respect to Affiliate Lenders set forth in Section 10.1(d), 10.6(i) and
10.6(j).

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or an L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount equal to 101% of such Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit and/or securities accounts of the Borrower at the
Administrative Agent. The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.3, 2.4, 2.5, 2.16 or 8.2 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released to the Borrower
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with

 

60



--------------------------------------------------------------------------------

Section 10.6(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.3.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

i. Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

ii. Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuers or the Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by an L/C Issuer or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account of the Borrower
and released (including any interest accrued with respect thereto) in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, an L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.2 were satisfied or waived, to the
extent being applied to such Loan or L/C Borrowing which the Defaulting Lender
has not fully funded, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

iii. Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.9(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) except to the extent allocable to the sum of (1) the
Outstanding Amount of the Loans funded by it and (2) its Applicable Percentage
of the stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Section 2.3, Section 2.4, Section 2.15 or
Section 2.16(a)(ii), as applicable (and the Borrower shall (A) be required to
pay to each of the L/C Issuers and the Swing Line Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.3(i).

 

61



--------------------------------------------------------------------------------

iv. Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.3 and 2.4, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and one or more applicable L/C Issuers agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro-rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.17 Specified Refinancing Debt

(a) The Borrower may, from time to time, add one or more new term loan
facilities and new revolving credit facilities to the Facilities (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance
(i) all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this Section 2.17 will be deemed to include any then
outstanding Additional Term Loans) and (ii) all but not less than all of the
Revolving Credit Loans (or unused Revolving Credit Commitments) under this
Agreement, in each case pursuant to a Refinancing Amendment; provided that such
Specified Refinancing Debt: (A) will rank pari passu or junior in right of
payment and in respect of lien priority with the other Loans and Commitments
hereunder; (B) will have such pricing and prepayment terms as may be agreed by
the Borrower and the applicable Lenders thereof, so long as the prepayment terms
and prepayment events are no more restrictive than those applicable to the Loans
and Commitments being refinanced; (C) (x) to the extent constituting revolving
credit facilities, will have a maturity date that is not prior to the maturity
date of Revolving Credit Loans (or unused Revolving Credit Commitments) being
refinanced and (y) to the extent constituting term loan facilities, will have a
maturity date that is not prior to the Maturity Date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced; and (D) the proceeds of such Specified Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or permanent reduction of Revolving Credit
Commitments being so refinanced, in each case pursuant to Section 2.5 and 2.6,
as applicable; provided, further, that the terms and conditions applicable to
such Specified Refinancing Debt may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after
(1) the latest Maturity Date in respect of the Facilities that is in effect on
the date such Specified Refinancing Debt is issued, incurred or obtained or
(2) all Facilities other than such Specified Refinancing Debt shall have been
paid in full.

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Specified Refinancing Debt shall first
be requested on a ratable basis from existing Lenders in respect of the Facility
and Loans being refinanced. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each applicable Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to such
Lenders).

 

62



--------------------------------------------------------------------------------

Each applicable Lender shall notify the Administrative Agent within such time
period whether or not it agrees to participate in providing such Specified
Refinancing Debt and, if so, whether by an amount equal to, greater than, or
less than its ratable portion (based on such Lender’s ratable share in respect
of the applicable Facility) of such requested increase. Any Lender approached to
provide all or a portion of any Specified Refinancing Debt may elect or decline,
in its sole discretion, to provide such Specified Refinancing Debt. Any Lender
not responding within such time period shall be deemed to have declined to
participate in providing such Specified Refinancing Debt. The Administrative
Agent shall notify the Borrower and each applicable Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested issuance of Specified Refinancing Debt, and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower may also invite additional Eligible Assignees to become Lenders in
respect of such Specified Refinancing Debt (Lenders providing Specified
Refinancing Debt, “Specified Refinancing Lenders”) pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent.

(c) The effectiveness of any Refinancing Amendment (the “Specified Refinancing
Closing Date”) shall be subject to: (i) the receipt by the Administrative Agent
of the Refinancing Amendment duly executed by all parties thereto; (ii) the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2; (iii) Superholdings and its Subsidiaries being in Pro Forma
Compliance (determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.1(a) or (b), as applicable) with the
financial covenants set forth in Section 7.1; and (iv) to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions with respect to the Loan Parties, board resolutions and officers’
certificates consistent with those delivered on the Closing Date under
Section 5.1 (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

(d) Each class of Specified Refinancing Debt incurred under this Section 2.17
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $2,500,000 in excess thereof. Any Refinancing
Amendment that provides for the refinancing of the entire existing Revolving
Credit Facility may provide for the issuance of Letters of Credit for the
account of the Borrower, or the provision to the Borrower of Swing Line Loans,
pursuant to any revolving credit commitments established thereby, in each case
on terms substantially equivalent to the terms applicable to Letters of Credit
and Swing Line Loans under the Revolving Credit Commitments.

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including, without limitation, for purposes of
prepayments and voting). Any Refinancing Amendment may, without the consent of
any Person other than the Borrower, the Administrative Agent and the Lenders
providing such Specified Refinancing Debt, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section, and this Section 2.17 shall supersede any
provision of Section 2.13 or Section 10.1 to the contrary. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of each L/C
Issuer, participations in Letters of Credit expiring on or after the Maturity
Date in respect of the Revolving Credit Facility shall be reallocated from
Lenders holding Revolving Credit Commitments to Lenders holding extended
revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(f) The ability of the Affiliate Lenders to provide Specified Refinancing Debt
shall be subject to the restrictions with respect to Affiliate Lenders set forth
in Section 10.1(d), 10.6(i) and 10.6(j).

 

63



--------------------------------------------------------------------------------

SECTION 3. TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

i. Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If applicable Laws require the Borrower or the Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below.

ii. If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications.

i. Without limiting the provisions of subsection (a) or (b) above:

A. The Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and each L/C Issuer, and shall make payment in respect thereof within 30
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Administrative Agent, such
Lender or such L/C Issuer, as the case may be, shall give the Borrower prompt
written notice of the receipt by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, of a written demand for payment of any
Indemnified Taxes or Other Taxes from the relevant Governmental Authority;
provided, however, that (x) the giving of such prompt written notice shall not
be a condition to the indemnification under this clause (i)(A) of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
(y) failure or delay on the part of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, to provide such prompt written notice shall
not constitute a waiver of the right of the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, to demand indemnification under this clause
(i)(A).

B. The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 30 days after demand therefor,
for any amount which a Lender or a L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. Upon the Borrower’s written request, and provided that the
applicable Lender or L/C Issuer is then a party to this Agreement, the
Administrative Agent will use commercially reasonable efforts to set off and
apply any and all amounts at any time owing to such Lender or L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative

 

64



--------------------------------------------------------------------------------

Agent from such Lender or L/C Issuer under clause (ii) of this subsection;
provided, however, that the Administrative Agent’s seeking of such set off shall
not be a condition to the Administrative Agent’s indemnification under the
immediately preceding sentence, and the Administrative Agent’s seeking of such
set off, or its failure or delay in seeking such set off, shall not constitute a
waiver of the Administrative Agent’s right to indemnification under the
immediately preceding sentence. If the Borrower has paid an amount to the
Administrative Agent pursuant to the first sentence of this clause (i)(B), any
such set-off with respect to such amount shall be for the benefit of the
Borrower.

C. A certificate prepared in good faith as to the amount of any such payment or
liability delivered to the Borrower by a Lender or a L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or a L/C Issuer, shall be conclusive absent manifest
error.

ii. Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Borrower, and the
Administrative Agent, and shall make payment in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower, or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower, or the
Administrative Agent pursuant to subsection (e). Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii), including any such set off and
application pursuant to a written request of the Borrower under clause (i)(B) of
this subsection. The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or a L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Senior Credit Obligations.

(d) Evidence of Payments. Upon request by the Borrower, or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower, or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.1, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower, or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

i. Each Lender shall deliver to the Borrower, and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower, or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding Tax purposes in the applicable
jurisdiction.

ii. Without limiting the generality of the foregoing:

A. any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver, on or before the date it becomes
a party to this Agreement, to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) executed originals of
Internal Revenue Service Form W-9, or any

 

65



--------------------------------------------------------------------------------

subsequent versions thereof or successors thereto, or such other documentation
or information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

B. each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a party
to this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income Tax treaty to which the United States is a party;

(2) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto;

(3) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation;

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Superholdings, Holdings or the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN, or any subsequent versions thereof or successors thereto;
or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

iii. If a payment made to any Lender hereunder or under any other Loan Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if such Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall use commercially reasonable
efforts to deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by applicable law or as reasonably requested by the Borrower or
the Administrative Agent, (A) two accurate, complete and signed certifications
prescribed by applicable law and/or reasonably satisfactory to the Borrower and
the Administrative Agent that establish that such payment is exempt from United
States federal withholding tax imposed pursuant to FATCA and (B) any other
documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that a Lender has complied with such
applicable reporting and other requirements of FATCA.

iv. Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, (B) deliver such forms as required under
Section 3.1(e)(ii) or Section 3.1(e)(iii) upon the obsolescence or

 

66



--------------------------------------------------------------------------------

invalidity of any form previously delivered by such Lender, and (C) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or any L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or an L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or an
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or an L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or an L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g) Cooperation. In the event that the Borrower makes an indemnification payment
to the Administrative Agent, any Lender or any L/C Issuer with respect to
Indemnified Taxes or Other Taxes pursuant to subsection (c) of this Section 3.1
or the Borrower is required to repay to the Administrative Agent, any Lender or
any L/C Issuer an amount in respect of a refund of any Taxes or Other Taxes
previously paid over to Borrower pursuant to subsection (f) of this Section 3.1,
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
shall reasonably cooperate with all reasonable requests of Borrower, at the sole
expense of Borrower, if (i) in the reasonable judgment of the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, such cooperation
shall not subject the Administrative Agent, such Lender or such L/C Issuer, as
the case may be, to any third party unreimbursed cost or expense and (ii) based
on advice of the Borrower’s independent accountants or external legal counsel,
there is a reasonable basis for the Borrower to contest with the applicable
Governmental Authority the imposition of such Indemnified Taxes or Other Taxes
or the repayment of such refund. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

3.2 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Adjusted Eurodollar Rate, or to determine or
charge interest rates based upon the Adjusted Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender

 

67



--------------------------------------------------------------------------------

may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurodollar Rate component thereof until the Administrative is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Adjusted Eurodollar Rate. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

3.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (i) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means
do not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Adjusted Eurodollar Rate component
of the Base Rate, the utilization of the Adjusted Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.4 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

i. impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder) or any L/C Issuer;

ii. subject any Lender (or its Lending Office) or L/C Issuer to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation interest in a Letter of Credit or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender or L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or

iii. impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Loan the interest on
which is determined by reference to the Adjusted Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or any L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Borrower will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered within 30 days after
receipt of demand therefor.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such

 

68



--------------------------------------------------------------------------------

Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Administrative Agent for
delivery to the Borrower shall be conclusive absent manifest error. The Borrower
shall pay such Lender or L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delays in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Notwithstanding anything to the contrary in this Section 3.4, this
Section 3.4 shall not apply to Indemnified Taxes or Other Taxes or to the
imposition of, or any change in the rate of, any Excluded Tax payable by any
Lender or L/C Issuer.

3.5 Compensation for Losses. Within 30 days after receipt of demand therefor by
any Lender (with a copy to the Administrative Agent), the Borrower shall
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense actually incurred by it as a result of:

i. any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

ii. any failure by the Borrower (for a reason other than (A) the failure of such
Lender to make a Loan or (B) the operation of Section 3.2 or 3.3) to prepay,
borrow, continue or convert any Loan other than a Base Rate Loan on the date or
in the amount notified by the Borrower; or

iii. any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including and any loss or expense (other than lost profits) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Adjusted Eurodollar Rate for such Loan by a matching deposit or, other borrowing
in the London interbank Eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

69



--------------------------------------------------------------------------------

3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender or L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
or L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If a Lender requests compensation under Section 3.4,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.1,
the Borrower may replace such Lender in accordance with Section 10.13.

3.7 Survival. All of the Borrower’s obligations under this Section 3 shall
survive termination of the Aggregate Commitments, repayment of all other Senior
Credit Obligations hereunder and resignation of the Administrative Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Superholdings,
Holdings and the Borrower hereby jointly and severally represent and warrant to
each Agent and each Lender that, as of the Closing Date and as of any other date
on which the representations and warranties set forth in this Section 4 are
repeated pursuant to Section 5.2:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of Superholdings and its consolidated Subsidiaries as at June 30, 2010
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Refinancing, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared based on
information believed by Superholdings to be reasonable and correct as of the
date of delivery thereof, and presents fairly Superholdings’ good faith estimate
on a pro forma basis of the financial position of Superholdings and its
consolidated Subsidiaries as at June 30, 2010, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b) Without giving effect to the Refinancing, the audited consolidated balance
sheet of Superholdings and its consolidated Subsidiaries as at December 31,
2009, and the related consolidated statements of income and of cash flows for
the fiscal year ended on such date, reported on by and accompanied by an
unqualified report from Grant Thornton LLP, present fairly in all material
respects the consolidated financial condition of Superholdings as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the fiscal year then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

4.2 No Change. Since December 31, 2009 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Except as a result of a
transaction permitted pursuant to Section 7.4, each of Superholdings, Holdings,
the Borrower and its Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority, and the legal right, to
own and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification and (d) is in compliance with all Laws,
except, in the case of the foregoing clauses (b), (c) and (d), to the extent
that the failure to have such rights, be so qualified or to comply with such
Laws, as the case may be, could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or other power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the Refinancing, the borrowings hereunder or the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the other Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate the
Organizational Documents of any of the Loan Parties or (b) except as could not
reasonably be expected to have a Material Adverse Effect, violate any Law
applicable to, or any Contractual Obligation of, Superholdings, Holdings, the
Borrower or any of its Restricted Subsidiaries, or result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Law or any such Contractual Obligation (other than the
Liens created by the Security Documents).

4.6 No Material Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7 No Default. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of Superholdings, Holdings, the Borrower
and each of its Restricted Subsidiaries has title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other Property, in each case, except where the
failure to do so would not have a Material Adverse Effect, and none of such
Property is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Except as all of the following in the aggregate could
not reasonably be expected to have a Material Adverse Effect: (a) Superholdings,
Holdings, the Borrower and each of its Restricted Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted; (b) no material claim has been asserted and is
pending by any Person challenging or questioning the use of any material
Intellectual Property of Superholdings, Holdings, the Borrower or its Restricted
Subsidiaries or the validity or effectiveness of any such material Intellectual
Property; and (c) the use of Intellectual Property by Superholdings, Holdings,
the Borrower and its Restricted Subsidiaries does not infringe on the rights of
any Person.

4.10 Taxes. Each of Superholdings, Holdings, the Borrower and each of its
Restricted Subsidiaries has filed or caused to be filed all material Tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on said returns and all other material Taxes, fees or other charges imposed on
it or any of its Property by any Governmental Authority, other than such Taxes,
fees or other charges, the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which any
reserves required in conformity with GAAP have been provided on the books of
Superholdings, Holdings, the Borrower or its Restricted Subsidiaries, as the
case may be, or for which non-payment could not reasonably be

 

71



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. To the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax, fee or other
charge described in the proceeding sentence, except as could not reasonably be
expected to have a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System. If
requested by any Lender (through the Administrative Agent) or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of Superholdings, Holdings or the Borrower,
threatened that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect. Hours worked by and payment made to employees
of Superholdings, Holdings, the Borrower and its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect. All payments due from
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of Superholdings,
Holdings, the Borrower or the relevant Restricted Subsidiary.

4.13 ERISA. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (a) no Reportable Event has occurred during the five-year period
prior to the date on which this representation is made or deemed made with
respect to any Plan, and each Plan has complied in all respects with the
applicable provisions of ERISA and the Code; (b) the Borrower and each Commonly
Controlled Entity has met all applicable requirements under the Pension Funding
Rules in respect of each Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (c) as of the
most recent valuation date for any Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any Commonly Controlled Entity knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date (c) no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period;
(d) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of December 31,
2009, exceed more than $62,000,000 in excess of the value of the assets of such
Plan allocable to such accrued benefits; (e) neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability under ERISA; (f) no such Multiemployer Plan is in Reorganization
or Insolvent; and (g) as of December 31, 2009 neither the Borrower nor any
Commonly Controlled Entity had contingent liability in excess of $10,000,000
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title 1 of ERISA.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Law which limits its ability to incur the
Indebtedness to be incurred by it hereunder and under the other Loan Documents.

4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of Superholdings, Holdings and the Borrower as of the Closing
Date. Schedule 4.15 sets forth as of the Closing Date the name and jurisdiction
of incorporation of each Subsidiary and, as to each Subsidiary, the percentage
of each class of Capital Stock owned by each Loan Party and the designation of
such Subsidiary as a Restricted Subsidiary or Unrestricted Subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and

 

72



--------------------------------------------------------------------------------

directors’ qualifying shares) of any nature relating to any Capital Stock of
Superholdings, Holdings, the Borrower or any Restricted Subsidiary, except as
disclosed on Schedule 4.15.

4.16 Use of Proceeds. The proceeds of the Revolving Credit Loans and the Swing
Line Loans, and the Letters of Credit, shall be used for general corporate
purposes. The proceeds of the Term Loans shall be used to effect the Refinancing
and pay costs, fees and expenses, including any closing fees, in connection
therewith and for general corporate purposes.

4.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a) Superholdings, Holdings, the Borrower and its Restricted Subsidiaries:
(i) are, and within the period of all applicable statutes of limitation have
been, in compliance with all applicable Environmental Laws; (ii) hold all
Environmental Permits (each of which is in full force and effect) required for
any of their current operations or for any property owned, leased, or otherwise
operated by any of them; and (iii) are, and within the period of all applicable
statutes of limitation have been, in compliance with all of their Environmental
Permits.

(b) Hazardous Materials are not present at, on, under, in, or about any real
property now or formerly owned, leased or operated by Superholdings, Holdings,
the Borrower or any of its Restricted Subsidiaries, or at any other location
(including, without limitation, any location to which Hazardous Materials have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could reasonably be expected to (i) give rise to liability of Superholdings,
Holdings, the Borrower or any of its Restricted Subsidiaries under any
applicable Environmental Law or otherwise result in costs to Superholdings,
Holdings, the Borrower or any of its Restricted Subsidiaries, or (ii) interfere
with Superholdings’, Holdings’, the Borrower’s or any of its Restricted
Subsidiaries’ continued operations.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of Superholdings, Holdings, the Borrower or
any of its Restricted Subsidiaries will be, named as a party that is pending or,
to the knowledge of Superholdings, Holdings, the Borrower or any of its
Restricted Subsidiaries, threatened.

(d) None of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries has received any written request for information, or been notified
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law, or with respect to any Hazardous Materials.

(e) None of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries has entered into or agreed to any consent decree, order, or
settlement or other agreement, or is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum
for dispute resolution, relating to compliance with or liability under any
Environmental Law.

(f) To the knowledge of Superholdings, Holdings, or the Borrower, none of
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries has
assumed or retained, by contract or operation of law, any liabilities of any
kind, fixed or contingent, known or unknown, under any Environmental Law or with
respect to any Hazardous Materials.

(g) To the knowledge of Superholdings, Holdings, or the Borrower, there are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries, or any real property currently (or, to the knowledge of
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries,
formerly) owned, leased or operated by Superholdings, Holdings, the Borrower or
any of its Restricted Subsidiaries that could be reasonably expected to give
rise to liability, or otherwise result in costs, to Superholdings, Holdings, the
Borrower or any of its Restricted Subsidiaries under any applicable
Environmental Law.

 

73



--------------------------------------------------------------------------------

4.18 Accuracy of Information, etc. No statement or information other than
projections or pro forma financial information contained in this Agreement, any
other Loan Document or any certificate furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, when taken as a whole, contained as of the date such information
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which such statements were made; provided, however that the Borrower makes no
representation and warranty in respect of any third-party reports. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the “Pledged Stock”
described in the Guarantee and Collateral Agreement, when any stock certificates
representing such “Pledged Stock” are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19(a)-1 (which financing statements have been
duly completed and delivered to the Administrative Agent), or, with respect to
after-acquired property, when the requirements set forth in Section 6.10 have
been complied with, the Administrative Agent shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Finance
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than “Pledged Stock”, Liens permitted
by Section 7.3), in each case to the extent required by the Guarantee and
Collateral Agreement. As of the date hereof, Schedule 4.19(a)-2 lists each UCC
Financing Statement that (i) names any Loan Party as debtor and (ii) will remain
on file after the Closing Date.

(b) Each of the Mortgages, if any, is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof; and the Administrative Agent has (or, when the Mortgages are filed in
the offices designated by the Borrower (in the case of any Mortgage to be
executed and delivered pursuant to Section 6.10(b)), the Administrative Agent
will have) a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Finance Obligations, in each case
prior and superior in right to any other Person (other than Persons holding
Liens or other encumbrances or rights permitted by Section 7.3).

4.20 Solvency. On a consolidated basis after giving effect to the Refinancing
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith, the Loan Parties are and will be, Solvent.

4.21 Regulation H. No Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (except
any Mortgaged Properties as to which such flood insurance as required by
Regulation H has been obtained and is in full force and effect as required by
this Agreement).

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Deliverables. The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party and each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date
and each in form and substance reasonably satisfactory to the Administrative
Agent:

i. Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of each Guarantor, (iii) the Intellectual Property Security
Agreement (as defined in the Guarantee and Collateral Agreement) executed and
delivered by a duly authorized officer of each applicable Loan Party, (iv) a
Note executed by the Borrower in favor of each Lender that requests a Note; and
(v) a Perfection Certificate from each Loan Party.

 

74



--------------------------------------------------------------------------------

ii. Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and (ii) unaudited interim consolidated
financial statements of Superholdings, Holdings and the Borrower for each
quarterly period ended subsequent to the date of the latest publicly filed
financial statements and not less than 45 days prior to the Closing Date.

iii. Approvals. All material governmental approvals necessary in connection with
the Refinancing and the transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose material adverse
conditions on the financing contemplated hereby.

iv. Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Borrower and its
Subsidiaries, and such search shall reveal no liens on any of the assets of such
Person, except for Liens permitted by Section 7.3 and Liens to be discharged on
or prior to the Closing Date.

v. Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, certifying (1) that the Organization Documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing from its jurisdiction of organization
furnished pursuant to clause (x)(a) below; (2) that attached thereto is a true
and complete copy of the agreement of limited partnership, operating agreement
or by-laws of such Loan Party, as applicable, as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (3) below, (3) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other governing body of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is to be a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect; and (4) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party;

vi. Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

A. the legal opinion of Latham & Watkins LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F; and

B. such legal opinions of local counsel as may be reasonably requested by the
Administrative Agent, in each case covering such matters as the Administrative
Agent shall reasonably request.

vii. Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) the certificates, if any,
representing the shares of Capital Stock of Holdings, the Borrower and its
Subsidiaries pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note of the Borrower and its Subsidiaries pledged pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank satisfactory to the Administrative Agent) by the
pledgor thereof.

 

75



--------------------------------------------------------------------------------

viii. Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall
have been filed, registered or recorded or shall have been delivered to the
Administrative Agent be in proper form for filing, registration or recordation.

ix. Insurance. The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitutes
Collateral.

x. Certificates.

A. a certificate as to the good standing of each Loan Party, as of a recent
date, from the Secretary of State or other applicable authority of its
respective jurisdiction of organization together in each case, to the extent
generally available, with a certificate or other evidence of good standing as to
payment of any applicable franchise or similar Taxes from the appropriate taxing
authority of each such jurisdiction;

B. certificates in the form of Exhibit K, each addressed to the Administrative
Agent and the Lenders from time to time party to this Agreement and in form and
substance satisfactory to the Administrative Agent, attesting to and
demonstrating the Solvency of the Loan Parties on a consolidated basis before
and after giving effect to the Refinancing, from a duly appointed financial
officer.

(b) Know-Your-Customer Rules. The Lenders shall have received from each of the
Loan Parties documentation and other information requested by the Administrative
Agent on behalf of any Lender no less than 10 calendar days prior to the Closing
Date that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

(c) Fees. The Administrative Agent, the Syndication Agent and the Joint Lead
Arrangers shall have received all fees required to be paid, and all reasonable
out-of-pocket expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the Agents), on
or before the Closing Date.

(d) Credit Ratings. The Loan Parties shall have received ratings from Standard
and Poor’s Ratings Service and Moody’s Investors Service for the Borrower and
for the Facilities.

(e) Refinancing. The Administrative Agent shall have received evidence
reasonably satisfactory to it that:

i. The proceeds of the Term Loans (together with cash on hand of the Borrower)
shall be sufficient, to consummate the Refinancing and to pay all fees and
expenses owing in connection therewith;

ii. After giving effect to the Refinancing, neither Superholdings nor any of its
Subsidiaries shall have any outstanding Funded Debt other than the Senior Credit
Obligations, the Superholdings Notes and other Indebtedness listed on Schedule
7.2(d); and

iii. All Liens other than Liens created by the Security Documents and Liens
permitted by Section 7.3 have been discharged and released.

 

76



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents that is qualified by
materiality shall be true and correct on and as of such date as if made on and
as of such date, and each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents that is not qualified by materiality
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except, in each case, to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. The Administrative Agent shall have received and, if applicable, the
applicable L/C Issuer or the Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Superholdings, Holdings and the Borrower hereby agree that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding that has
not been cash-collateralized or backstopped on terms and conditions acceptable
to the Administrative Agent and the L/C Issuers in their sole discretion or any
Loan or other amount is owing to any Lender or any Agent hereunder,
Superholdings, Holdings and the Borrower shall and shall cause each of its
Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (which shall make
available such items to the Lenders):

(a) as soon as available, but in any event within 90 days (or, if none of
Superholdings, Holdings or the Borrower is at such time required to file with
the SEC an Annual Report on Form 10-K with respect to such fiscal year, 120
days) after the end of each fiscal year of Superholdings, a copy of the audited
consolidated balance sheet of Superholdings and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case, in
comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Grant Thornton LLP or
other independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of
Superholdings, the unaudited consolidated balance sheet of Superholdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnote disclosure); and

(c) all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
(subject, in the case of quarterly financial statements, to normal year-end
audit adjustments and the absence of footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein). Notwithstanding the foregoing, (i) in the event that the Borrower
delivers to the Administrative Agent an Annual Report for Superholdings on Form
10-K for such fiscal year, as filed with the SEC, within 90 days after the end
of such fiscal year, such Form 10-K shall satisfy all requirements of paragraph
(a) of this Section and (ii) in the event that the Borrower delivers to the
Administrative Agent a Quarterly Report for

 

77



--------------------------------------------------------------------------------

Superholdings on Form 10-Q for such fiscal quarter, as filed with the SEC,
within 45 days after the end of such fiscal quarter, such Form 10-Q shall
satisfy all requirements of paragraph (b) of this Section.

6.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall make available such items to the Lenders):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer is not aware of any Default or Event of Default except as
specified in such certificate, (ii) beginning with the date of delivery of
financial statements for the fiscal quarter ended December 31, 2010, a
Compliance Certificate containing all information and calculations necessary for
determining compliance by Superholdings and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of Superholdings, as the case may be, (iii) to the extent not
previously disclosed to the Administrative Agent, a listing of any material
patents, trademarks or copyrights (to the extent recorded in the Patent and
Trademark Office or Copyright Office) acquired by any Loan Party since the date
of the most recent list delivered pursuant to this clause (iii) (or, in the case
of the first such list so delivered, since the Closing Date); and (iv) to the
extent Superholdings is not required to file with the SEC Annual Reports on Form
10-K or Quarterly Reports on Form 10-Q, a copy of management’s discussion and
analysis with respect to such financial statements;

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Superholdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income);

(d) promptly after the same are sent, copies of all financial statements and
reports that Superholdings sends to the holders of any class of its debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that Superholdings may make to,
or file with, the SEC;

(e) promptly upon delivery thereof to Superholdings, Holdings or the Borrower,
so long as Superholdings, Holdings or the Borrower, as applicable, is not
required to file reports with the SEC, and to the extent permitted, copies of
any accountants’ letters addressed to their respective boards of directors (or
any committee thereof);

(f) promptly upon delivery thereof under the relevant agreement, notice of any
default or event of default under Superholdings Notes, and, no later than five
(5) Business Days after the effectiveness thereof, copies of any material
amendment, supplement, waiver or other modification with respect to
Superholdings Notes; and

(g) promptly, such additional financial and other information as any Lender,
through the Administrative Agent, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(a), (b) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or Intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver

 

78



--------------------------------------------------------------------------------

paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each of Superholdings, Holdings and the Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Joint Lead Arrangers will make available
to the Lenders and the L/C Issuers materials and/or information provided by or
on behalf of Superholdings, Holdings and the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of Superholdings, Holdings and the Borrower hereby agrees that
so long as Superholdings, Holdings or the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that:
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuers and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
confidential information, they shall be treated as set forth in Section 10.7);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, none of Superholdings, Holdings or
the Borrower shall be under any obligation to mark any Borrower Materials
“PUBLIC”.

6.3 Payment of Taxes, etc. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all material
Taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority, except (a) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and any
required reserves in conformity with GAAP with respect thereto have been
provided on the books of Superholdings, Holdings, the Borrower or its Restricted
Subsidiaries, as the case may be, or (b) to the extent that failure to pay or
satisfy such obligations could not reasonably be expected to have a Material
Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence, etc. (a)(i) Preserve,
renew and keep in full force and effect its corporate or other organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clauses (i) (with respect to the Immaterial Subsidiaries only) and
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Laws, except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) (i) Keep all Property and systems
useful and necessary in its business in reasonably good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and
(ii) maintain with financially sound and reputable insurance companies insurance
on all its Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business.

 

79



--------------------------------------------------------------------------------

(b) Maintain, with financially sound and reputable companies, insurance policies
insuring the Mortgaged Properties and the inventory and equipment constituting
Collateral against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent. All such insurance
shall (i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days (or 10
days, in case of cancellation for nonpayment) after receipt by the
Administrative Agent of written notice thereof and (ii) name the Administrative
Agent as insured party or loss payee.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Laws shall be made of all material dealings and
transactions in relation to its business and activities and (b) permit
representatives of any Lender, upon reasonable notice, to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Superholdings, Holdings, the Borrower and its
Restricted Subsidiaries with officers and employees of Superholdings, Holdings,
the Borrower and its Restricted Subsidiaries and with its independent certified
public accountants; provided, (i) the Lenders shall coordinate such visits
through the Administrative Agent such that, in the absence of any Event of
Default that has occurred and is continuing, not more than one such visit shall
occur in any calendar year and (ii) a Responsible Officer of the Borrower shall
be afforded the opportunity to attend any such discussion with the accountants.

6.7 Notices. Promptly after any Responsible Officer obtains knowledge thereof,
give notice to the Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries and any Governmental Authority, that in either case, if not cured,
could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting Superholdings, Holdings, the Borrower
or any of its Restricted Subsidiaries in which the amount involved is
$10,000,000 or more and not covered by insurance or in which injunctive or
similar relief which could reasonably be expected to have a Material Adverse
Effect is sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
material contribution to a Plan, the creation of any Lien in favor of the PBGC
or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;

(e) the acquisition by Superholdings, Holdings, the Borrower or any of its
Restricted Subsidiaries of any fee interest in real property having a value
(together with improvements thereof) of at least $10,000,000 (other than any
such real property owned by an Excluded Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)); and

(f) any development or event (including any such development or event related to
environmental matters) that has had or could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Superholdings, Holdings, the Borrower or the relevant
Restricted Subsidiary proposes to take with respect thereto.

6.8 Environmental Laws. (a) Except as would not have a Material Adverse Effect,
comply in all material respects with all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain any and all
material Environmental Permits.

 

80



--------------------------------------------------------------------------------

(b) Except as would not have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions lawfully required under applicable Environmental Laws and promptly
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws provided that the
foregoing shall not prohibit Borrower from challenging in good faith any such
order, regulation or statute requiring investigation, remediation or other
actions (provided such challenge would not reasonably be expected to result in a
Material Adverse Effect).

6.9 Ratings. Use commercially reasonable efforts to maintain ongoing continuous
ratings from Moody’s and S&P for the Borrower and the Term Facility, provide all
reasonably available information regarding the business and financial condition
of Superholdings, Holdings, the Borrower and its Subsidiaries as either Moody’s
or S&P may from time to time request in connection therewith and deliver to the
Administrative Agent promptly upon request of the Administrative Agent and
otherwise together with any certificate delivered pursuant to Section 6.2(b),
each rating letter or notification received from Moody’s or S&P.

6.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by Superholdings, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than (w) any “Excluded Collateral,” as defined in
the Guarantee and Collateral Agreement, (x) any Property described in paragraph
(b) or paragraph (c) of this Section or any other interest in real property,
(y) any Property subject to a Lien expressly permitted by Section 7.3(g), (k),
(n) and (z) and (z) Property acquired by an Excluded Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property, to the extent required by the Guarantee and
Collateral Agreement, and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, to the extent required by the
Guarantee and Collateral Agreement, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property (including a fee
interest in improvements which are subject to a ground lease) having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by the Borrower or any of its Restricted Subsidiaries (other than
any such real property owned by an Excluded Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)), promptly give notice of such acquisition
to the Administrative Agent and, if requested by the Administrative Agent,
promptly (i) execute and deliver a first priority Mortgage in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (or in the case of clause (y) use all commercially reasonable efforts to
provide the Lenders with) (x) title and extended coverage insurance covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent; provided, that the Borrower
shall not be required to comply with the foregoing provisions of this paragraph
(b) in respect of any parcel of real property as to which the Administrative
Agent shall have determined that the cost of the foregoing actions is
disproportionate (taking into account any potential environmental issues with
respect to such parcel) to the value of such parcel as Collateral.

(c) With respect to any new Restricted Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Restricted Subsidiary that ceases
to be an Excluded Subsidiary), by the Borrower or any of its Restricted
Subsidiaries, promptly give notice of such acquisition to the Administrative
Agent and, if requested by the Administrative Agent, promptly (but subject to
the proviso set forth in Section 7.2(t)) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected

 

81



--------------------------------------------------------------------------------

first priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Borrower or any of its Restricted Subsidiaries,
(ii) deliver to the Administrative Agent the certificates, if any, representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Restricted
Subsidiary, as the case may be, (iii) cause such new Restricted Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and (B) to take
such actions reasonably deemed necessary by the Administrative Agent to grant to
the Administrative Agent for the benefit of the Secured Parties a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Restricted Subsidiary,
including, without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or as may be requested by the Administrative Agent, and
(iv) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Without limiting the foregoing, if
(i) the aggregate Consolidated Total Assets or annual consolidated revenues of
all Subsidiaries designated as “Immaterial Subsidiaries” hereunder shall at any
time exceed 7.5% of Consolidated Total Assets or annual consolidated revenues,
respectively, of the Borrower and its Restricted Subsidiaries (as reflected on
the most recent financial statements delivered pursuant to Section 6.1 prior to
such time) or (ii) if any Subsidiary shall at any time cease to constitute an
Immaterial Subsidiary under the definition of “Immaterial Subsidiary”(as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Subsidiaries so that, after giving effect thereto, the aggregate
Consolidated Total Assets or annual consolidated revenues, as applicable, of all
Subsidiaries so designated (and which designations have not been rescinded)
shall not exceed 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), as applicable, and (y) in the case of clauses
(i) and (ii) above, to the extent not already effected, (A) cause each affected
Subsidiary to take such actions to become a “Subsidiary Guarantor” hereunder and
under the Guarantee and Collateral Agreement and execute and deliver the
documents and other instruments referred to in this paragraph (c) to the extent
such affected Subsidiary is not otherwise an Excluded Subsidiary and (B) cause
the owner of the Capital Stock of such affected Subsidiary to take such actions
to pledge such Capital Stock, in each case, to the extent required by, and
otherwise in accordance with, the Guarantee and Collateral Agreement and execute
and deliver the documents and other instruments required hereby and thereby.

(d) With respect to any new Excluded Subsidiary created or acquired after the
Closing Date by the Borrower or any of its Restricted Subsidiaries (other than
any Excluded Subsidiaries), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Restricted Subsidiaries
(other than any Excluded Subsidiaries), to the extent required by, and otherwise
in accordance with, the Guarantee and Collateral Agreement, (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Lien of the Administrative Agent
thereon, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent; provided that no foreign
law pledges with respect to the Equity Interests of Foreign Subsidiaries shall
be required.

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Restricted Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent of any
power, right, privilege or remedy (with respect to remedy, after the occurrence
and during the continuance of an Event of Default) pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will

 

82



--------------------------------------------------------------------------------

execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent may be required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

SECTION 7. NEGATIVE COVENANTS

Superholdings, Holdings, the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding that has not been
cash-collateralized or backstopped on terms and conditions acceptable to the
Administrative Agent and the L/C Issuers in their sole discretion or any Loan or
other amount is owing to any Lender or any Agent hereunder, the Borrower (and,
in the case of Section 7.17, Superholdings and Holdings) shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Test Period ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated
Leverage Ratio

FQ4 2010

   5.00:1.00

FQ1 2011

   5.00:1.00

FQ2 2011

   5.00:1.00

FQ3 2011

   5.00:1.00

FQ4 2011

   4.75:1.00

FQ1 2012

   4.75:1.00

FQ2 2012

   4.75:1.00

FQ3 2012

   4.75:1.00

FQ4 2012

   4.25:1.00

FQ1 2013

   4.25:1.00

FQ2 2013

   4.25:1.00

FQ3 2013

   4.25:1.00

FQ4 2013

   3.75:1.00

FQ1 2014

   3.75:1.00

FQ2 2014

   3.75:1.00

FQ3 2014

   3.75:1.00

FQ4 2014

   3.25:1.00

FQ1 2015

   3.25:1.00

FQ2 2015

   3.25:1.00

FQ3 2015

   3.25:1.00

FQ4 2015 and thereafter

   2.75:1.00

 

83



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Test Period ending with any fiscal quarter set forth
below to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated Interest 
Coverage Ratio

FQ4 2010

   1.85:1.00

FQ1 2011

   1.85:1.00

FQ2 2011

   1.85:1.00

FQ3 2011

   1.85:1.00

FQ4 2011

   1.95:1.00

FQ1 2012

   1.95:1.00

FQ2 2012

   1.95:1.00

FQ3 2012

   1.95:1.00

FQ4 2012

   2.25:1.00

FQ1 2013

   2.25:1.00

FQ2 2013

   2.25:1.00

FQ3 2013

   2.25:1.00

FQ4 2013

   2.50:1.00

FQ1 2014

   2.50:1.00

FQ2 2014

   2.50:1.00

FQ3 2014

   2.50:1.00

FQ4 2014 and thereafter

   2.75:1.00

7.2 Limitation on Indebtedness. Create, issue, incur, assume, permit or suffer
to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Finance Document;

(b) Indebtedness (i) of the Borrower to Superholdings, Holdings or any
Restricted Subsidiary and of any Subsidiary Guarantor to Superholdings,
Holdings, the Borrower or to any other Restricted Subsidiary, provided that any
such Indebtedness owing by the Borrower or a Subsidiary Guarantor to a
Non-Guarantor Subsidiary is expressly subordinated in right of payment to the
Finance Obligations and (ii) of any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate amount for all such
Indebtedness $25,000,000 at any one time outstanding;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
(or to the extent not listed on such Schedule 7.2(d), where such Indebtedness is
less than $1,000,000) and any Permitted Refinancing thereof;

(e) Guarantee Obligations (i) made in the ordinary course of business by
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries of
obligations of the Borrower or any Subsidiary Guarantor and (ii) by any
Non-Guarantor Subsidiary of obligations of any other Non-Guarantor Subsidiary;

(f) the Superholdings Notes and Permitted Refinancing (without regard to clause
(f) of the definition thereof) of the Superholdings Notes, so long as the
Consolidated Leverage Ratio of Superholdings does not exceed on a Pro Forma
Basis (determined as of the last day of the most recently ended Test Period for
which financial statements were required to have been delivered pursuant to
Section 6.1(a) or (b), as applicable) 4.50 to 1.00;

 

84



--------------------------------------------------------------------------------

(g) Indebtedness of Excluded Subsidiaries in respect of local lines of credit,
letters of credit, bank guarantees, factoring arrangements, sale/leaseback
transactions and similar extensions of credit, so long as both before and after
the incurrence of such Indebtedness the Borrower shall be in Pro Forma
Compliance (determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.1(a) or (b), as applicable) with the
financial covenants set forth in Section 7.1;

(h) Indebtedness of Joint Ventures and Excluded Subsidiaries owing to any Loan
Party, provided that the Permitted Non-Guarantor Investment Amount at such time
after giving effect thereto does not exceed the Maximum Investment Amount;

(i) (i) Guarantee Obligations by Loan Parties of obligations of Excluded
Subsidiaries, provided that the aggregate outstanding Permitted Non-Guarantor
Investment Amount at such time after giving effect thereto does not exceed the
Maximum Investment Amount and (ii) Guarantee Obligations by Excluded
Subsidiaries of obligations of Excluded Subsidiaries;

(j) Indebtedness of the Borrower under Permitted Seller Notes issued as
consideration in connection with a Permitted Acquisition;

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, bank guarantees, warehouse receipts or
similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, appeal and surety bonds, completion guaranties and
other obligations of a similar nature, in each case in the ordinary course of
business;

(l) Reserved;

(m) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries not to exceed an aggregate outstanding principal amount of
$25,000,000 at any time;

(n) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(o) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.8
(both before or after any liability associated therewith becomes fixed);

(p) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the acquisition or Disposition of any business, assets or
Subsidiary;

(q) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(r) Indebtedness of the Borrower or any Subsidiary Guarantor as an account party
in respect of trade letters of credit issued in the ordinary course of business
and Indebtedness in respect of the Specified Letters of Credit;

(s) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(t) Indebtedness of any Person that becomes a Restricted Subsidiary or is merged
into the Borrower or a Restricted Subsidiary after the Closing Date as part of
an acquisition, merger or consolidation or amalgamation or other Investment not
prohibited hereunder (a “New Subsidiary”), which Indebtedness exists at the time
of such acquisition, merger or consolidation or amalgamation or other
Investment, and any Permitted Refinancing thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Restricted

 

85



--------------------------------------------------------------------------------

Subsidiary or is merged into the Borrower or a Restricted Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or with such merger (except to the extent such
Indebtedness refinanced other Indebtedness to facilitate such Person becoming a
Restricted Subsidiary), (B) the aggregate principal amount of Indebtedness
permitted by this clause (t) shall not at any one time outstanding exceed
$25,000,000 and (C) neither the Borrower nor any Restricted Subsidiary (other
than the applicable New Subsidiary) shall provide security therefor;

(u) Permitted Ratio Debt, so long as (i) both before and after giving effect to
the issuance or incurrence thereof, no Default or Event of Default shall have
occurred and be continuing and (ii) after giving effect to the issuance or
incurrence thereof, the Consolidated Leverage Ratio of Superholdings on a Pro
Forma Basis (determined as of the last day of the most recently ended Test
Period for which financial statements were required to have been delivered
pursuant to Section 6.1(a) or (b), as applicable) shall not exceed 4.25 to 1.00
and the Consolidated Interest Coverage Ratio of Superholdings on a Pro Forma
Basis (determined for the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.1(a) or
(b), as applicable) shall not be less than 2.00 to 1.00;

(v) Indebtedness issued by the Borrower or any Restricted Subsidiary to the
officers, directors and employees of Superholdings, Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary, in lieu of or combined with
cash payments to finance the purchase of Capital Stock of Superholdings,
Holdings, any Parent Company or the Borrower, in each case, to the extent such
purchase is permitted by Section 7.6(e);

(w) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(x) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or Joint Venture in the ordinary course of business
and (ii) Indebtedness of the Borrower or any Restricted Subsidiary to any Joint
Venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including in respect of intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

(y) Guarantee Obligations made in the ordinary course of business; provided that
such Guarantees are not of Funded Debt;

(z) (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Superholdings, Holdings, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business and
(ii) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred in
connection with any Investment permitted hereunder;

(aa) Indebtedness representing reimbursement obligations associated with the
Specified Letters of Credit; and

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (aa) above.

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (c), (g), (h), (m), (r), (t) or (u) above, the
Borrower shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item of Indebtedness (or any portion thereof) and
may include the amount and type of such Indebtedness in one or more of the above
clauses; provided, that, for the avoidance of doubt, Indebtedness reclassified
under Section 7.2(u) must be unsecured.

 

86



--------------------------------------------------------------------------------

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

(b) Landlords’, carriers’, warehousemens’, mechanics’, materialmens’,
repairmens’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(c) Pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(d) deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(e) encumbrances, shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which do
not in any case materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f) (or to the
extent not listed on such Schedule 7.3(f), where the fair market value of the
Property to which such Lien is attached is less than $1,000,000), securing
Indebtedness permitted by Section 7.2(d) or obligations described on Schedule
7.3(f) or created after the Closing Date in connection with any refinancing,
refunding or renewals or extensions of Indebtedness permitted by Section 7.2(d),
provided that no such Lien is spread to cover any additional Property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

(g) (i) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred, and any other obligations in respect of such Indebtedness, pursuant to
Sections 7.2(c), 7.2(g), 7.2(r), 7.2(s) and 7.2(t); provided that (A) in the
case of any such Liens securing Indebtedness pursuant to Section 7.2(g), such
Liens do not at any time encumber any Property of the Borrower or any Subsidiary
Guarantor, (B) in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.2(r), such Liens are limited to cash collateral in the
amount not exceeding 101% of the stated amount of such letters of credit, (C) in
the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(s), such Liens do not encumber any Property other than cash paid to
any such insurance company in respect of such insurance and (D) in the case of
any such Liens securing Indebtedness pursuant to Section 7.2(t), such Liens
exist at the time that the relevant Person becomes a Restricted Subsidiary and
are not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary and (ii) any extension, refinancing, renewal or
replacement of the Liens described in clause (i) of this Section 7.2(g) in whole
or in part; provided that such extension, renewal or replacement shall be
limited to all or a part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property, if any);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease or of a licensor under a
license, in each case, entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of its business and covering only the assets so leased or
licensed;

(j) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.1(h);

(k) Liens (not securing any Indebtedness) on property or assets acquired
pursuant to a Permitted Acquisition or another Investment permitted under
Section 7.8 (and proceeds thereof) or assets of a Subsidiary of Borrower in
existence at the time such Subsidiary is or such assets acquired pursuant to a
Permitted Acquisition or an Investment (and proceeds thereof);

 

87



--------------------------------------------------------------------------------

(l) Liens on Property or assets of Excluded Subsidiaries or Non-Guarantor
Subsidiaries securing Indebtedness permitted by this Agreement to be incurred by
such Subsidiaries;

(m) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(n) Liens on receivables and related assets (including proceeds thereof) which
are being sold pursuant to factoring arrangements permitted under
Section 7.5(g), (s) or (t);

(o) other Liens with respect to obligations that do not exceed $25,000,000 at
any one time outstanding;

(p) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(r) Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.8;

(t) Liens deemed to exist in connection with Investments permitted by
Section 7.8(b) that constitute repurchase obligations;

(u) Liens upon specific items of inventory or other goods and proceeds of the
Borrower or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(v) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business
and any financing statement filed in connection with any such lease;

(w) Liens on cash or cash equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(x) (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Subsidiaries, or (C) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business and (ii) other Liens securing cash
management obligations (that do not constitute Indebtedness) in the ordinary
course of business;

(y) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(z) Liens on Capital Stock in Joint Ventures securing obligations of such Joint
Venture; and

(aa) encumbrances (not constituting Liens) consisting of (i) an agreement to
Dispose of any property in a Disposition permitted under Section 7.5 and (ii) an
agreement with respect to a transaction that if consummated would constitute a
Change of Control.

 

88



--------------------------------------------------------------------------------

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation), (ii) any Restricted Subsidiary may be merged,
amalgamated or consolidated with or into any Subsidiary Guarantor (provided that
(x) the Subsidiary Guarantor shall be the continuing or surviving corporation or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith), (iii) any Non-Guarantor Subsidiary
may be merged or consolidated with or into, or be liquidated into any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) Holdings may
be merged or consolidated with or into Superholdings with either Holdings or
Superholdings being the continuing or surviving corporation, provided, that such
surviving corporation shall directly own 100% of the Capital Stock of the
Borrower;

(b) (i) any Restricted Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
and (ii) any Non-Guarantor Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to another Non-Guarantor Subsidiary
that is a Restricted Subsidiary;

(c) Permitted Acquisitions may be consummated;

(d) Any Investment permitted by Section 7.8 may be structured as a merger,
consolidation or amalgamation;

(e) Dispositions permitted by Section 7.5 may be consummated; and

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution.

7.5 Limitation on Disposition of Property. Dispose of any of its owned Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

(a) (i) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of its business;

(b) the sale of inventory or other property in the ordinary course of business,
(ii) the cross-licensing or licensing of Intellectual Property, in the ordinary
course of business and (iii) the contemporaneous exchange, in the ordinary
course of business, of Property for Property of a like kind, to the extent that
the Property received in such exchange is of a value equivalent to the value of
the Property exchanged (provided that after giving effect to such exchange, the
value of the Property of the Borrower or any Subsidiary Guarantor subject to
Liens in favor of the Administrative Agent under the Security Documents is not
materially reduced);

(c) (i) Liens permitted by Section 7.3, (ii) Dispositions permitted by
Section 7.4 (other than Section 7.4(e)), (iii) Restricted Payments permitted by
Section 7.6, (iv) Investments permitted by Section 7.8, (v) payments permitted
by Section 7.9 and (vi) sale and leaseback transactions permitted by
Section 7.11;

 

89



--------------------------------------------------------------------------------

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Subsidiary Guarantor; provided that the sale or issuance of Capital Stock
of an Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.8, (ii) the Capital Stock of any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary and (iii) the Capital Stock of
any Subsidiary that is an Unrestricted Subsidiary to any other Subsidiary that
is an Unrestricted Subsidiary, in each case, including, without limitation, in
connection with any Tax restructuring activities not otherwise prohibited
hereunder;

(e) the Disposition of other assets having a fair market value not to exceed the
greater of (x) $100,000,000 and (y) 10% of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries in the aggregate subsequent to the
Closing Date (provided that any such Disposition in excess of $5,000,000 must be
for at least 75% cash which is received at the time of closing thereof),
provided that the Net Cash Proceeds of any such Disposition are applied to the
prepayment of the Loans to the extent required by Section 2.5(b);

(f) (i) any Recovery Event; provided that the requirements of Section 2.5(b) are
complied with in connection therewith and (ii) any event that would constitute a
Recovery Event but for the Dollar threshold set forth in the definition thereof;

(g) the sale by Excluded Subsidiaries (without recourse) of receivables (and
related assets) pursuant to factoring arrangements entered into in the ordinary
course of business;

(h) the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use of such Property by the Borrower or
its Restricted Subsidiaries;

(i) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(j) transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement (it
being understood that any related Recovery Event is governed by Section 7.5(f));

(k) the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary;

(l) the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower or any Subsidiary Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(m) the sale of cash or Cash Equivalents in the ordinary course of business;

(n) licenses or sublicenses in the ordinary course of business of intellectual
property;

(o) the Disposition by any Excluded Subsidiary of any of its Property in an
arms’-length transaction for the fair market value thereof;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that any Net Cash Proceeds of any such Disposition are
applied to the prepayment of the Loans to the extent required by Section 2.5(b);

(q) the Disposition by the Borrower or any Subsidiary Guarantor of any of its
Property to any Excluded Subsidiary or Joint Venture; provided that, (i) after
giving effect to such transfer, the Permitted Non-Guarantor Amount does not
exceed the Maximum Investment Amount and (ii) to the extent the consideration
paid by such Excluded Subsidiary or Joint Venture is less than the fair market
value thereof, the Borrower shall be in compliance with the provisions of
Section 7.8(l);

 

90



--------------------------------------------------------------------------------

(r) the Disposition by any Loan Party of any equity interest of any Excluded
Subsidiary held by such Loan Party in an arms’-length transaction for the fair
market value thereof;

(s) (i) the Approved Factoring Arrangements and (ii) sales by the Borrower and
its Subsidiaries of receivables pursuant to receivables sales programs arranged
by the account debtors in respect of such receivables; provided that (x) the
aggregate amount of receivables sold pursuant to this clause (ii) in any fiscal
quarter of the Borrower shall not to exceed 15% of the aggregate amount of
receivables of the Loan Parties generated during the immediately preceding four
fiscal quarters and (y) the annual percentage discount on the face amount of
receivables sold in any such sale pursuant to this clause (ii) shall not exceed
a percentage equal to the greater of the Eurodollar Base Rate and 1.75% for a
three month Interest Period commencing on the date of such sale plus the
Applicable Margin then applicable to Eurodollar Rate Loans under the Revolving
Credit Facility; and

(t) Dispositions of Property between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(s) above.

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Restricted Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or Property or in obligations of
the Borrower or any Restricted Subsidiary, or enter into any derivatives or
other transaction with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Restricted Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

(a) (i) any Restricted Subsidiary may make Restricted Payments to the Borrower
or any Subsidiary Guarantor and (ii) Non-Guarantor Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries;

(b) provided that (x) no Default or Event of Default is continuing or would
result therefrom and (y) immediately before and immediately after giving effect
to such Restricted Payment, the Consolidated Leverage Ratio of Superholdings
shall not exceed on a Pro Forma Basis (determined as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6. 1(a) or (b), as applicable) 3.00 to 1.00,
the Borrower may make Restricted Payments in an aggregate amount not to exceed
the Available Amount; provided no Restricted Payments under this clause (b) may
be made for the purpose of making a dividend or other distribution in respect
of, or repurchasing or redeeming, Capital Stock held by the Sponsor or any of
its Affiliates (other than Superholdings, Holdings or any Parent Company) in
Superholdings, Holdings or any Parent Company; it being understood that such
Restricted Payments may be used for such purposes with respect to Capital Stock
held by any other Person in Superholdings, Holdings or any Parent Company;

(c) the Borrower may make Restricted Payments to Holdings, Superholdings or any
Parent Company to permit Holdings, Superholdings or any Parent Company to pay
(i) any Taxes which are due and payable by Holdings, Superholdings or any Parent
Company, the Borrower and the Restricted Subsidiaries as part of a consolidated
group (or shareholders of Holdings, to the extent such Taxes are attributable to
Superholdings, Holdings, the Borrower and the Restricted Subsidiaries),
(ii) customary fees, salary, bonus, severance and other benefits payable to, and
indemnities provided on behalf of, their current and former officers and
employees and members of their boards of directors, (iii) ordinary course
corporate operating expenses and other fees and expenses required to maintain
its corporate existence, including franchise Taxes, (iv) fees and expenses to
the extent permitted under clause (i) of the second sentence of Section 7.10,
(v) reasonable fees and expenses incurred in connection with any debt or equity
offering by Holdings, Superholdings or any Parent Company, to the extent the
proceeds thereof are (or, in the case of an unsuccessful offering, were intended
to be) used for the benefit of the Borrower and the Restricted Subsidiaries,
whether or not completed, (vi) Public Company Costs and (vii) without
duplication with clause (vi), reasonable fees and expenses in connection with
compliance with reporting obligations under, or in connection with compliance
with, federal or state laws or under this Agreement or any other Loan Document;

 

91



--------------------------------------------------------------------------------

(d) the Borrower may make Restricted Payments in the form of Capital Stock
(other than Disqualified Capital Stock) of the Borrower;

(e) the Borrower or any Restricted Subsidiary may make Restricted Payments to,
directly or indirectly, purchase the Capital Stock of the Borrower, Holdings,
Superholdings or any Parent Company from present or former officers, directors,
consultants, agents or employees (or their estates, trusts, family members or
former spouses) of Holdings, Superholdings, the Borrower, any Parent Company or
any Restricted Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee or pursuant
to any equity subscription agreement, stock option or equity incentive award
agreement, shareholders’ or members’ agreement or similar agreement, plan or
arrangement; provided that the aggregate amount of payments under this clause
(e) in any fiscal year of the Borrower shall not exceed the sum of
(i) $10,000,000 in any fiscal year (but not exceeding $25,000,000 in the
aggregate since the Closing Date), plus (ii) any proceeds received from key man
life insurance policies, plus (iii) any proceeds received by the Borrower,
Holdings, Superholdings or any Parent Company during such fiscal year from sales
of the Capital Stock of Holdings, Superholdings, the Borrower or any Parent
Company to directors, consultants, officers or employees of Holdings,
Superholdings, such Parent Company, the Borrower or any Restricted Subsidiary in
connection with permitted employee compensation and incentive arrangements;
provided that any Restricted Payments permitted (but not made) pursuant to
sub-clause (ii) or (iii) of this clause (e) in any prior fiscal year may be
carried forward to any subsequent calendar year, and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
by any member of management of Holdings, any Parent Company, the Borrower or its
Restricted Subsidiaries in connection with a repurchase of the Capital Stock of
Holdings, Superholdings or any Parent Company will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards;

(g) the Borrower may make Restricted Payments to allow Holdings, Superholdings
or any Parent Company to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Capital Stock of any such Person;

(h) provided that no Specified Event of Default has occurred and is continuing,
the Borrower and its Restricted Subsidiaries may make Restricted Payments to
make payments provided for in the Management Agreement (to the extent otherwise
permitted by Section 7.11);

(i) any non-Wholly Owned Subsidiary of the Borrower may declare and pay cash
dividends to its equity holders generally so long as the Borrower or its
respective Subsidiary which owns the equity interests in the Subsidiary paying
such dividends receives at least its proportionate share thereof (based upon its
relative holding of the equity interests in the Subsidiary paying such dividends
and taking into account the relative preferences, if any, of the various classes
of equity interest of such Subsidiary);

(j) Excluded Subsidiaries may make Restricted Payments to other Excluded
Subsidiaries;

(k) (i) provided that no Specified Event of Default has occurred and is
continuing, the Borrower may make Restricted Payments to Holdings and
Superholdings to fund any Superholdings Notes AHYDO Payment, (ii) provided that
no Default or Event of Default has occurred and is continuing, the Borrower may
make Restricted Payments to Holdings and Superholdings to fund any scheduled
payments of interest on Superholdings Notes required to be made thereunder and
(iii) the Borrower may make Restricted Payments to Holdings and Superholdings
with the Net Cash Proceeds of Indebtedness incurred pursuant to Section 7.2(f)
so long as such Net Cash Proceeds are applied by Superholdings to redeem the
Superholdings Notes in full;

(l) provided that no Default or Event of Default is continuing or would result
therefrom, after a Qualified Public Offering, the Borrower may make Restricted
Payments to Holdings or Superholdings so that Holdings or Superholdings or any
Parent Company may make Restricted Payments to its equity holders in an
aggregate amount not exceeding 6.0% per annum of the Net Cash Proceeds received
by the Borrower from such Qualified Public Offering; provided that the Available
Amount shall be reduced by a corresponding amount of any such Restricted
Payments; and

 

92



--------------------------------------------------------------------------------

(m) provided that no Default or Event of Default is continuing or would result
therefrom, other Restricted Payments in an amount not to exceed $10,000,000;
provided that no Restricted Payments under this clause (m) may be made for the
purpose of making a dividend or other distribution in respect of, or
repurchasing or redeeming, Capital Stock held by the Sponsor or any of its
Affiliates (other than Holdings or Superholdings) in Holdings or Superholdings;
it being understood that such Restricted Payments may be used for such purposes
with respect to Capital Stock held by any other Person in Holdings or
Superholdings.

7.7 Limitation on Capital Expenditures. Make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries in the ordinary course
of business not exceeding for any fiscal year the sum of (x) Permitted CapEx
Amount, plus (y) the Available Amount, plus (z) the aggregate amount of Net Cash
Proceeds reinvested by the Borrower and its Subsidiaries during such fiscal year
in connection with reinvestment of Net Cash Proceeds of Asset Sales and Recovery
Events permitted by Section 2.5(b) to the extent such reinvestment constitutes
Capital Expenditures. Notwithstanding anything to the contrary set out above,
(i) to the extent that the aggregate amount of Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year is less than
Permitted CapEx Amount, 50% of the amount of such difference (the “Rollover
Amount”) may be carried forward and used to make Capital Expenditures in the two
immediately succeeding fiscal years (provided that before any Rollover Amount
may be used to make Capital Expenditures in any fiscal year, the Permitted CapEx
Amount for such fiscal year shall have been used in full to make Capital
Expenditures for such fiscal year) and (ii) for any fiscal year, the amount of
Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 7.7 (including as a result of the application of clause
(i) of Section 7.7) may be increased by an amount not to exceed 50% of the
Permitted CapEx Amount for the immediately succeeding fiscal year (the “CapEx
Pull-Forward Amount”) (provided that before any Capital Expenditures are made in
a fiscal year pursuant to the CapEx Pull-Forward Amount, Capital Expenditures
shall have been made in such fiscal year in an amount equal to the Capital
Expenditures otherwise permitted in such fiscal year pursuant to this
Section 7.7 (including as a result of the application of clause (i) of this
sentence)). The actual CapEx Pull-Forward Amount in respect of any such fiscal
year shall reduce, on a dollar-for-dollar basis, the Permitted CapEx Amount for
the immediately succeeding fiscal year. As used in this Section 7.7, “Permitted
CapEx Amount” means for each fiscal year set forth below, the amount set forth
opposite such fiscal year:

 

Fiscal Year

  

Amount

2010   

$40,000,000 less the amount of

Capital Expenditures of the

Borrower and its Subsidiaries

made after December 31, 2009

and prior to September 30, 2009

2011    $45,000,000 2012    $45,000,000 2013    $45,000,000 2014    $45,000,000
2015    $50,000,000 2016    $50,000,000 2017    $50,000,000

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and
(ii) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of Intellectual Property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

 

93



--------------------------------------------------------------------------------

(b) Investments in Cash Equivalents and by Foreign Subsidiaries in Foreign Cash
Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to officers, directors and employees of Superholdings,
Holdings, the Borrower or any Restricted Subsidiaries of the Borrower in the
ordinary course of business in an aggregate amount for Superholdings Holdings,
the Borrower and Restricted Subsidiaries of the Borrower not to exceed
$3,000,000 (excluding (for purposes of such cap) tuition advances, travel and
entertainment expenses, but including relocation expenses) at any one time
outstanding;

(e) additional Investments so long as the aggregate amount thereof (determined
as the amount originally advanced, loaned or otherwise invested, less any
returns on the respective investment not to exceed the original amount invested)
at no time exceeds the sum of (i) $25,000,000, plus (ii) an amount equal to the
Available Amount accumulated pursuant to clause ii. of the definition thereof,
plus (iii) so long as no Default or Event of Default has occurred and is
continuing or will result therefrom, an amount equal to the Available Amount,
less the amounts available pursuant to the foregoing clause (e)(ii); provided
that no Investment may be made pursuant to this clause (e) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment prohibited pursuant to
Section 7.6;

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor;

(g) Permitted Acquisitions;

(h) loans by the Borrower or any of its Restricted Subsidiaries to the
employees, officers or directors of Superholdings, Holdings, the Borrower or any
of its Restricted Subsidiaries in connection with management incentive plans;
provided that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly invest the proceeds of such loans in
the Capital Stock of Superholdings;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

(j) Investments by any Excluded Subsidiary in other Excluded Subsidiaries;

(k) Investments of the Borrower or any Restricted Subsidiary under Swap
Contracts permitted hereunder;

(l) Investments by any Loan Party in a Joint Venture or an Excluded Subsidiary
(including Investments (x) consisting of Dispositions of Property to such
Excluded Subsidiary to the extent the consideration paid by such Excluded
Subsidiary for such Property is less than the fair market value thereof, as
reasonably determined by the Borrower and (y) constituting Indebtedness
permitted to be incurred pursuant to Section 7.2(h) and (i)), provided that the
aggregate outstanding Permitted Non-Guarantor Investment Amount at such time
after giving effect thereto does not exceed the Maximum Investment Amount;

(m) Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Closing Date and listed on Schedule 7.8, and,
in each case, any extensions or renewals thereof, so long as the amount of any
Investment made pursuant to this clause (m) is not increased at any time above
the amount of such Investment set forth on Schedule 7.8;

(n) (i) Investments constituting loans or advances made in lieu of Restricted
Payments permitted to be made pursuant to Section 7.6, (ii) Investments arising
as the result payments made pursuant to Section 7.9 and (iii) Investments
arising directly out of the receipt by the Borrower or any Restricted Subsidiary
of non-cash consideration for any sale of assets permitted under Section 7.5;
provided that such non-cash consideration shall in no event exceed 25% of the
total consideration received for such sale;

 

94



--------------------------------------------------------------------------------

(o) Subsidiaries may be established or created, if (A) to the extent such new
Subsidiary is a Domestic Subsidiary, such Subsidiary complies with the
provisions of Section 6.10(c) and (B) if such new Subsidiary is an Excluded
Subsidiary, such Subsidiary complies with the provisions of Section 6.10(d),
provided, that, in each case, to the extent such new Subsidiary is created
solely for the purpose of consummating a merger transaction pursuant to a
Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.10(c) or Section 6.10(d), as applicable, until the respective
acquisition is consummated (at which time the surviving entity of the respective
merger transaction shall be required to so comply within ten Business Days);

(p) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary of the Borrower or pursuant to legally binding written
commitments in existence at the time such Person becomes a Restricted
Subsidiary; provided such Investment was not made in connection with or
anticipation of such Person becoming a Restricted Subsidiary of the Borrower;

(q) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(r) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(s) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices; and

(t) advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.8, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested). Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.8 unless such Investment is
permitted pursuant to clause (e) or (l) above.

7.9 Limitation on Optional Payments and Modifications of Debt Instruments, etc.
(a) Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease, the Superholdings Notes or
any Permitted Ratio Debt, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (except in each case in connection with any
refinancing permitted by Section 7.2(f) or any refinancing of Permitted Ratio
Debt that would permitted by Section 7.2(u)), or enter into any derivative or
other transaction with any Derivatives Counterparty obligating the Borrower or
any Subsidiary to make payments to such Derivatives Counterparty as a result of
any change in market value of the Superholdings Notes or Permitted Ratio Debt;
provided that, notwithstanding the foregoing provisions of this clause (a),
subsequent to the Closing Date, the Borrower shall be permitted to repurchase or
redeem Superholdings Notes or Permitted Ratio Debt (in an aggregate principal
amount of up to (1) the Available Amount plus (2) $10,000,000, so long as after
giving effect to each such purchase, no Default or Event of Default has occurred
and is continuing or will result therefrom and the Consolidated Leverage Ratio
of Superholdings does not exceed on a Pro Forma Basis (determined as of the last
day of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.1(a) or (b), as
applicable) 3.00:1:00, (b) amend, modify or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Superholdings Notes or Permitted Ratio Debt that is material and
adverse to the Lenders without the prior consent of the Administrative Agent
(with the approval of the Required Lenders); provided that nothing in this
Section 7.9 shall prohibit the refinancing, replacement, extensions or other
modification of the Superholdings Notes or Permitted Ratio Debt to the extent
otherwise permitted by Section 7.02 or (c) amend its certificate of
incorporation in any manner reasonably determined by the Administrative Agent to
be material and adverse to the Lenders.

 

95



--------------------------------------------------------------------------------

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Restricted Subsidiary) unless such transaction is (a) otherwise not prohibited
by this Agreement, (b) in the ordinary course of business of the Borrower or
such Restricted Subsidiary, as the case may be, and (c) upon fair and reasonable
terms no less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate. Notwithstanding the foregoing, (i) so long as
no Specified Event of Default has occurred and is continuing, the Borrower and
its Restricted Subsidiaries may pay fees and expenses to the Sponsor and its
Control Investment Affiliates pursuant to the Management Agreement as in effect
on the date hereof; provided that fees for the Investment Banking Services (as
defined in the Management Agreement) may not exceed 1.0% of the total
transaction value of the transaction giving rise to such Investment Banking
Services, (ii) the Borrower and its Restricted Subsidiaries may enter into any
transaction with an Affiliate that is not prohibited by the terms of this
Agreement to be entered into by the Borrower or such Restricted Subsidiary with
an Affiliate and (iii) without being subject to the terms of this Section 7.10,
enter into any transaction with any Person which is an Affiliate of
Superholdings only by reason of such Person and Superholdings having common
directors. For the avoidance of doubt, this Section 7.10 shall not apply to
employment, bonus, retention and severance arrangements with, and payments of
compensation or benefits to or for the benefit of, current or former employees,
consultants, officers or directors of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business. For purposes of this
Section 7.10, any transaction with any Affiliate shall be deemed to have
satisfied the standard set forth in clause (b) of the first sentence hereof if
such transaction is approved by a majority of the Disinterested Directors of the
board of directors of the Borrower or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Restricted Subsidiary of
real or personal property which, as a part of the same transaction, has been or
is to be sold or transferred by the Borrower or such Restricted Subsidiary to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary, except (i) any such arrangement entered into in the
ordinary course of business of the Borrower and its Subsidiaries and not
otherwise prohibited hereunder, (ii) sales or transfers by the Borrower or any
Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor,
(iii) sales or transfers by any Non Guarantor Subsidiary to any other Non
Guarantor Subsidiary and (iv) any such arrangement to the extent that the fair
market value of such Property does not exceed $15,000,000 in the aggregate for
all such arrangements.

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of
Superholdings, Holdings, and the Borrower to end on a day other than December 31
or change the Borrower’s method of determining fiscal quarters; provided that
the Borrower may elect to change to a 13 week fiscal quarter accounting period
so long as December 31 remains the last day of the fiscal year.

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Finance Obligations or, in the case of any Subsidiary
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than:

(a) this Agreement and the other Loan Documents;

(b) customary provisions restricting assignment of any agreement entered in the
ordinary course of business;

(c) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

 

96



--------------------------------------------------------------------------------

(d) software and other Intellectual Property licenses pursuant to which the
Borrower or such Restricted Subsidiary is the licensee of the relevant software
or Intellectual Property, as the case may be, (in which case, any prohibition or
limitation shall relate only to the assets subject of the applicable license);

(e) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation;

(f) any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary (in which case, any prohibition or limitation shall
only be effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries);

(g) customary provisions in joint venture agreements and similar agreements that
restrict the transfer of assets of, or equity interests in, Joint Ventures;

(h) prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.13;

(i) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(j) customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder;

(k) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(l) restrictions imposed by applicable law; and

(m) restrictions set forth in the documentation related to the Specified Letters
of Credit.

7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary, (b) make
Investments in the Borrower or any other Restricted Subsidiary or (c) transfer
any of its assets to the Borrower or any other Restricted Subsidiary, except for
such encumbrances or restrictions existing under or by reason of:

(i) any restrictions existing under the Loan Documents and the definitive
documentation for Superholdings Notes and any Permitted Ratio Debt;

(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary;

(iii) customary net worth provisions contained in Real Property leases entered
into by the Borrower and its Restricted Subsidiaries, so long as the Borrower
has determined in good faith that such net worth provisions would not reasonably
be expected to impair the ability of the Borrower and its Restricted
Subsidiaries to meet their ongoing obligations

(iv) any restrictions contained in agreements related to Indebtedness or other
obligations of any Non-Guarantor Subsidiary not prohibited by Section 7.2 (in
which case such restriction shall relate only to such Non-Guarantor Subsidiary
and its Subsidiaries) or Indebtedness secured by Liens permitted by Sections
7.3(g) and 7.3(o);

(v) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment of any agreement
relating thereto;

 

97



--------------------------------------------------------------------------------

(vi) customary provisions in joint venture agreements and similar agreements
that restrict the transfer of equity interests in Joint Ventures (which are not
Subsidiaries of the Borrower) (in which case such restrictions shall relate only
to assets of, or equity interests in, such Joint Venture);

(vii) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(viii) any restrictions regarding licenses or sublicenses by the Borrower and
its Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property);

(ix) customary restrictions and conditions contained in any agreement relating
to any Disposition of Property not prohibited hereunder or in any agreement with
respect to a transaction that if consummated would result in a Change of
Control;

(x) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary;

(xi) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(xii) restrictions set forth in the documentation related to the Specified
Letters of Credit; and

(xiii) with respect to restrictions described in clause (c) of this
Section 7.14, restrictions contained in agreements governing Indebtedness
permitted by Sections 7.2(c) and 7.2(d) hereof.

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Restricted Subsidiary, except for those businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, complementary, synergistic or
ancillary thereto (including complementary, synergistic or ancillary
technologies) or are reasonable extensions thereof.

7.16 Limitation on Swap Contracts. Enter into any Swap Contracts other than Swap
Contracts entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates, currency
exchange rates, commodity prices or the exchange of nominal interest
obligations.

7.17 Limitation on Activities of Superholdings and Holdings. Not permit
Superholdings or Holdings to (a) conduct, transact or otherwise engage in any
business or operations other than those incidental to its ownership of the
Capital Stock of the Borrower and in the case of Superholdings, Public Company
Activities (and activities in preparation therefor), (b) incur, create, assume
or suffer to exist any Indebtedness, except (i) nonconsensual obligations
imposed by operation of law, (ii) obligations in respect of Taxes imposed on
Superholdings or Holdings as a member of a consolidated group,
(iii) Indebtedness and obligations of Superholdings or Holdings pursuant to the
Finance Documents to which it is a party and any intercompany liabilities with
respect to financing activities of Superholdings, (iv) guarantees and
performance bonds in support of the operations of the Borrower and its
Restricted Subsidiaries, (v) obligations with respect to its Capital Stock, and
(vi) in the case of Superholdings only, Indebtedness under the Superholdings
Notes and Permitted Refinancings thereof, or (c) own, lease, manage or otherwise
operate (other than through ownership of the Borrower and its Subsidiaries) any
properties or assets, other than (i) cash and Cash Equivalents and deposit and
securities accounts comprised of cash and cash equivalents, (ii) the ownership
of shares of Capital Stock of Holdings (in the case of Superholdings) or the
Borrower (in the case of Holdings), (iii) other assets, not material in amount,
incidental to the operations of Superholdings or Holdings as the holding company
of the Borrower, (iv) intercompany receivables in connection with certain Tax
arrangements between Superholdings and the Borrower and (v) other assets with an
aggregate fair market value of not more than $5,000,000.

 

98



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. An Event of Default shall exist upon the occurrence of
any of the following specified events or conditions (each an “Event of
Default”):

(a) The Borrower shall fail to pay any principal of any Loan or L/C Obligation
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any interest on any Loan or L/C Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof or
thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7; provided that any Event of Default
under Section 7.1 is subject to cure through a Specified Equity Contribution, as
contemplated by the definition of Consolidated EBITDA; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice thereof to the Borrower
from the Administrative Agent or any Lender; or

(e) (A) Superholdings, Holdings, the Borrower or any of its Restricted
Subsidiaries shall (i) default in making any payment of any principal of any
Funded Debt (excluding the Loans and L/C Obligations) on the scheduled or
original due date with respect thereto; or (ii) default in making any payment of
any interest on any such Funded Debt beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Funded Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a default
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults
of the type described in clauses (i), (ii) and (iii) of this paragraph (e)(A)
shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate the Threshold
Amount or (B) there occurs under any Swap Contract or Swap Obligation an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which Superholdings, Holdings, the
Borrower or any of its Restricted Subsidiaries is the Defaulting Party (as
defined in such Swap Contract) or (ii) any Termination Event (as defined in such
Swap Contract) as to which Superholdings, Holdings, the Borrower or any of its
Restricted Subsidiaries is an Affected Party (defined in such Swap Contract),
and, in either event, the Swap Termination Value owed by Superholdings,
Holdings, the Borrower or any of its Restricted Subsidiaries as a result thereof
is greater than the Threshold Amount and is unpaid for 30 days after such event;
or

(f) Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
which are Material Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or substantially all of its assets, or Superholdings, Holdings, the
Borrower or any of its Restricted Subsidiaries which are Material Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against Superholdings, Holdings, the Borrower or any of its
Restricted Subsidiaries which are Material Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i)

 

99



--------------------------------------------------------------------------------

above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against
Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
which are Material Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Superholdings, Holdings, the Borrower or any of its Restricted Subsidiaries
which are Material Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Superholdings, Holdings, the
Borrower or any of its Restricted Subsidiaries which are Material Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Superholdings,
Holdings, the Borrower or any of its Restricted Subsidiaries which are Material
Subsidiaries involving for Superholdings, Holdings, the Borrower and its
Restricted Subsidiaries which are Material Subsidiaries taken as a whole a
liability (not paid or covered by insurance or by an indemnity from a Solvent
indemnitor) of the Threshold Amount or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

(i) Except to the extent resulting from the gross negligence or willful
misconduct of the Administrative Agent, any of the Security Documents shall
cease, for any reason (other than by reason of the express release thereof
pursuant to Section 9.10), to be in full force and effect in any material
respect, or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease in any material respect to be enforceable and of
the same effect and priority purported to be created thereby (other than by
reason of the express release thereof pursuant to Section 9.10); or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k) Any Change of Control shall occur.

8.2 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

100



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 101% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

(e) provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.2), any amounts received
on account of the Finance Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

FIRST, to payment of that portion of the Finance Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable to the Administrative Agent in its capacity as such;

SECOND, to payment of that portion of the Finance Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Section 3, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

THIRD, to payment of that portion of the Finance Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Senior Credit Obligations, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, L/C Borrowings and amounts then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.3 and 2.15; and

LAST, the balance, if any, after all of the Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.3(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Finance Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Finance Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may

 

101



--------------------------------------------------------------------------------

request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. Each Cash Management Bank or Hedge Bank not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 9 hereof for itself and
its Affiliates as if a “Lender” party hereto.

SECTION 9. THE AGENTS

9.1 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly stated in Section 9.6, the provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party or any of
their respective Subsidiaries shall have any rights as a third party beneficiary
of any of such provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuers for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Finance Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.5 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Section 9 and
Section 10 (including Section 10.4(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

i. shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

ii. shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

iii. shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

102



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or a L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or a L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and such consent not to be required if a
Specified Event of Default shall have occurred and be continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above with the consent of such
successor and with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed and such consent not to be required if a
Specified Event of Default shall have occurred and be continuing); provided that
if the Administrative Agent shall notify the Borrower, the Lenders and the L/C
Issuers that no qualifying Person has accepted such appointment by the date that
is 60 days after such notice of resignation, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of

 

103



--------------------------------------------------------------------------------

any collateral security held by the Administrative Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent, if requested by the Lenders and the Borrower, shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section and (iii) the retiring Administrative Agent
shall reimburse the Borrower, as of the effective date of resignation, a pro
rata portion of the annual agency free previously paid by the Borrower to the
Administrative Agent for the period during which the resignation becomes
effective. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agents’ resignation hereunder and under the other Loan Documents, the provisions
of this Section and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. If
the Administrative Agent is a Defaulting Lender or an Affiliate of a Defaulting
Lender, or the Required Lenders (with the consent of the Borrower) or the
Borrower (with the consent of the Required Lenders) may remove the
Administrative Agent and appoint a successor agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and as the Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of Bank of America as a retiring
L/C Issuer and as the Swing Line Lender, (ii) Bank of America, as a retiring L/C
Issuer and as the Swing Line Lender, shall be discharged from all of its duties
and obligations in such capacities hereunder or under the other Loan Documents
and (iii) a successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by Bank of America outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America as a retiring L/C Issuer to effectively assume the obligations of Bank
of America as issuer of such Letters of Credit.

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, the Syndication Agent or the Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or a L/C
Issuer hereunder.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

i. to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.3(i) and (j), 2.9 and 10.4) allowed in such judicial
proceeding; and

 

104



--------------------------------------------------------------------------------

ii. to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.3(i), 2.3(j), 2.9 and 10.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Finance
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion:

i. to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of all Finance Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (B) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document or (C) if approved, authorized or ratified in
writing in accordance with Section 10.1;

ii. to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and

iii. to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Finance Document to the holder of any Lien on
such property that is permitted by Section 7.3(f), (g), (n) and (z).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guarantee and Collateral Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.10

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any guarantee or any Security
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8, any guarantee or any Collateral by virtue of the provisions hereof or
of any guarantee or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been

 

105



--------------------------------------------------------------------------------

made with respect to, Finance Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Finance Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

SECTION 10. MISCELLANEOUS

10.1 Amendments, etc. (a) Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent or ratification of the
Required Lenders or such other number or percentage of Lenders as may be
specified herein) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that (x) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, typographical
error, defect or inconsistency if such amendment, modification or supplement
does not adversely affect the rights of any Agent, any Lender or any L/C Issuer
and (y) no such amendment, waiver or consent shall:

i. extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;

ii. postpone any date fixed by this Agreement or any other Loan Document for
(A) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (B) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

iii. reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.1(a)) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate”, to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate or
to amend the definition of any term used in calculating any financial ratio;

iv. change (A) Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (B) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.5(b) or 2.6(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

v. change (A) any provision of this Section 10.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (B) of this Section 10.1(a)(vii)), without the
written consent of each Lender or (B) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

vi. release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

vii. release all or substantially all of the value of the guarantee pursuant to
the Guarantee and Collateral Agreement, without the written consent of each
Lender, except to the extent the release of any Subsidiary from such guarantee
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

106



--------------------------------------------------------------------------------

viii. impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (A) if such Facility is the Term Facility, the Required Term
Lenders and (B) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

ix. adversely affect the Term Facility in a disproportionate manner without the
written consent of both the Required Term Lenders and the Required Lenders,
provided that any amendment or waiver which affects solely the Term B Facility
and not the Revolving Credit Facility may be effected with the written consent
of the Required Term Lenders without the consent of the Revolving Credit
Lenders; or;

x. adversely affect the Revolving Credit Facility in a disproportionate manner
without the written consent of both the Required Revolving Lenders and the
Required Lenders, provided that any amendment or waiver which affects solely the
Revolving Credit Facility and not the Term Facility may be effected with the
consent of the Required Revolving Lenders without the consent of the Term
Lenders;

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer (in its capacity as such) in
addition to the Borrower and the Lenders required above, affect the rights or
duties of such L/C Issuer (in its capacity as such) under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender (in its capacity as such) in addition to the Borrower and the
Lenders required above, affect the rights or duties of the Swing Line Lender (in
its capacity as such) under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent (in its
capacity as such) in addition to the Borrower and the Lenders required above,
affect the rights or duties of the Administrative Agent (in its capacity as
such) under this Agreement or any other Loan Document; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; and (v) a Lender may agree to extend the maturity
date of its portion of the Loans under the outstanding Term Loans upon the
request of the Borrower and without the consent of any other Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(b) Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement, in each case subject to the limitations in Section 2.14, and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
(i) with the written consent of the Administrative Agent, the Borrower and the
Additional Lenders providing the relevant Additional Loans and/or Additional
Commitments to permit the Additional Facility Amendment in accordance with
Section 2.14 and (ii) with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Specified Refinancing Debt to
permit the Refinancing Amendment in accordance with Section 2.17.

(d) Notwithstanding anything to the contrary contained herein, (i) any Loans
held by a Lender who is the Sponsor (other than an Affiliate of TC Group L.L.C.,
which is a Debt Fund Affiliate) or a Non-Debt Fund Affiliate shall be excluded
in the determination of any “Required Lender” or “Required Term Lender” votes;
and no such Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrower are not

 

107



--------------------------------------------------------------------------------

then present or (B) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives and (ii) in connection with any “Required Lender” or “Required
Term Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 50% of the amounts
includable in determining whether the “Required Lenders”, or “Required Term
Lenders” have consented to any amendment, modification, waiver, consent or other
action that is subject to such vote. The voting power of each Lender that is a
Debt Fund Affiliate shall be reduced, pro rata, to the extent necessary in order
to comply with the immediately preceding sentence.

10.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

i. if to Superholdings, Holdings, the Borrower, the Administrative Agent, a L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.2 (as
may be updated from time to time); and

ii. if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Section 2 if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER

 

108



--------------------------------------------------------------------------------

MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, “Agent Parties”) have any liability to Superholdings, Holdings,
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through electronic telecommunications or
other information transmission systems, except for direct or “economic” (as such
term is used in Title 18, United States Code, Section 1030(g)) (as opposed to
special, indirect, consequential or punitive) losses, claims, damages,
liabilities or expenses to the extent that such losses, claims, damages,
liabilities or expenses (x) are determined by a court of competent jurisdiction
by a final an nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Agent Party or (y) result from a claim brought by
the Borrower or any other Loan Party against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document in
respect of Borrower Materials made available through electronic
telecommunications or other information transmission systems, if the Borrower or
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction; provided,
however, that in no event shall any Agent Party have any liability to
Superholdings, Holdings, the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to such direct or “economic” damages).

(d) Change of Address, Etc. Each of Superholdings, Holdings, the Borrower, the
Administrative Agent, each L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices) purportedly given by or
on behalf of the Borrower or any other Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein or (ii) the terms thereof,
as understood by the recipient, varied from any confirmation thereof. The
Borrower shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.3 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
L/C Issuer or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

109



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (iii) any
Lender from exercising setoff rights in accordance with Section 10.8 (subject to
the terms of Section 2.13) or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.2 and (y) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.4 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Superholdings, Holdings and the Borrower jointly and
severally agree to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the other Agents, the Joint Lead Arrangers and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and reasonable expenses incurred in connection with
due diligence, travel, courier, reproduction, printing and delivery expenses),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated, in each case within 30 days
of delivery to the Borrower of a reasonably detailed invoice with respect
thereto), (ii) all reasonable out-of-pocket expenses incurred by any L/C Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, in each case within 30 days of
delivery to the Borrower of a reasonably detailed invoice with respect thereto
and (iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that Superholdings, Holdings and the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to any special counsel and up to one local counsel in each
applicable local jurisdiction) for all Persons indemnified under this subsection
(a) unless, in the written opinion of outside counsel reasonably satisfactory to
the Borrower and the Administrative Agent, representation of all such
indemnified persons would be inappropriate due to the existence of an actual or
potential conflict of interest.

(b) Indemnification. Superholdings, Holdings and the Borrower, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof),
the other Agents, the Joint Lead Arrangers, each Lender, each L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of any litigation, claim, investigation, action, judgment, suit,
penalty or proceeding or preparation of a defense in connection therewith
arising out of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.1),
(ii) any Loan or Letter of Credit or the use

 

110



--------------------------------------------------------------------------------

or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding brought by a third party or by
the Borrower or any other Loan Party or any of the Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; and provided further that Superholdings,
Holdings, the Borrower and the other Loan Parties shall not be required to
reimburse the legal fees and expenses of more than one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable local jurisdiction) for all Indemnitees unless, in the
written opinion of outside counsel reasonably satisfactory to the Borrower and
the Administrative Agent, representation of all such Indemnitees would be
inappropriate due to the existence of an actual or potential conflict of
interest.

(c) Reimbursement by Lenders. To the extent that Superholdings, Holdings and the
Borrower for any reason fail indefeasibly to pay any amount required under
subsection (a) or (b) of this Section to be paid by it or them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), each L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or an L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Senior Credit Obligations.

10.5 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any other Loan Party is made to the Administrative Agent, any L/C
Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law

 

111



--------------------------------------------------------------------------------

or otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the Senior Credit Obligations and the termination of this
Agreement.

10.6 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.6(b),
(ii) by way of participation in accordance with the provisions of
Section 10.6(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.6(b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

i. Minimum Amounts.

A. in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

B. in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Specified Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

ii. Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

112



--------------------------------------------------------------------------------

iii. Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

A. the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund of such transferring
Lender;

B. the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

C. the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

D. the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

iv. Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

v. No Assignment to Certain Persons. No such assignment shall be made to (A) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (A), (B) to a natural person, (D) Superholdings or any
of its Subsidiaries or (C) absent the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), to a Person disclosed on a list of
competitors and financial institutions identified and accepted by the
Administrative Agent prior to the Closing Date, as updated from time to time by
the Borrower and approved by the Administrative Agent (which approval shall not
be unreasonably withheld, conditioned or delayed). No Revolving Credit
Commitments or Revolving Credit Loans may be assigned to an Affiliate Lender.

vi. Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

113



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (y) of the first proviso to Section 10.1(a) that affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.1, 3.4 and
3.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

Each Lender that sells a participation pursuant to this Section 10.6(d), acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for Tax purposes), shall maintain a register comparable to the Register
on which it enters the name and address of each Participant and the economic
interests of each Participant in all or a portion of the participating Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it) (the “Participant Register”). The
entries in the Participant Register shall be conclusive, and the Borrower and
the Lenders shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary. If requested by the Administrative Agent
or the Borrower, such Lender shall make the Participant Register available to
the Administrative Agent or to the Borrower upon either (i) the exercise by a
Participant of remedies hereunder or (ii) a request for the Participant Register
by the IRS.

 

114



--------------------------------------------------------------------------------

If, notwithstanding the first paragraph of this Section 10.6(d), any Loan Party
or any Non-Debt Fund Affiliate acquires a participation in any Lender’s rights
and/or obligations under this Agreement, such Person hereby agrees that if a
case under Title 11 of the United States Code is commenced against any Loan
Party, to the extent that any Non-Debt Fund Affiliate would have the right to
direct any Participant with respect to any vote with respect to any plan of
reorganization with respect to any Loan Party (or to directly vote on such plan
of reorganization) as a result of any participation taken by such Non-Debt Fund
Affiliate pursuant to this Section 10.6(d), such Loan Party shall seek (and each
Non-Debt Fund Affiliate shall consent) to provide that the vote of any Non-Debt
Fund Affiliate (in its capacity as a Participant) with respect to any plan of
reorganization of such Loan Party shall not be counted except that such Non-Debt
Fund Affiliate’s vote (in its capacity as a Participant) may be counted to the
extent any such plan of reorganization proposes to treat the participation in
any Senior Credit Obligations held by such Non-Debt Fund Affiliate in a manner
that is less favorable in any material respect to such Non-Debt Fund Affiliate
than the proposed treatment of similar Senior Credit Obligations held by Lenders
or Participants that are not Affiliates of the Borrower. Each Non-Debt Fund
Affiliate hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Non-Debt Fund Affiliate’s
attorney-in-fact, with full authority in the place and stead of such Non-Debt
Fund Affiliate and in the name of such Non-Debt Fund Affiliate, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph.

(e) Limitation Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or 3.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.1(e) as though it were a Lender and any such Participant
shall be deemed to be a Lender for purposes of the definition of Excluded Taxes.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(i).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.4), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guaranty or credit or liquidity enhancement to such
SPC.

 

115



--------------------------------------------------------------------------------

(h) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.6(b), Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as an
L/C Issuer or the Swing Line Lender, as the case may be. If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it which remain outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c)). If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c). Upon the appointment of
a successor L/C Issuer and/or Swing Line Lender, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(ii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by the retiring L/C Issuer and remaining
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(i) Sponsor and Non-Debt Fund Affiliate Assignments. Notwithstanding anything to
the contrary contained herein, any Lender may assign all or any portion of its
Term Loans hereunder to the Sponsor or any other Non-Debt Fund Affiliate, but
only if:

i. such assignment is made pursuant to an open market purchase;

ii. no Default has occurred or is continuing or would result therefrom;

iii. the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit E-2 hereto (an
“Affiliate Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

iv. after giving effect to such assignment, the Sponsor and the other Non-Debt
Fund Affiliates shall not, in the aggregate, own or hold Term Loans with an
aggregate principal amount in excess of 15% of the principal amount of all Loans
then outstanding;

v. the Sponsor or such other Non-Debt Fund Affiliate shall at the time of such
assignment affirm the No Undisclosed Information Representation and shall at all
times thereafter be subject to the restrictions specified in Section 10.1(d)(i);
and

vi. the Loan Parties and each Non-Debt Fund Affiliate hereby agree that if a
case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Senior Credit Obligations held by such
Non-Debt Fund Affiliate in a manner that is less favorable in any material
respect to such Non-Debt Fund Affiliate than the proposed treatment of similar
Senior Credit Obligations held by Lenders that are not Affiliates of the
Borrower. Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (vi).

 

116



--------------------------------------------------------------------------------

(j) Debt Fund Affiliates Assignments. Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Term Loans
hereunder to any Debt Fund Affiliate, but only if:

i. such assignment is made pursuant to an open market purchase;

ii. no Default has occurred or is continuing or would result therefrom;

iii. the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
Affiliate Lender Assignment and Assumption in lieu of an Assignment and
Assumption; and

iv. such Debt Fund Affiliate shall at the time of such assignment affirm the No
Undisclosed Information Representation and shall at all times thereafter be
subject to the restrictions specified in Section 10.1(d)(ii).

10.7 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (i) to its Affiliates and to it and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process; (iv) to any other party hereto;
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c) or (B) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the written consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof or delivered pursuant to Section 6.01, 6.02 or 6.03 hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding the foregoing, any Agent and any Lender may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (i) the Information may include material non-public information concerning
Superholdings, Holdings, the Borrower or one or more Subsidiaries, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Laws, including Federal and
state securities Laws.

 

117



--------------------------------------------------------------------------------

10.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) other than deposits in any fiduciary accounts at any time held and
other obligations (in whatever currency) at any time owing by such Lender, L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or an L/C Issuer, irrespective of whether or not
such Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Senior
Credit Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the L/C Issuers and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuers or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Senior Credit Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor

 

118



--------------------------------------------------------------------------------

in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.4, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1 or if any Lender
is a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender (as
defined below), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

i. the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.6(b);

ii. in the case of any assignment resulting from a claim for compensation under
Section 3.4 or payments required to be made pursuant to Section 3.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

iii. such assignment does not conflict with applicable Laws.

(b) Any Lender being replaced pursuant to Section 10.13(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.6.

 

119



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

10.14 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN
DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, IN THE CASE OF COMMERCIAL LETTERS OF CREDIT, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 500 (OR SUCH LATER VERSION
THEREOF AS MAY BE IN EFFECT AT THE TIME) AND, IN THE CASE OF STANDBY LETTERS OF
CREDIT, THE INTERNATIONAL STANDBY PRACTICES 1998 PUBLISHED BY THE INSTITUTE OF
INTERNATIONAL BANKING LAW & PRACTICE, INC.(OR SUCH LATER VERSION THEREOF AS MAY
BE IN EFFECT AT THE TIME), AND AS TO MATTERS NOT GOVERNED BY SUCH UNIFORM
CUSTOMS OR STANDBY PRACTICES, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

(b) Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) Waiver of Venue. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

120



--------------------------------------------------------------------------------

(e) Appointment of Process Agent. Each of Superholdings, Holdings and the
Borrower hereby irrevocably appoints C.T. Corporation System its authorized
agent to accept and acknowledge service of any and all process which may be
served in any suit, action or proceeding of the nature referred to in this
Section 10.14 and consents to process being served in any such suit, action or
proceeding upon C.T. Corporation System in any manner or by the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to Superholdings’, Holdings’ or the Borrower’s address referred to in
Section 10.2, as the case may be. Each of Superholdings, Holdings and the
Borrower agrees that such service (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by Law, be taken and held to be
valid personal service upon and personal delivery to it. Nothing in this
Section 10.14 shall affect the right of any Lender to serve process in any
manner permitted by Law or limit the right of any Lender to bring proceedings
against Superholdings, Holdings or the Borrower in the courts of any
jurisdiction or jurisdictions.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Joint Lead Arrangers, are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Joint Lead Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Joint Lead
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

121



--------------------------------------------------------------------------------

10.18 USA Patriot Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into Law October 26, 2001) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Patriot Act.

[Signature Pages Follow]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UNITED COMPONENTS, INC., as Borrower By:   /s/ Mark Blaufuss   Name:   Mark
Blaufuss   Title:   Chief Financial Officer, Executive Vice President and
Assistant Secretary UCI ACQUISITION HOLDINGS, INC. By:   /s/ Mark Blaufuss  
Name:   Mark Blaufuss   Title:   Chief Financial Officer, Executive Vice
President and Assistant Secretary UCI INTERNATIONAL, INC. By:   /s/ Mark
Blaufuss   Name:   Mark Blaufuss   Title:   Chief Financial Officer, Executive
Vice President and Assistant Secretary

BANC OF AMERICA SECURITIES LLC,

as a Joint Lead Arranger

By:   /s/ John McCusker   Name:   John McCusker   Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

as a Joint Lead Arranger

By:   /s/ David Lynch   Name:   David Lynch   Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

By:   /s/ Nicolas Hayes   Name:   Nicolas Hayes   Title:   Managing Director

 

123



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agent By:   /s/ Paul
Sleet   Name:   Paul Sleet   Title:   Authorized Signatory

KEYBANK NA,

as Co-Documentation Agent

By:   /s/ Brian P. Fox   Name:   Brian P. Fox   Title:   Vice President

CALIFORNIA FIRST NATIONAL BANK,

as a Lender

By:  

/s/ D.N. Lee

  Name:   D.N. Lee   Title:   S.V.P.

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:  

/s/ Erin Morrissey

  Name:   Erin Morrissey   Title:   Vice President By:  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director

BRANCH BANKING & TRUST COMPANY,

as a Lender

By:  

/s/ Kenneth M. Blackwell

  Name:   Kenneth M. Blackwell   Title:   Senior Vice President

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Lilliana Claar

  Name:   Lilliana Claar   Title:   Vice President

 

124